 

Exhibit 10.1

 

[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

Private & Confidential

 

Dated 26 July 2016

 



 

  BREAKAWAY FOUR, LTD. (1)   (as Borrower)           NCL CORPORATION LTD. (2)  
(as Guarantor)           NCL INTERNATIONAL LTD. (3)   (as Shareholder)          
KFW IPEX-BANK GMBH (4)   (as Lender)           KFW IPEX-BANK GMBH (5)   (as
Facility Agent)           KFW IPEX-BANK GMBH (6)   (as Hermes Agent)          
KFW IPEX-BANK GMBH (7)   (as Initial Mandated Lead Arranger)           KFW
IPEX-BANK GMBH (8)   (as Collateral Agent)           KFW IPEX-BANK GMBH (9)  
(as CIRR Agent)  

 

 



 

 

SUPPLEMENTAL AGREEMENT TO
THE SECURED CREDIT AGREEMENT
dated 12 October 2012 for the dollar
equivalent of up to €590,478,870 pre and
post delivery finance for Hull No. [*]

 

 

 

 

 

 

[t1602589_ex10-1logo1.jpg] 

 

[t1602589_ex10-1logo2.jpg] 

 



 

 

 

Contents

 

Clause Page       1 Definitions 2       2 Agreement of the Finance Parties 3    
  3 Increased Commitments 3       4 Amendments to Original Credit Agreement 3  
    5 Representations and warranties 3       6 Conditions 4       7
Confirmations 5       8 Fee and expenses 5       9 Miscellaneous and notices 6  
    10 Applicable law 6       Schedule 1 Documents and evidence required as
conditions precedent (referred to in clause 6.1) 7       Schedule 2 Form of
Amended and Restated Credit Agreement 9

 

 

 

 

THIS SUPPLEMENTAL AGREEMENT is dated 26 July 2016 and made BETWEEN:

 

(1)BREAKAWAY FOUR, LTD., a Bermuda company with its registered office at
Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11, Bermuda (the
Borrower);

 

(2)NCL CORPORATION LTD., a company incorporated under the laws of Bermuda and
having its registered office at Cumberland House, 9th Floor, 1 Victoria Street,
Hamilton HM 11, Bermuda as guarantor (the Guarantor);

 

(3)NCL INTERNATIONAL, LTD.., a company organised and existing under the laws of
Bermuda, having its registered office at Cumberland House, 1 Victoria Street,
Hamilton HM 11 as shareholder (the Shareholder);

 

(4)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as lender (the Lender);

 

(5)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as facility agent (the Facility Agent);

 

(6)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as Hermes agent (the Hermes Agent);

 

(7)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as initial mandated lead arranger (the Initial Mandated Lead Arranger);

 

(8)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as collateral agent for itself and the Lender (as hereinafter defined)
(the Collateral Agent); and

 

(9)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as CIRR agent (the CIRR Agent).

 

WHEREAS:

 

(A)This Agreement is supplemental to a credit agreement dated 12 October 2012
(the Original Credit Agreement) made between, inter alia, the Borrower, the bank
named therein as lender and the Facility Agent, where the Lender granted to the
Borrower a secured loan in the maximum amount of the Dollar Equivalent of five
hundred and ninety million, four hundred and seventy-eight thousand, eight
hundred and seventy Euro (€590,478,870) (the Loan) for the purpose of enabling
the Borrower to finance (among other things) the construction of the Vessel (as
such term is defined in the Original Credit Agreement) on the terms and
conditions therein contained.

 

(B)As a result of certain agreed change orders relating to the Vessel, the
Borrower has requested an increase in the Permitted Change Orders in the amount
of [*] and, as a result the Borrower has requested that Total Comment and the
Commitment be increased by €139,375,815.50 (the Additional Commitment) to
€729,854,685.50 and that the Original Credit Agreement be amended to reflect
such increase.

 

(C)This Agreement sets out the terms and conditions upon which the Facility
Agent and the Lender shall, at the request of the Borrower, agree to, amongst
other things, increase the Total Commitments by the Additional Commitment.

 

 1 

 

 

NOW IT IS HEREBY AGREED as follows:

 



1Definitions

 

1.1Defined expressions

 

Words and expressions defined in the Original Credit Agreement shall, unless the
context otherwise requires or unless otherwise defined herein, have the same
meanings when used in this Agreement.

 

1.2Definitions

 

In this Agreement, unless the context otherwise requires:

 

Credit Agreement means the Original Credit Agreement as amended and restated by
this Agreement.

 

Finance Party means the Facility Agent, the Hermes Agent, the Collateral Agent,
the CIRR Agent or a Lender.

 

Obligor means the Borrower, the Guarantor and the Shareholder.

 

Restatement Date means the date on which the Facility Agent notifies the
Borrower and the Lender in writing that the Facility Agent has received the
documents and evidence specified in clause 6 and Schedule 1 in a form and
substance reasonably satisfactory to it.

 

1.3References

 

References in:

 

(a)this Agreement to Sections of the Credit Agreement are to the Sections of the
amended and restated credit agreement set out in Schedule 2;

 

(b)references in the Original Credit Agreement to “this Agreement” shall, with
effect from the Effective Date and unless the context otherwise requires, be
references to the Original Credit Agreement as amended and restated by this
Agreement and words such as “herein”, “hereof”, “hereunder”, “hereafter”,
“hereby” and “hereto”, where they appear in the Original Credit Agreement, shall
be construed accordingly;

 

(c)this Agreement to any defined terms shall have meanings to be equally
applicable to both the singular and plural forms of the terms defined and
references to this Agreement or any other document (or to any specified
provision of this Agreement or any other document) shall be construed as
references to this Agreement, that provision or that document as from time to
time amended, restated, supplemented and/or novated.

 

1.4Clause headings

 

The headings of the several clauses and subclauses of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

1.5Contracts (Rights of Third Parties) Act 1999

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of any term
of this Agreement unless expressly provided to the contrary in this Agreement. 
Notwithstanding any term of this Agreement, the consent of any person who is not
a party to this Agreement is not required to rescind or vary this Agreement at
any time.

 

 2 

 

 

2Agreement of the Finance Parties

 

The Finance Parties, relying upon the representations and warranties on the part
of the Obligors contained in clause 5, agree with the Borrower that, subject to
the terms and conditions of this Agreement and in particular, but without
prejudice to the generality of the foregoing, fulfilment of the conditions
contained in clause 6 and Schedule 1, the Original Credit Agreement shall be
amended and restated on the terms set out in clause 3.

 

3Increased Commitments

 

(a)Subject to the terms and conditions of this Agreement, the Lender agrees to
increase the Total Commitments by the Additional Commitment.

 

(b)It is agreed that the Total Commitment and the Commitment of the Lender shall
be increased on the Restatement Date to €729,854,685.50.

 

4Amendments to Original Credit Agreement

 

4.1Amendments

 

The Original Credit Agreement (but without its Exhibits which, subject to clause
7.2(c), shall remain in the same form and deemed to form part of the Credit
Agreement) shall, with effect on and from the Restatement Date, be (and it is
hereby) amended and restated so as to read in accordance with the form of the
amended and restated Credit Agreement set out in Schedule 2 and (as so amended)
and, together with the Exhibits, will continue to be binding upon the parties to
it in accordance with its terms as so amended and restated.

 

4.2Continued force and effect

 

Save as amended by this Agreement, the provisions of the Original Credit
Agreement shall continue in full force and effect and the Original Credit
Agreement and this Agreement shall be read and construed as one instrument.

 

5Representations and warranties

 

5.1Primary representations and warranties

 

Each of the Obligors represents and warrants to the Finance Parties that:

 

(a)Power and authority

 

it has the power to enter into and perform this Agreement and the transactions
contemplated hereby and has taken all necessary action to authorise the entry
into and performance of this Agreement and such transactions. This Agreement
constitutes its legal, valid and binding obligations enforceable in accordance
with its terms and in entering into this Agreement, it is acting on its own
account;

 

(b)No violation

 

the entry into and performance of this Agreement and the transactions
contemplated hereby do not and will not conflict with:

 

(i)any law or regulation or any official or judicial order; or

 

(ii)its constitutional documents; or

 

(iii)any agreement or document to which any member of the NCLC Group is a party
or which is binding upon it or any of its assets, nor result in the creation or
imposition of any Lien on it or its assets pursuant to the provisions of any
such agreement or

 

 3 

 

 

document and in particular but without prejudice to the foregoing the entry into
and performance of this Agreement and the transactions and documents
contemplated hereby and thereby will not render invalid, void or voidable any
security granted by it to the Collateral Agent;

  

(c)Governmental approvals

 

all authorisations, approvals, consents, licenses, exemptions, filings,
registrations, notarisations and other matters, official or otherwise, required
in connection with the entry into, performance, validity and enforceability of
this Agreement and the transactions contemplated hereby have been obtained or
effected and are in full force and effect;

 

(d)Fees, governing law and enforcement

 

no fees or taxes, including, without limitation, stamp, transaction,
registration or similar taxes, are required to be paid to ensure the legality,
validity, or enforceability of this Agreement. The choice of the laws of England
as set forth in this Agreement is a valid choice of law, and the irrevocable
submission by each Obligor to jurisdiction and consent to service of process
and, where necessary, appointment by such Obligor of an agent for service of
process, as set forth in this Agreement, is legal, valid, binding and effective;
and

 

(e)True and complete disclosure

 

each Obligor has fully disclosed in writing to the Facility Agent all facts
relating to such Obligor which it knows or should reasonably know and which
might reasonably be expected to influence the Lender in deciding whether or not
to enter into this Agreement.

 

5.2Repetition of representations and warranties

 

Each of the representations and warranties contained in clause 5.1 of this
Agreement shall be deemed to be repeated by the Obligors on the Restatement Date
as if made with reference to the facts and circumstances existing on such day.

 

6Conditions

 

6.1Documents and evidence

 

The agreement of the Finance Parties referred to in clause 2 shall be subject to
the receipt by the Facility Agent or its duly authorised representative of the
documents and evidence specified in Schedule 1 in each case, in form and
substance reasonably satisfactory to the Facility Agent and its lawyers.

 

6.2General conditions precedent

 

The agreement of the Finance Parties referred to in clause 2 shall be further
subject to:

 

(a)the representations and warranties in clause 5 being true and correct on the
Restatement Date as if each was made with respect to the facts and circumstances
existing at such time; and

 

(b)no Event of Default or Default having occurred and continuing at the time of
the Restatement Date.

 

6.3Conditions subsequent

 

The Borrower undertakes as soon as possible (but in any event within 10 days of
the Restatement Date) to deliver to the Facility Agent copies of the financing
statements (Form UCC-1 or the equivalent) and the search results (Form UCC-11)
prepared, filed and/or obtained

 

 4 

 

 

by the Borrower’s counsel, Paul, Weiss, Rifkind, Wharton & Garrison LLP, in
connection with the restatement of the Original Credit Agreement pursuant to
this Agreement.

 

6.4Waiver of conditions precedent

 

The conditions specified in this clause 6 are inserted solely for the benefit of
the Finance Parties and may be waived by the Finance Parties in whole or in part
with or without conditions.

 

7Confirmations

 

7.1Guarantee

 

The Guarantor hereby confirms its consent to the amendments to the Original
Credit Agreement contained in this Agreement and agrees that the guarantee and
indemnity provided in Section 15 (Parent Guaranty) of the Original Credit
Agreement, and the obligations of the Guarantor thereunder, shall remain and
continue in full force and effect notwithstanding the said amendments to the
Original Credit Agreement contained in this Agreement.

 

7.2Credit Documents

 

Each Obligor further acknowledges and agrees, for the avoidance of doubt, that:

 

(a)each of the Credit Documents to which it is a party, and its obligations
thereunder, shall remain in full force and effect notwithstanding the amendments
made to the Original Credit Agreement by this Agreement;

 

(b)each of the Security Documents to which it is a party shall remain in full
force and effect as security for the obligations of the Borrower under the
Credit Agreement; and

 

(c)with effect from the Restatement Date, references in the Credit Documents to
which it is a party to the Credit Agreement shall henceforth be reference to the
Original Credit Agreement as amended and restated by this Agreement and as from
time to time hereafter amended.

 

8Fees and expenses

 

8.1Fees

 

The Borrower agrees to pay, on or before the Restatement Date, certain fees to
the Facility Agent (on behalf of the Lender) in the amounts set out in a
separate letter of even date between the Borrower and the Facility Agent.

 

8.2Expenses

 

The Borrower agrees to pay to the Facility Agent on demand:

 

(a)all reasonable and documented expenses (including external legal and
out-of-pocket expenses and disbursements) incurred by the Facility Agent or the
Hermes Agent in connection with the negotiation, preparation, execution and,
where relevant, registration of this Agreement and of any amendment or extension
of or the granting of any waiver or consent under this Agreement; and

 

(b)all expenses (including legal and out-of-pocket expenses) incurred by the
Finance Parties in contemplation of, or otherwise in connection with, the
enforcement of, or preservation of any rights under this Agreement or otherwise
in respect of the monies owing and obligations incurred under this Agreement,

 

 5 

 

 

together with interest at the rate referred to in Section 2.06 (Interest) of the
Credit Agreement from the date on which such expenses were incurred to the date
of payment (as well after as before judgment).

 

8.3Value Added Tax

 

All expenses payable pursuant to this clause 8 shall be paid together with VAT
or any similar tax (if any) properly chargeable thereon.

 

8.4Stamp and other duties

 

The Borrower agrees to pay to the Facility Agent on demand all stamp,
documentary, registration or other like duties or taxes (including any duties or
taxes payable by the Facility Agent) imposed on or in connection with this
Agreement and shall indemnify the Facility Agent against any liability arising
by reason of any delay or omission by the Borrower to pay such duties or taxes.

 

9Miscellaneous and notices

 

9.1Notices

 

The provisions of Section 14.03 (Notices) of the Credit Agreement shall extend
and apply to the giving or making of notices or demands hereunder as if the same
were expressly stated herein with all necessary changes.

 

9.2Counterparts

 

This Agreement may be executed in any number of counterparts and by the
different parties on separate counterparts, each of which when so executed and
delivered shall be an original but all counterparts shall together constitute
one and the same instrument.

 

9.3Further assurance

 

The provisions of Section 9.10(a) (Further Assurances) of the Credit Agreement
shall extend and apply to this Agreement as if the same were expressly stated
herein with all necessary changes.

 

10Applicable law

 

10.1Law

 

This Agreement and any non-contractual obligations connected with it are
governed by and shall be construed in accordance with English law.

 

10.2Exclusive jurisdiction and service of process

 

The provisions of Section 14.07(b) and (c) (Governing Law; Exclusive
Jurisdiction of English Courts; Service of Process) of the Credit Agreement
shall apply to this Agreement as if the same were expressly stated herein with
all necessary changes.

 

This Agreement has been executed on the date stated at the beginning of this
Agreement.

 

 6 

 

 

Schedule 1
Documents and evidence required as conditions precedent
(referred to in clause 6.1)



 

1Corporate authorisation

 

In relation to each Obligor:

 

(a)Constitutional documents

 

copies certified by an officer of that Obligor, as true, complete and up to date
copies, of all documents which contain or establish or relate to the
constitution of that party or an officer's certificate confirming that there
have been no changes or amendments to the constitutional documents certified
copies of which were previously delivered to the Facility Agent pursuant to the
Original Credit Agreement or any previous supplement to it;

 

(b)Resolutions

 

a copy, certified by an officer of that Obligor to be a true copy, and as being
in full force and effect and not amended or rescinded, of resolutions of its
board of directors or equivalent:

 

(i)approving the transactions contemplated by this Agreement; and

 

(ii)authorising a person or persons to sign and deliver on behalf of that
Obligor or, as the case may be, authorising the sealing by that Obligor of this
Agreement and any notices or other documents to be given pursuant hereto,

 

together with originals or certified copies of any powers of attorney issued by
any Obligor pursuant to such resolutions; and

 

(c)certificate of incumbency

 

a certificate signed by an officer of each Obligor certified to be true,
complete and up to date of (i) the directors and officers of that Obligor
specifying the names and positions of such persons, (ii) its issued share
capital and shareholders, (iii) specimen signatures of those persons authorised
to sign this Agreement on its behalf and (iv) a declaration of solvency.

 

2Consents

 

A certificate signed by an officer of each Obligor confirming that all
governmental and other licences, approvals, consents, registrations and filings
necessary for any matter or thing contemplated by this Agreement on behalf of
that Obligor and for the legality, validity, enforceability, admissibility in
evidence and effectiveness thereof have been obtained or effected on an
unconditional basis and remain in full force and effect (or, in the case of the
effecting of any registrations and filings, that arrangements satisfactory to
the Facility Agent have been made for the effecting of the same within any
applicable time limit).

 

3Process agent

 

An original or certified true copy of a letter from each Obligor’s agent for
receipt of service of proceedings accepting its appointment under this Agreement
as each Obligor’s process agent.

 

 7 

 

 

4Hermes consent

 

Confirmation from Hermes of their approval in principle that the Hermes Cover
will be amended in respect of the Additional Commitment.

 

5Receipt of fee

 

Evidence that the fee payable under clause 8.1 has been paid in full.

 

6Legal opinions

 

Such legal opinions or confirmations as to the continued effect of any existing
legal opinions in relation to the laws of England, Bermuda, New York and Florida
as the Facility Agent shall in its reasonable discretion deem appropriate.

 

 8 

 

 

Schedule 2
Form of Amended and Restated Credit Agreement

 

 9 

 

 



 



 

€729,854,685.50

CREDIT AGREEMENT

 

among

 

NCL CORPORATION LTD.,

as Parent,

 

BREAKAWAY FOUR, LTD.,
as Borrower,

 

VARIOUS LENDERS,

 

KFW IPEX-BANK GMBH,

as Facility Agent, Collateral Agent and CIRR Agent,

 

KFW IPEX-BANK GMBH,
as Bookrunner,

 

and

 

KFW IPEX-BANK GMBH,
as Hermes Agent

 

__________________________________

 

Dated October 12, 2012

as amended and restated on 26 July 2016

__________________________________

 

KFW IPEX-BANK GMBH

 

as Initial Mandated Lead Arranger

 



 



 

 

 

 

TABLE OF CONTENTS

 

    Page       SECTION 1. Definitions and Accounting Terms   1       1.01
Defined Terms   1       SECTION 2. Amount and Terms of Credit Facility   29    
  2.01 The Commitments   29 2.02 Amount and Timing of Each Borrowing; Currency
of Disbursements   29 2.03 Notice of Borrowing   31 2.04 Disbursement of Funds  
31 2.05 Pro Rata Borrowings   32 2.06 Interest   32 2.07 Election of Floating
Rate.   33 2.08 Floating Rate Interest Periods   34 2.09 Increased Costs,
Illegality, Market Disruption, etc.   35 2.10 Indemnification; Breakage Costs  
37 2.11 Change of Lending Office; Limitation on Additional Amounts   38 2.12
Replacement of Lenders   39 2.13 Disruption to Payment Systems, Etc   39      
SECTION 3. Commitment Commission; Fees; Reductions of Commitment   40       3.01
Commitment Commission   40 3.02 CIRR Fees.   41 3.03 Other Fees.   41 3.04
Voluntary Reduction or Termination of Commitments   41 3.05 Mandatory Reduction
of Commitments   41       SECTION 4. Prepayments; Repayments; Taxes   42      
4.01 Voluntary Prepayments   42 4.02 Mandatory Repayments and Commitment
Reductions   43 4.03 Method and Place of Payment   44 4.04 Net Payments; Taxes  
44 4.05 Application of Proceeds   45       SECTION 5. Conditions Precedent to
the Initial Borrowing Date   46       5.01 Effective Date   46 5.02
[Intentionally omitted]   46 5.03 Corporate Documents; Proceedings; etc.   47
5.04 Know Your Customer   47 5.05 Construction Contract and Other Material
Agreements   47 5.06 Share Charge   47 5.07 Assignment of Contracts   47

 

 (i) 

 

 

5.08 Consents Under Existing Credit Facilities   48 5.09 Process Agent   48 5.10
Opinions of Counsel   48 5.11 KfW Refinancing   49 5.12 Equity Payment   49 5.13
Financing Statements   49 5.14 Security Trust Deed   49 5.15 Hermes Cover   50  
    SECTION 6. Conditions Precedent to each Borrowing Date   50       6.01 No
Default; Representations and Warranties   50 6.02 Consents   50 6.03 Refund
Guarantees   50 6.04 Equity Payment   51 6.05 Fees, Costs, etc.   51 6.06
Construction Contract   51 6.07 Notice of Borrowing   51 6.08 Solvency
Certificate   51 6.09 Litigation   52       SECTION 7. Conditions Precedent to
the Delivery Date   52       7.01 Delivery of Vessel   52 7.02 Collateral and
Guaranty Requirements   52 7.03 Evidence of [*] Payment   53 7.04 Hermes
Compliance; Compliance with Applicable Laws and Regulations   53 7.05 Opinion of
Counsel   53       SECTION 8. Representations and Warranties   54       8.01
Entity Status   54 8.02 Power and Authority   54 8.03 No Violation   54 8.04
Governmental Approvals   54 8.05 Financial Statements; Financial Condition   55
8.06 Litigation   55 8.07 True and Complete Disclosure   55 8.08 Use of Proceeds
  55 8.09 Tax Returns and Payments   55 8.10 No Material Misstatements   56 8.11
The Security Documents   56 8.12 Capitalization   57 8.13 Subsidiaries   57 8.14
Compliance with Statutes, etc.   57 8.15 Winding-up, etc.   57 8.16 No Default  
57 8.17 Pollution and Other Regulations   57 8.18 Ownership of Assets   58

 

 (ii) 

 

 

8.19 Concerning the Vessel   58 8.20 Citizenship   59 8.21 Vessel Classification
  59 8.22 No Immunity   59 8.23 Fees, Governing Law and Enforcement   59 8.24
Form of Documentation   59 8.25 Pari Passu or Priority Status   60 8.26 Solvency
  60 8.27 No Undisclosed Commissions   60 8.28 Completeness of Documentation  
60 8.29 Money Laundering   60       SECTION 9. Affirmative Covenants   60      
9.01 Information Covenants   60 9.02 Books and Records; Inspection   63 9.03
Maintenance of Property; Insurance   63 9.04 Corporate Franchises   63 9.05
Compliance with Statutes, etc.   63 9.06 Hermes Cover   63 9.07 End of Fiscal
Years   64 9.08 Performance of Credit Document Obligations   64 9.09 Payment of
Taxes   64 9.10 Further Assurances   64 9.11 Ownership of Subsidiaries   65 9.12
Consents and Registrations   65 9.13 Flag of Vessel   65 9.14 “Know Your
Customer” and Other Similar Information   65       SECTION 10. Negative
Covenants   66       10.01 Liens   66 10.02 Consolidation, Merger, Amalgamation,
Sale of Assets, Acquisitions, etc.   67 10.03 Dividends   68 10.04 Advances,
Investments and Loans   69 10.05 Transactions with Affiliates   69 10.06 Free
Liquidity   72 10.07 Total Net Funded Debt to Total Capitalization   72 10.08
Collateral Maintenance   72 10.09 Consolidated EBITDA to Consolidated Debt
Service   72 10.10 Business; Change of Name   72 10.11 Subordination of
Indebtedness.   72 10.12 Activities of Borrower, etc.   73 10.13 Material
Amendments or Modifications of Construction Contracts   73 10.14 No Place of
Business   73       SECTION 11. Events of Default   74       11.01 Payments   74

 

 (iii) 

 

 

11.02 Representations, etc.   74 11.03 Covenants   74 11.04 Default Under Other
Agreements   74 11.05 Bankruptcy, etc.   75 11.06 Total Loss   76 11.07 Security
Documents   76 11.08 Guaranties   76 11.09 Judgments   76 11.10 Cessation of
Business   76 11.11 Revocation of Consents   76 11.12 Unlawfulness   77 11.13
Insurances   77 11.14 Disposals   77 11.15 Government Intervention   77 11.16
Change of Control   77 11.17 Material Adverse Change   78 11.18 Repudiation of
Construction Contract or other Material Documents   78       SECTION 12. Agency
and Security Trustee Provisions   78       12.01 Appointment and Declaration of
Trust   78 12.02 Nature of Duties   79 12.03 Lack of Reliance on the Agents   79
12.04 Certain Rights of the Agents   79 12.05 Reliance   80 12.06
Indemnification   80 12.07 The Agents in their Individual Capacities   80 12.08
Resignation by an Agent   80 12.09 The Lead Arrangers   81 12.10 Impaired Agent
  81 12.11 Replacement of an Agent   82 12.12 Resignation by the Hermes Agent  
82       SECTION 13. Benefit of Agreement   83       13.01 Assignments and
Transfers by the Lenders   83 13.02 Assignment or Transfer Fee   84 13.03
Assignments and Transfers to Hermes or KfW   85 13.04 Limitation of
Responsibility to Existing Lenders   85 13.05 [Intentionally Omitted]   85 13.06
Procedure and Conditions for Transfer   86 13.07 Procedure and Conditions for
Assignment   86 13.08 Copy of Transfer Certificate or Assignment Agreement to
Parent   87 13.09 Security over Lenders’ Rights   87 13.10 Assignment by a
Credit Party   88 13.11 Lender Participations   88 13.12 Increased Costs   88

 

 (iv) 

 

 

SECTION 14. Miscellaneous   89       14.01 Payment of Expenses, etc.   89 14.02
Right of Set-off   90 14.03 Notices   90 14.04 No Waiver; Remedies Cumulative  
91 14.05 Payments Pro Rata   91 14.06 Calculations; Computations   92 14.07
Governing Law; Exclusive Jurisdiction of English Courts; Service of Process   92
14.08 Counterparts   93 14.09 Effectiveness   93 14.10 Headings Descriptive   93
14.11 Amendment or Waiver; etc.   93 14.12 Survival   95 14.13 Domicile of Loans
  95 14.14 Confidentiality   95 14.15 Register   95 14.16 Third Party Rights  
96 14.17 Judgment Currency   96 14.18 Language   96 14.19 Waiver of Immunity  
97 14.20 “Know Your Customer” Notice   97 14.21 Release of Liens and the Parent
Guaranty; Flag Jurisdiction Transfer   97 14.22 Partial Invalidity   98      
SECTION 15. Parent Guaranty   98       15.01 Guaranty and Indemnity   98 15.02
Continuing Guaranty   99 15.03 Reinstatement   99 15.04 Waiver of Defenses   99
15.05 Guarantor Intent   100 15.06 Immediate Recourse   100 15.07 Appropriations
  100 15.08 Deferral of Guarantor’s Rights   100 15.09 Additional Security   101

 

SCHEDULE 1.01(a) - Commitments SCHEDULE 1.01(b) - Mandatory Costs SCHEDULE 5.07
- Notices, Acknowledgments and Consents SCHEDULE 5.10 - Initial Borrowing Date
Opinions SCHEDULE 6.10 - Material Litigation SCHEDULE 7.05 - Delivery Date
Opinions SCHEDULE 8.03 - Existing Agreements SCHEDULE 8.12 - Capitalization
SCHEDULE 8.13 - Subsidiaries SCHEDULE 8.19 - Vessel

 



 (v) 

 

 

SCHEDULE 8.21 - Approved Classification Societies SCHEDULE 9.03 - Required
Insurances SCHEDULE 10.01 - Existing Liens SCHEDULE 14.03A - Credit Party
Addresses SCHEDULE 14.03B - Lender Addresses       EXHIBIT A - Form of Notice of
Borrowing EXHIBIT B-1 - Form of BankAssure Report EXHIBIT B-2 - Form of
Insurance Broker Certificate EXHIBIT C - Form of Interaction Agreement EXHIBIT D
- Form of Secretary’s Certificate EXHIBIT E - Form of Transfer Certificate
EXHIBIT F - Form of Bermuda Share Charge EXHIBIT G - Form of Assignment of
Earnings and Insurances EXHIBIT H - Form of Assignment of Charters EXHIBIT I -
Form of Deed of Covenants EXHIBIT J - Form of Assignment of Contracts EXHIBIT K
- Form of Solvency Certificate EXHIBIT L - Form of Assignment Agreement EXHIBIT
M - Form of Compliance Certificate EXHIBIT N - [Intentionally omitted] EXHIBIT O
- Form of Assignment of Management Agreements EXHIBIT P - Form of Security Trust
Deed

 



 (vi) 

 

  

THIS CREDIT AGREEMENT, is made by way of deed October 12, 2012 and amended and
restated on 26 July 2016, among NCL CORPORATION LTD., a Bermuda company with its
registered office as of the date hereof at Cumberland House, 9th Floor, 1
Victoria Street, Hamilton HM11, Bermuda (the “Parent”), BREAKAWAY FOUR, LTD., a
Bermuda company with its registered office as of the date hereof at Cumberland
House, 9th Floor, 1 Victoria Street, Hamilton HM11, Bermuda (the “Borrower”),
KFW IPEX-BANK GmbH, as a Lender (in such capacity, together with each of the
other Persons that may become a “Lender” in accordance with Section 13, each of
them individually a “Lender” and, collectively, the “Lenders”), KFW IPEX-BANK
GMBH, as Facility Agent (in such capacity, the “Facility Agent”), as Collateral
Agent under the Security Documents (in such capacity, the “Collateral Agent”)
and as CIRR Agent (in such capacity, the “CIRR Agent”), KFW IPEX-BANK GMBH, as
Bookrunner (in such capacity, the “Bookrunner”), KFW IPEX-BANK GMBH, as Hermes
Agent (in such capacity, the “Hermes Agent”), and KFW IPEX-BANK GMBH, as initial
mandated lead arranger in respect of the credit facility provided for herein (in
such capacity the “Initial Mandated Lead Arranger”).  All capitalized terms used
herein and defined in Section 1 are used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower a multi-draw term loan credit facility in an aggregate principal amount
of up to €729,854,685.50 and which Loans may be incurred to finance, in part,
the construction and acquisition costs of the Vessel and the related Hermes
Premium; and

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the term loan facility
provided for herein.

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.   Definitions and Accounting Terms.

 

1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined) and references to this
Agreement or any other document (or to any specified provision of this Agreement
or any other document) shall be construed as references to this Agreement, that
provision or that document as from time to time amended, restated, supplemented
and/or novated:

 

“Acceptable Bank” means (a) a bank or financial institution which has a rating
for its long-term unsecured and non credit-enhanced debt obligations of A- or
higher by S&P or A2 or higher by Moody's or a comparable rating from an
internationally recognized credit rating agency; or (b) any other bank or
financial institution approved by each Agent.

 

“Acceptable Flag Jurisdiction” shall mean the Bahamas, Bermuda, Panama, the
Marshall Islands, the United States or such other flag jurisdiction as may be
acceptable to the Required Lenders in their reasonable discretion.

 

 

 

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Capital Stock of any Person or otherwise causing any Person to become a
Subsidiary of a Borrower, or (c) a merger, amalgamation or consolidation or any
other combination with another Person.

 

“Adjusted Construction Price” shall mean the sum of the Initial Construction
Price of the Vessel and the total permitted increases to the Initial
Construction Price of the Vessel pursuant to Permitted Change Orders (it being
understood that the Final Construction Price may exceed the Adjusted
Construction Price).

 

“Additional Hermes Premium” means the additional premium payable to Hermes as a
result of the increase to the Hermes Cover arising as a consequence of the
increase in the Total Commitments pursuant to the Supplemental Agreement.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person; provided, however, that for purposes of Section
10.05, an Affiliate of the Parent or any of its Subsidiaries, as applicable,
shall include any Person that directly or indirectly owns more than 10% of any
class of the Capital Stock of the Parent or such Subsidiary, as applicable, and
any officer or director of the Parent or such Subsidiary.  A Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.  Notwithstanding anything to the contrary
contained above, for purposes of Section 10.05, neither the Facility Agent, nor
the Collateral Agent, nor the Lead Arrangers nor any Lender (or any of their
respective affiliates) shall be deemed to constitute an Affiliate of the Parent
or its Subsidiaries in connection with the Credit Documents or its dealings or
arrangements relating thereto.

 

“Affiliate Transaction” shall have the meaning provided in Section 10.05.

 

“Agent” or “Agents” shall mean, individually and collectively, the Facility
Agent, the Collateral Agent, the Hermes Agent and the CIRR Agent.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated or novated from time to time.

 

“Apollo” shall mean Apollo Management, L.P., and its Affiliates.

 

“Applicable Margin” shall mean a percentage per annum equal to 1.50%.

 

“Appraised Value” of the Vessel at any time shall mean the fair market value or,
as the case may be, the average of the fair market value of the Vessel on an
individual charter free basis as set forth on the appraisal or, as the case may
be, the appraisals most recently delivered to, or obtained by, the Facility
Agent prior to such time pursuant to Section 9.01(c).

 

 -2- 

 

 

“Approved Appraisers” shall mean Brax Shipping AS; Barry Rogliano Salles S.A.,
Paris; Clarksons, London; R.S. Platou Shipbrokers, A.S., Oslo; Fearnsale, a
division of Astrup Fearnley AS, Oslo; and Rocca & Partners S.R.L.

 

“Approved Stock Exchange” shall mean the New York Stock Exchange, NASDAQ or such
other stock exchange in the United States of America, the United Kingdom or Hong
Kong as is approved in writing by the Facility Agent or, in each case, any
successor thereto.

 

“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit L (appropriately completed) or any other form agreed between the
relevant assignor and assignee (and if required to be executed by the Borrower,
the Borrower).

 

“Assignment of Charters” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

 

“Assignment of Contracts” shall have the meaning provided in Section 5.07.

 

“Assignment of Earnings and Insurances” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“Assignment of Management Agreements” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.05(b).

 

“Basel II” shall mean the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the date of this
Agreement.

 

“Basel III” shall mean, together, “Basel III: A global regulatory framework for
more resilient banks and banking systems” and “Basel III: International
framework for liquidity risk measurement, standards and monitoring” both
published by the Basel Committee on Banking Supervision on December 16, 2010.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the borrowing of Loans from all the Lenders (other than
any Lender which has not funded its share of a Borrowing in accordance with this
Agreement) having Commitments on a given date.

 

“Borrowing Date” shall mean each date (including the Initial Borrowing Date) on
which a Borrowing occurs as set forth in Section 2.02.

 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York, London or Frankfurt am Main a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to close.

 

 -3- 

 

 

“Capital Stock” means:

 

(1)         in the case of a corporation, corporate stock or shares;

 

(2)         in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

 

(3)         in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and

 

(4)         any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Balance” shall mean, at any date of determination, the unencumbered and
otherwise unrestricted cash and Cash Equivalents of the NCLC Group.

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by any Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
B-1 or the equivalent thereof by Moody’s and in each case maturing not more than
one year after the date of acquisition by any other Person, and (v) investments
in money market funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (iv) above.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

 

“Change of Control” shall mean (x) at any time when the ordinary Capital Stock
of the Parent (or a parent company of the Parent in a Qualified IPO) is not
listed on an Approved Stock Exchange or at any time when a dividend is to be
paid to the existing shareholders of the Parent by way of a share issue pursuant
to a public offering on an Approved Stock Exchange, the Permitted Holders in the
aggregate do not, directly or indirectly, control the Parent and beneficially
own, directly or indirectly, at least 51% of the issued Capital Stock of, and
Equity Interest in, the Parent; or (y) at any time following the listing of the
ordinary Capital Stock of the Parent (or a parent company of the Parent in a
Qualified IPO) on an Approved Stock Exchange:

 

(i)         any Third Party:

 

 -4- 

 

 

(A)owns legally and/or beneficially and either directly or indirectly at least
thirty three per cent (33%) of the ordinary share capital of the Parent; or

 

(B)has the right or the ability to control either directly or indirectly the
affairs of or the composition of the majority of the board of directors (or
equivalent) of the Parent; and

 

at the same time as any of the events described in paragraphs (A) or (B) of this
definition have occurred and are continuing, the Permitted Holders in the
aggregate do not, directly or indirectly, beneficially own at least 51% of the
issued Capital Stock of, and Equity Interest in, the Parent; or

 

(ii)         the Parent (or such parent company of the Parent) ceases to be a
listed company on an Approved Stock Exchange without the prior written consent
of the Required Lenders,

 

(and, for the purpose of Section 11.16   “control” of any company, limited
partnership or other legal entity (a “body corporate”) controlled by a Permitted
Holder means that one or more members of a Permitted Holder in the aggregate
has, directly or indirectly, the power to direct the management and policies of
such a body corporate, whether through the ownership of more than 50% of the
issued voting capital of that body corporate or by contract, trust or other
arrangement).

 

“CIRR Agent” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto.

 

“CIRR General Terms and Conditions” shall mean the CIRR General Terms and
Conditions for interest rate make-up in ship financing schemes (August 29, 2012
edition).

 

“CIRR Representative” shall mean KfW, acting in its capacity as CIRR mandatary
in connection with this Agreement.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Share
Charge Collateral, all Earnings and Insurance Collateral, the Construction Risk
Insurance, the Vessel, each Refund Guarantee, the Construction Contract and all
cash and Cash Equivalents at any time delivered as collateral thereunder or as
collateral required hereunder.

 

“Collateral Agent” shall have the meaning provided in the first paragraph of
this agreement, and shall include any successor thereto, acting as mortgagee,
security trustee or collateral agent for the Secured Creditors pursuant to the
Security Documents.

 

“Collateral and Guaranty Requirements” shall mean with respect to the Vessel,
the requirement that:

 

 -5- 

 

 

(i)         (A) the Borrower shall have duly authorized, executed and delivered
an Assignment of Earnings and Insurances substantially in the form of Exhibit G
or otherwise reasonably acceptable to the Lead Arrangers (as modified,
supplemented or amended from time to time, the “Assignment of Earnings and
Insurances”) (to the extent incorporated into or required by such Exhibit or
otherwise agreed by the Borrower and the Lead Arrangers) with appropriate
notices, acknowledgements and consents relating thereto and (B) the Borrower
shall (x) use its commercially reasonable efforts to obtain an Assignment of
Charters substantially in the form of Exhibit H (as modified, supplemented or
amended from time to time, the “Assignment of Charters”) with (to the extent
incorporated into or required by such Exhibit or otherwise agreed by the
Borrower and the Lead Arrangers) appropriate notices, acknowledgements and
consents relating thereto for any charter or similar contract that has as of the
execution date of such charter or similar contract a remaining term of 13 months
or greater (including any renewal option) and (y) have obtained a subordination
agreement from the charterer for any Permitted Chartering Arrangement that the
Borrower has entered into with respect to the Vessel, and shall use commercially
reasonable efforts to provide appropriate notices and consents related thereto,
together covering all of the Borrower’s present and future Earnings and
Insurance Collateral, in each case together with:

 

(a)         proper financing statements (Form UCC-1 or the equivalent) fully
prepared for filing in accordance with the UCC or in other appropriate filing
offices of each jurisdiction as may be necessary or, in the reasonable opinion
of the Collateral Agent, desirable to perfect or give notice to third parties
of, as the case may be, the security interests purported to be created by the
Assignment of Earnings and Insurances; and

 

(b)         certified copies of lien search results (Form UCC-11) listing all
effective financing statements that name each Credit Party as debtor and that
are filed in the District of Columbia and Florida, together with Form UCC-3
Termination Statements (or such other termination statements as shall be
required by local law) fully prepared for filing if required by applicable law
to terminate for any financing statement which covers the Collateral except to
the extent evidencing Permitted Liens.

 

(ii)         the Borrower shall have duly authorized, executed and delivered an
Assignment of Management Agreements in respect of the Management Agreements for
the Vessel substantially in the form of Exhibit O or otherwise reasonably
acceptable to the Lead Arrangers (as modified, supplemented or amended from time
to time, the “Assignment of Management Agreements”) and shall have obtained (or
in the case of any Manager that is not a Subsidiary of the Parent, used
commercially reasonable efforts to obtain) a Manager’s Undertakings for the
Vessel;

 

(iii)         the Borrower shall have duly authorized, executed and delivered,
and caused to be registered in the appropriate vessel registry a first priority
mortgage and a deed of covenants (as modified, amended or supplemented from time
to time in accordance with the terms thereof and hereof, and together with the
Vessel Mortgage delivered pursuant to the definition of Flag Jurisdiction
Transfer, the “Vessel Mortgage”), substantially in the form of Exhibit I or
otherwise reasonably acceptable to the Lead Arrangers with respect to the
Vessel,

 

 -6- 

 

 

and the Vessel Mortgage shall be effective to create in favor of the Collateral
Agent a legal, valid and enforceable first priority security interest, in and
Lien upon the Vessel, subject only to Permitted Liens;

 

(iv)         all filings, deliveries of notices and other instruments and other
actions by the Credit Parties and/or the Collateral Agent necessary or desirable
in the reasonable opinion of the Collateral Agent to perfect and preserve the
security interests described in clauses (i) through and including (iii) above
shall have been duly effected and the Collateral Agent shall have received
evidence thereof in form and substance reasonably satisfactory to the Collateral
Agent; and

 

(v)         the Facility Agent shall have received each of the following:

 

(a)         certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of the Vessel by the Borrower; and

 

(b)         the results of maritime registry searches with respect to the
Vessel, indicating that the Vessel has been deleted from all new building
registers and that there are no record liens other than Liens in favor of the
Collateral Agent and/or the Lenders and Permitted Liens; and

 

(c)         class certificates reasonably satisfactory to it from Det Norske
Veritas or another classification society listed on Schedule 8.21 hereto (or
another internationally recognized classification society reasonably acceptable
to the Facility Agent), indicating that the Vessel meets the criteria specified
in Section 8.21; and

 

(d)         certified copies of all Management Agreements; and

 

(e)         certified copies of all ISM and ISPS Code documentation for the
Vessel; and

 

(f)         the Facility Agent shall have received a report, in substantially
the form of Exhibit B-1 or otherwise reasonably acceptable to the Facility
Agent, from BankAssure or another firm of independent marine insurance brokers
reasonably acceptable to the Facility Agent with respect to the insurance
maintained (or to be maintained) by the Credit Parties in respect of the Vessel,
together with a certificate in substantially the form of Exhibit B-2 or
otherwise reasonably acceptable to the Facility Agent, from another broker
certifying that such insurances (i) are placed with such insurance companies
and/or underwriters and/or clubs, in such amounts, against such risks, and in
such form, as are customarily insured against by similarly situated insureds and
(ii) include the Required Insurance.  In addition, the Borrower shall reimburse
the Facility Agent for the reasonable and documented costs of procuring
customary mortgagee interest insurance and additional perils insurance in
connection with the Vessel as contemplated by Section 9.03 (including Schedule
9.03).

 

 -7- 

 

 

“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition of the Vessel by the Borrower to any Person (it being understood
that a Permitted Chartering Arrangement is not a Collateral Disposition) or the
sale of 100% of the Capital Stock of the Borrower or (ii) any Event of Loss of
the Vessel.

 

“Commitment” shall mean, for each Lender, the amount denominated in Euro set
forth opposite such Lender’s name in Schedule 1.01(a) hereto as the same may be
(x) reduced from time to time pursuant to Sections 3.04, 3.05, 4.02 and/or 11 or
(y) adjusted from time to time as a result of assignments and/or transfers to or
from such Lender pursuant to Section 2.12 or Section 13.

 

“Commitment Termination Date” shall mean the date falling [*] after the last
scheduled Delivery Date as at the date of this Agreement, namely [*] or, where
an Election Notice (as defined in Article 14, Clause 16.4 of the Construction
Contract) has been issued by the Yard pursuant to the said Article 14, Clause
16.4 of the Construction Contract, the date referred to above shall be extended
by the same period by which the Delivery Date has been extended pursuant to such
Election Notice.

 

“Commitment Commission” shall have the meaning provided in Section 3.01(a).

 

“Consolidated Debt Service” shall mean, for any relevant period, the sum
(without double counting), determined in accordance with GAAP, of:

 

(i)the aggregate principal payable or paid during such period on any
Indebtedness for Borrowed Money of any member of the NCLC Group, other than:

 

(a)principal of any such Indebtedness for Borrowed Money prepaid at the option
of the relevant member of the NCLC Group or by virtue of “cash sweep” or
“special liquidity” cash sweep provisions (or analogous provisions) in any debt
facility of the NCLC Group;

 

(b)principal of any such Indebtedness for Borrowed Money prepaid upon a sale or
an Event of Loss of any vessel (as if references in that definition were to all
vessels and not just the Vessel) owned or leased under a capital lease by any
member of the NCLC Group; and

 

(c)balloon payments of any such Indebtedness for Borrowed Money payable during
such period (and for the purpose of this paragraph (c) a “balloon payment” shall
not include any scheduled repayment installment of such Indebtedness for
Borrowed Money which forms part of the balloon);

 

(ii)Consolidated Interest Expense for such period;

 

(iii)the aggregate amount of any dividend or distribution of present or future
assets, undertakings, rights or revenues to any shareholder of any member

 

 -8- 

 

 

of the NCLC Group (other than the Parent, or one of its wholly owned
Subsidiaries) or any Dividends other than the tax distributions described in
Section 10.03(ii) in each case paid during such period; and

 

(iv)all rent under any capital lease obligations by which the Parent, or any
consolidated Subsidiary is bound which are payable or paid during such period
and the portion of any debt discount that must be amortized in such period,

 

as calculated in accordance with GAAP and derived from the then latest
consolidated unaudited financial statements of the NCLC Group delivered to the
Facility Agent in the case of any period ending at the end of any of the first
three fiscal quarters of each fiscal year of the Parent and the then latest
audited consolidated financial statements (including all additional information
and notes thereto) of the Parent and its consolidated Subsidiaries together with
the auditors’ report delivered to the Facility Agent in the case of the final
quarter of each such fiscal year.

 

“Consolidated EBITDA” shall mean, for any relevant period, the aggregate of:

 

(i)Consolidated Net Income from the Parent’s operations for such period; and

 

(ii)         the aggregate amounts deducted in determining Consolidated Net
Income for such period in respect of gains and losses from the sale of assets or
reserves relating thereto, Consolidated Interest Expense, depreciation and
amortization, impairment charges and any other non-cash charges and deferred
income tax expense for such period.

 

“Consolidated Interest Expense” shall mean, for any relevant period, the
consolidated interest expense (excluding capitalized interest) of the NCLC Group
for such period.

 

“Consolidated Net Income” shall mean, for any relevant period, the consolidated
net income (or loss) of the NCLC Group for such period as determined in
accordance with GAAP.

 

“Construction Contract” shall mean the Shipbuilding Contract (in relation to
Hull No. [*]) for the Vessel, dated as of [*], among the Parent, the Borrower
and the Yard, as such Shipbuilding Contract may be amended, modified or
supplemented from time to time in accordance with the terms thereof and hereof.

 

“Construction Risk Insurance” shall mean any and all insurance policies related
to the Construction Contract and the construction of the Vessel.

 

“Credit Documents” shall mean this Agreement, the Supplemental Agreement, any
Fee Letters, each Security Document, the Security Trust Deed, any Transfer
Certificate, any Assignment Agreement, the Interaction Agreement and, after the
execution and delivery thereof, each additional guaranty or additional security
document executed pursuant to Section 9.10.

 

 -9- 

 

 

“Credit Document Obligations” shall mean, except to the extent consisting of
obligations, liabilities or indebtedness with respect to Interest Rate
Protection Agreements or Other Hedging Agreements, the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest, fees and indemnities (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Credit Party at the rate provided
for in the respective documentation, whether or not a claim for post-petition
interest is allowed in any such proceeding)) of each Credit Party to the Lender
Creditors (provided, in respect of the Lender Creditors which are Lenders, such
aforementioned obligations, liabilities and indebtedness shall arise only for
such Lenders (in such capacity) in respect of Loans and/or Commitments), whether
now existing or hereafter incurred under, arising out of, or in connection with
this Agreement and the other Credit Documents to which such Credit Party is a
party (including, in the case of each Credit Party that is a Guarantor, all such
obligations, liabilities and indebtedness of such Credit Party under the Parent
Guaranty) and the due performance and compliance by such Credit Party with all
of the terms, conditions and agreements contained in this Agreement and in such
other Credit Documents.

 

“Credit Party” shall mean the Borrower, the Parent and each Subsidiary of the
Parent that owns a direct interest in the Borrower.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Delivery Date” shall mean the date of delivery of the Vessel to the Borrower,
which, as of the Effective Date, is scheduled to occur during the period [*] up
to and including [*].

 

“Discharged Rights and Obligations” shall have the meaning provided in Section
13.06(c).

 

“Dispute” shall have the meaning provided in Section 14.07(a).  

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:

 

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale),

 

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock of
such Person, or

 

(3) is redeemable at the option of the holder thereof, in whole or in part
(other  than solely as a result of a change of control or asset sale), in each
case prior to 91 days

 

 -10- 

 

 

after the Maturity Date; provided, however, that only the portion of Capital
Stock which so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock; provided, however, that if
such Capital Stock is issued to any employee or to any plan for the benefit of
employees of the Parent or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Parent in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, that any class of Capital
Stock of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Capital Stock that is not Disqualified
Stock shall not be deemed to be Disqualified Stock.

 

“Disruption Event” means either or both of:

 

(a)         a material disruption to those payment or communications systems or
to those financial markets which are, in each case, required to operate in order
for payments to be made in connection with this Agreement (or otherwise in order
for the transactions contemplated by the Credit Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
parties to this Agreement; or

 

(b)         the occurrence of any other event which results in a disruption (of
a technical or systems-related nature) to the treasury or payments operations of
a party to this Agreement preventing such party, or any other party to this
Agreement:

 

(i)         from performing its payment obligations under the Credit Documents;
or

 

(ii)        from communicating with other parties to this Agreement in
accordance with the terms of the Credit Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the party to this Agreement whose operations are disrupted.

 

“Dividend” shall mean, with respect to any Person, that such Person or any
Subsidiary of such Person has declared or paid a dividend or returned any equity
capital to its stockholders, partners or members or the holders of options or
warrants issued by such Person with respect to its Capital Stock or membership
interests or authorized or made any other distribution, payment or delivery of
property (other than common stock or the right to purchase any of such stock of
such Person) or cash to its stockholders, partners or members or the holders of
options or warrants issued by such Person with respect to its Capital Stock or
membership interests as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for a consideration any shares of any class of
its Capital Stock or any other Capital Stock outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its Capital Stock or other Equity Interests), or set aside any funds for any of
the foregoing purposes, or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for a consideration any shares of any class of the
Capital Stock or any other Equity

 

 -11- 

 

 

Interests of such Person outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its Capital Stock or
other Equity Interests).  Without limiting the foregoing, “Dividends” with
respect to any Person shall also include all payments made or required to be
made by such Person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.

 

“Dollars” and the sign “$” shall each mean lawful money of the United States.

 

“Dollar Equivalent” shall mean, with respect to the Euro denominated Commitments
being utilized on a Borrowing Date, the amount calculated by applying (x) in the
event that the Borrower and/or the Parent have entered into Earmarked Foreign
Exchange Arrangements with respect to the installment payment to be partially
financed by the Loans to be disbursed on such Borrowing Date, the EUR/USD
weighted average rate with respect to such Borrowing Date (i) as notified by the
Borrower to the Facility Agent in the Borrowing Notice at least three Business
Days prior to the relevant Borrowing Date, (ii) which EUR/USD weighted average
rate for any particular set of Earmarked Foreign Exchange Arrangements shall
take account of all applicable foreign exchange spot, forward and derivative
arrangements, including collars, options and the like, entered into in respect
of such Borrowing Date and (iii) for which the Borrower has provided evidence to
the Facility Agent to determine which foreign exchange arrangements (including
spot transactions) will be the Earmarked Foreign Exchange Arrangements that
shall apply to such Borrowing Date and (y) in the event that the Borrower and/or
the Parent have not entered into Earmarked Foreign Exchange Arrangements with
respect to the installment payment to be partially or wholly funded by the Loans
to be disbursed on such Borrowing Date, the Spot Rate applicable to such
Borrowing Date.

 

“Dormant Subsidiary” means a Subsidiary that owns assets in an amount equal to
no more than $5,000,000 or is dormant or otherwise inactive.

 

“Earmarked Foreign Exchange Arrangements” shall mean the Euro/Dollar foreign
exchange arranged by the Borrower and/or the Parent in connection with an
installment payment to be partially financed by the Loans to be disbursed on the
date on which such installment payment is to be made.  

 

“Earnings and Insurance Collateral” shall mean all “Earnings” and “Insurances”,
as the case may be, as defined in the Assignment of Earnings and Insurances.

 

“Effective Date” has the meaning specified in Section 14.09.

 

“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement.

 

“Environmental Approvals” shall have the meaning provided in Section 8.17(b).

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, relating in any way to any Environmental
Law or any permit issued,

 

 -12- 

 

 

or any approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief in connection
with alleged injury or threat of injury to health, safety or the environment due
to the presence of Hazardous Materials.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Parent or any of
its Subsidiaries, relating to the environment, and/or Hazardous Materials,
including, without limitation, CERCLA; OPA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq. (to the extent it regulates occupational exposure to Hazardous
Materials); and any state and local or foreign counterparts or equivalents, in
each case as amended from time to time.

 

“Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Euro” and the sign “€” shall each mean single currency in the member states of
the European Communities that adopt or have adopted the Euro as its lawful
currency under the legislation of the European Union for European Monetary
Union.

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a Loan,
the offered rate for deposits of Dollars for a period equivalent to such period
at or about 11:00 A.M. (Frankfurt time) on the second Business Day before the
first day of such period as is displayed on Reuters LIBOR 01 Page (or such other
service as may be nominated by the British Bankers’ Association as the
information vendor for displaying the London Interbank Offered Rates of major
banks in the London Interbank Market) (the “Screen Rate”), provided that if on
such date no such rate is so displayed, the Eurodollar Rate for such period
shall be the arithmetic average (rounded up to five decimal places) of the rate
quoted to the Facility Agent by the Reference Banks for deposits of Dollars in
an amount approximately equal to the amount in relation to which the Eurodollar
Rate is to be determined for a period equivalent to such applicable Interest
Period by the prime banks in the London interbank Eurodollar market at or about
11:00 A.M. (Frankfurt time) on the second Business Day before the first day of
such period (rounded up to five decimal places).  

 

“Event of Default” shall have the meaning provided in Section 11.

 

 -13- 

 

 

“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of the Vessel or the agreed or compromised total loss of
the Vessel; or (y) the capture, condemnation, confiscation, requisition (but
excluding any requisition for hire by or on behalf of any government or
governmental authority or agency or by any persons acting or purporting to act
on behalf of any such government or governmental authority or agency), purchase,
seizure or forfeiture of, or any taking of title to, the Vessel.  An Event of
Loss shall be deemed to have occurred: (i) in the event of an actual loss of the
Vessel, at the time and on the date of such loss or if such time and date are
not known at noon Greenwich Mean Time on the date which the Vessel was last
heard from; (ii) in the event of damage which results in a constructive or
compromised or arranged total loss of the Vessel, at the time and on the date on
which notice claiming the loss of the Vessel is given to the insurers; or (iii)
in the case of an event referred to in clause (y) above, at the time and on the
date on which such event is expressed to take effect by the Person making the
same.  Notwithstanding the foregoing, if the Vessel shall have been returned to
the Borrower or any Subsidiary of the Borrower following any event referred to
in clause (y) above prior to the date upon which payment is required to be made
under Section 4.02(b) hereof, no Event of Loss shall be deemed to have occurred
by reason of such event so long as the requirements set forth in Section 9.10
have been satisfied.

 

“Excluded Taxes” shall have the meaning provided in Section 4.04(a).

 

“Existing Lender” shall have the meaning provided in Section 13.01.

 

“Facility Agent” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto.

 

“Facility Office” means (a) in respect of a Lender, the office or offices
notified by that Lender to the Facility Agent in writing on or before the date
it becomes a Lender (or, following that date, by not less than five Business
Days’ written notice) as the office or offices through which it will perform its
obligations under this Agreement; or (b) in respect of any other Lender
Creditor, the office in the jurisdiction in which it is resident for tax
purposes.

 

“Fee Letter” means any letter or letters entered into by reference to this
Agreement and/or the Supplemental Agreement between any or all of the Facility
Agent, the Initial Mandated Lead Arranger and/or the Lenders and (in any case)
the Borrower setting out the amount of certain fees referred to in, or payable
in connection with, this Agreement and/or the Supplemental Agreement.

 

“Final Construction Price” shall mean the actual final construction price of the
Vessel.

 

“First Hermes Instalment” shall have the meaning provided in Section
2.02(a)(ii).

 

“Fixed Interest Payment Date” shall mean (i) prior to the Delivery Date, each
sixth month anniversary of the Initial Borrowing Date, (ii) the Delivery Date
and (iii) after the Delivery Date, each semi-annual date on which a Scheduled
Repayment is required to be made pursuant to Section 4.02(a) (or, if any of the
above dates does not fall on a Business Day, the Fixed Interest Payment Date
shall fall on the first Business Day falling after such date).

 

 -14- 

 

 

“Fixed Rate” shall mean 2.98% per annum (which includes 0.4% per annum, being
the administrative fee).

 

“Fixed Rate Interest Period” shall mean the period commencing on the Initial
Borrowing Date and ending on the immediately succeeding Fixed Interest Payment
Date and thereafter each period commencing on a Fixed Interest Payment Date and
ending on the immediately succeeding Fixed Interest Payment Date.

 

“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of the Vessel from one Acceptable Flag Jurisdiction to another Acceptable
Flag Jurisdiction, provided that the following conditions are satisfied with
respect to such transfer:

 

(i)         On each Flag Jurisdiction Transfer Date, the Borrower shall have
duly authorized, executed and delivered, and caused to be recorded in the
appropriate vessel registry a Vessel Mortgage that is reasonably satisfactory in
form and substance to the Facility Agent with respect to the Vessel and such
Vessel Mortgage shall be effective to create in favor of the Collateral Agent
and/or the Lenders a legal, valid and enforceable first priority security
interest, in and lien upon the Vessel, subject only to Permitted Liens.  All
filings, deliveries of instruments and other actions necessary or desirable in
the reasonable opinion of the Collateral Agent to perfect and preserve such
security interests shall have been duly effected and the Collateral Agent shall
have received evidence thereof in form and substance reasonably satisfactory to
the Collateral Agent.

 

(ii)         On each Flag Jurisdiction Transfer Date, to the extent that any
Security Documents are released or discharged pursuant to Section 14.21(b), the
Borrower shall have duly authorized, executed and delivered corresponding
Security Documents in favor of the Collateral Agent for the new Acceptable Flag
Jurisdiction.

 

(iii)         On each Flag Jurisdiction Transfer Date, the Facility Agent shall
have received from counsel, an opinion addressed to the Facility Agent and each
of the Lenders and dated such Flag Jurisdiction Transfer Date, which shall (x)
be in form and substance reasonably acceptable to the Facility Agent and (y)
cover the recordation of the security interests granted pursuant to the Vessel
Mortgage to be delivered on such date and such other matters incident thereto as
the Facility Agent may reasonably request.

 

(iv)         On each Flag Jurisdiction Transfer Date:

 

(A)         The Facility Agent shall have received (x) certificates of ownership
from appropriate authorities showing (or confirmation updating previously
reviewed certificates and indicating) the registered ownership of the Vessel
transferred on such date by the Borrower and (y) the results of maritime
registry searches with respect to the Vessel transferred on such date,
indicating no recorded liens other than Liens in favor of the Collateral Agent
and/or the Lenders and, if applicable and to the extent recordable, Permitted
Liens.

 

(B)         The Facility Agent shall have received a report, in form and scope
reasonably satisfactory to the Facility Agent, from a firm of independent marine
insurance brokers reasonably acceptable to the Facility Agent with respect to
the

 

 -15- 

 

 

insurance maintained by the Credit Party in respect of the Vessel transferred on
such date, together with a certificate from another broker certifying that such
insurances (i) are placed with such insurance companies and/or underwriters
and/or clubs, in such amounts, against such risks, and in such form, as are
customarily insured against by similarly situated insureds for the protection of
the Facility Agent and/or the Lenders as mortgagee and (ii) conform with the
Required Insurance applicable to the Vessel.

 

(v)         On or prior to each Flag Jurisdiction Transfer Date, the Facility
Agent shall have received a certificate, dated the Flag Jurisdiction Transfer
Date, signed by any one of the chairman of the board, the president, any vice
president, the treasurer or an authorized manager, member, general partner,
officer or attorney-in-fact of the Borrower, certifying that (A) all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the Flag Jurisdiction Transfer being consummated on such date
and otherwise referred to herein shall have been obtained and remain in effect
or that no such approvals and/or consents are required, (B) there exists no
judgment, order, injunction or other restraint prohibiting or imposing
materially adverse conditions upon such Flag Jurisdiction Transfer or the other
related transactions contemplated by this Agreement and (C) copies of
resolutions approving the Flag Jurisdiction Transfer of the Borrower and any
other related matters the Facility Agent may reasonably request.

 

(vi)         On each Flag Jurisdiction Transfer Date, the Collateral and
Guaranty Requirements for the Transferred Collateral Vessel shall have been
satisfied or waived by the Facility Agent for a specific period of time.

 

“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.

 

“Floating Rate” shall mean the percentage rate per annum equal to the aggregate
of (a) the Applicable Margin plus (b) the Eurodollar Rate plus (c) any Mandatory
Costs.

 

“Floating Rate Interest Period” shall have the meaning provided in Section 2.08.

 

“Free Liquidity” shall mean, at any date of determination, the aggregate of the
Cash Balance and any Commitments under this Agreement or any other amounts
available for drawing under other revolving or other credit facilities of the
NCLC Group, which remain undrawn, could be drawn for general working capital
purposes or other general corporate purposes and would not, if drawn, be
repayable within six months.

 

“GAAP” shall have the meaning provided in Section 14.06(a).

 

“Grace Period” shall have the meaning provided in Section 11.05(c).

 

“Guarantor” shall mean Parent.

 

“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde

 

 -16- 

 

 

foam insulation, transformers or other equipment that contain dielectric fluid
containing levels of polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” or “pollutants,” or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority under Environmental Laws.

 

“Heads of Terms” shall have the meaning provided in Section 14.09.

 

“Hermes” shall mean the Federal Republic of Germany represented by the Federal
Ministry of Economics and Technology (Bundesministerium für Wirtschaft und
Technologie) represented by Euler Hermes Kreditversicherungs-AG and
PriceWaterhouseCoopers Wirtschaftsprüfungsgesellschaft AG.

 

“Hermes Agent” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto, acting as attorney-in-fact
for the Lenders with respect to the Hermes Cover to the extent described in this
Agreement.  

 

“Hermes Cover” shall mean the export credit guarantee (Exportkreditgarantie) on
the terms of Hermes’ Declaration of Guarantee (Gewährleistungs-Erklärung) for
[*] of the principal amount of the Loans and any interests and secondary
financing costs of the Federal Republic of Germany acting through Euler Hermes
Kreditversicherungs-AG for the period of the Loans on the terms and conditions
applied for by the Lenders, and shall include any successor thereto (it being
understood that the Hermes Cover shall be issued on the basis of Hermes’
applicable Hermes guidelines (Richtlinien) and general terms and conditions
(Allgemeine Bedingungen)).

 

“Hermes Issuing Fees” shall mean the amount of [*] payable in Euro by the
Borrower to Hermes through the Hermes Agent by way of handling fees in respect
of the Hermes Cover.

 

“Hermes Premium” shall mean the amount payable in Euro by the Borrower to Hermes
through the Hermes Agent in respect of the Hermes Cover, which shall not exceed
[*], and which shall include the Additional Hermes Premium.

 

“Impaired Agent” shall mean an Agent at any time when:

 

(i)it has failed to make (or has notified a party to this Agreement that it will
not make) a payment required to be made by it under the Credit Documents by the
due date for payment;

 

(ii)such Agent otherwise rescinds or repudiates a Credit Document;

 

(iii)(if such Agent is also a Lender) it is a Defaulting Lender; or

 

 -17- 

 

 

(iv)an Insolvency Event has occurred and is continuing with respect to such
Agent

 

unless, in the case of paragraph (i) above: (a) its failure to pay is caused by
administrative or technical error or a Disruption Event, and payment is made
within five Business Days of its due date; or (b) such Agent is disputing in
good faith whether it is contractually obliged to make the payment in question.

 

“Indebtedness” shall mean any obligation for the payment or repayment of money,
whether as principal or as surety and whether present or future, actual or
contingent including, without limitation, pursuant to an Interest Rate
Protection Agreement or Other Hedging Agreement.

 

“Indebtedness for Borrowed Money” shall mean Indebtedness (whether present or
future, actual or contingent, long-term or short-term, secured or unsecured) in
respect of:

 

(i)moneys borrowed or raised;

 

(ii)the advance or extension of credit (including interest and other charges on
or in respect of any of the foregoing);

 

(iii)the amount of any liability in respect of leases which, in accordance with
GAAP, are capital leases;

 

(iv)the amount of any liability in respect of the purchase price for assets or
services payment of which is deferred for a period in excess of 180 days;

 

(v)all reimbursement obligations whether contingent or not in respect of amounts
paid under a letter of credit or similar instrument; and

 

(vi)(without double counting) any guarantee of Indebtedness falling within
paragraphs (i) to (v) above;

 

provided that the following shall not constitute Indebtedness for Borrowed
Money:

 

(a)loans and advances made by other members of the NCLC Group which are
subordinated to the rights of the Lenders;

 

(b)loans and advances made by any shareholder of the Parent which are
subordinated to the rights of the Lenders on terms reasonably satisfactory to
the Facility Agent; and

 

(c)any liabilities of the Parent or any other member of the NCLC Group under any
Interest Rate Protection Agreement or any Other Hedging Agreement or other
derivative transactions of a non-speculative nature.

 

“Information” shall have the meaning provided in Section 8.10(a).

 

 -18- 

 

 

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans hereunder occurs, which date shall,
subject to Section 5, coincide with the date of payment of the first installment
of the Initial Construction Price for the Vessel under the Construction
Contract.

 

“Initial Construction Price” shall mean an amount of up to €698,370,000 for the
construction of the Vessel pursuant to the Construction Contract, payable by the
Borrower to the Yard through the four installments of the Contract
Price referred to in Article 8, Clauses 2.1(i) through and including (iv) of the
Construction Contract (each, a “Pre-delivery Installment”) and the installment
of the Contract Price referred to in Article 8, Clause 2.1(v) of the
Construction Contract (as such amount may be modified in accordance with the
Construction Contract).

 

“Initial Mandated Lead Arranger” shall have the meaning provided in the first
paragraph of this Agreement, and shall include any successor thereto.

 

“Initial Syndication Date” shall mean the date, if applicable, on which KfW
IPEX-Bank GmbH ceases to be the only Lender by transferring all or part of its
rights as a Lender under this Agreement to one or more banks or financial
institutions pursuant to Section 13.

 

“Insolvency Event” in relation to any of the parties to this Agreement shall
mean that such party:

 

(i)is dissolved (other than pursuant to a consolidation, amalgamation or
merger);

 

(ii)becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due;

 

(iii)makes a general assignment, arrangement or composition with or for the
benefit of its creditors;

 

(iv)institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organization or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

 

(v)has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (iv)

 

 -19- 

 

 

above and (a) results in a judgment of insolvency or bankruptcy or the entry of
an order for relief or the making of an order for its winding-up or liquidation;
or (b) is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof;

 

(vi)has exercised in respect of it one or more of the stabilization powers
pursuant to Part 1 of the Banking Act 2009 and/or has instituted against it a
bank insolvency proceeding pursuant to Part 2 of the Banking Act 2009 or a bank
administration proceeding pursuant to Part 3 of the Banking Act 2009;

 

(vii)has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);

 

(viii)seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets;

 

(ix)has a secured party take possession of all or substantially all its assets
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 

(x)causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in paragraphs (i) to (ix) above; or

 

(xi)takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the foregoing acts.

 

“Interaction Agreement” shall mean the interaction agreement executed or to be
executed by, inter alia (i) each Lender that elects to become a Refinanced Bank,
(ii) the CIRR Representative, and (iii) the CIRR Agent substantially in the form
of Exhibit C.

 

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.

 

“Interest Period” shall mean either the Fixed Rate Interest Period or, as the
context may require, the Floating Rate Interest Period.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement entered into between a Lender or its Affiliate, or a Lead Arranger
or its Affiliate, and the Parent and/or the Borrower in relation to the Credit
Document Obligations of the Borrower under this Agreement.

 

 -20- 

 

 

“Investments” shall have the meaning provided in Section 10.04.

 

“KfW” shall mean KfW in its capacity as refinancing bank with respect to the KfW
Refinancing.

 

“KfW Refinancing” shall mean the refinancing of the respective loans of the
Refinanced Banks hereunder with KfW pursuant to the CIRR General Terms and
Conditions, as modified by the parties to the KfW Refinancing pursuant to, inter
alia, the Interaction Agreement.

 

“Lead Arrangers” shall mean the Initial Mandated Lead Arranger together with and
any other bank or financial institution appointed as an arranger by the Initial
Mandated Lead Arranger and the Borrower for the purpose of this Agreement.

 

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person which becomes a “Lender” hereunder pursuant to Section 13.

 

“Lender Creditors” shall mean the Lenders holding from time to time outstanding
Loans and/or Commitments and the Agents, each in their respective capacities.

 

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender to make
available its portion of any Borrowing, unless such failure to pay is caused by
administrative or technical error or a Disruption Event and payment is made
within three Business Days of its due date; (ii) such Lender having been deemed
insolvent or having become the subject of a takeover by a regulatory authority
or with respect to which an Insolvency Event has occurred and is continuing;
(iii) such Lender having notified the Facility Agent and/or any Credit Party (x)
that it does not intend to comply with its obligations under Section 2.01 in
circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under such Section or (y) of the events described in
preceding clause (ii); or (iv) such Lender not being in compliance with its
refinancing obligations owed to KfW under its respective Refinancing Agreement
or the Interaction Agreement.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing); provided that in no event shall an operating
lease be deemed to constitute a Lien.

 

“Lim Family” shall mean:

 

(i)           the late Tan Sri Lim Goh Tong;

 

(ii)          his spouse;

 

(iii)         his direct lineal descendants;

 

 -21- 

 

 

(iv)         the personal estate of any of the above persons; and

 

(v)any trust created for the benefit of one or more of the above persons and
their estates.

 

“Loan” and “Loans” shall have the meaning provided in Section 2.01.

 

“Management Agreements” shall mean any agreements entered into by the Borrower
with the Manager or such other commercial manager and/or a technical manager
with respect to the management of the Vessel, in each case which agreements and
manager shall be reasonably acceptable to the Facility Agent (it being
understood that NCL (Bahamas) Ltd. is acceptable and the form of management
agreement attached as Annex A to Exhibit O is acceptable).

 

“Manager” shall mean (i) the company providing commercial and technical
management and crewing services for the Vessel, which is contemplated to be, as
of the Delivery Date, NCL Corporation Ltd., a company organized and existing
under the laws of Bermuda, or NCL (Bahamas) Ltd., a company organized and
existing under the laws of Bermuda (and each of which is approved for such
purpose) or (ii) such other commercial manager and/or technical manager with
respect to the management of the Vessel reasonably acceptable to the Facility
Agent.

 

“Manager’s Undertakings” shall mean the undertakings, provided by the Manager
respecting the Vessel, including, inter alia, a statement satisfactory to the
Facility Agent that any lien in favor of the Manager respecting the Vessel is
subject and subordinate to the Vessel Mortgage in substantially the form
attached to the Assignment of Management Agreements or otherwise reasonably
satisfactory to the Facility Agent.

 

“Mandatory Costs” means the percentage rate per annum calculated in accordance
with Schedule 1.01(b).

 

“Market Disruption Event” shall mean:

 

(i)at or about noon on the Interest Determination Date for the relevant Interest
Period the Screen Rate is not available and none or (unless at such time there
is only one Lender) only one of the Lenders supplies a rate to the Facility
Agent to determine the Eurodollar Rate for the relevant Interest Period; or

 

(ii)before 5:00 P.M. Frankfurt time on the Interest Determination Date for the
relevant Interest Period, the Facility Agent receives notifications from Lenders
the sum of whose Commitments and/or outstanding Loans at such time equal at
least 50% of the sum of the Total Commitments and/or aggregate outstanding Loans
of the Lenders at such time that (x) the cost to such Lenders of obtaining
matching deposits in the London interbank Eurodollar market for the relevant
Interest Period would be in excess of the Eurodollar Rate for such Interest
Period or (y) such Lenders are unable to obtain funding in the London interbank
Eurodollar market.

 

 -22- 

 

 

“Material Adverse Effect” shall mean the occurrence of anything since June 30,
2012 which has had or would reasonably be expected to have a material adverse
effect on (x) the property, assets, business, operations, liabilities, or
condition (financial or otherwise) of the Parent and its subsidiaries taken as a
whole, (y) the consummation of the transactions hereunder, the acquisition of
the Vessel and the Construction Contract, or (z) the rights or remedies of the
Lenders, or the ability of the Parent and its relevant Subsidiaries to perform
their obligations owed to the Lenders and the Agents under this Agreement.

 

“Materials of Environmental Concern” shall have the meaning provided in Section
8.17(a).

 

“Maturity Date” shall mean the twelfth anniversary of the Borrowing Date in
relation to the Delivery Date or, if earlier, the date falling 11 years and 6
months after the date on which the first Scheduled Repayment is required to be
made pursuant to Section 4.02(a).

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“NCLC Fleet” shall mean the vessels owned by the companies in the NCLC Group.

 

“NCLC Group” shall mean the Parent and its Subsidiaries.

 

“New Lender” shall mean a Person who has been assigned the rights or transferred
the rights and obligations of an Existing Lender, as the case may be, pursuant
to the provisions of Section 14.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

 

“Notice Office” shall mean in the case of the Facility Agent and the Hermes
Agent, the office of the Facility Agent and the Hermes Agent located at
Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany, Attention: Ship
Finance, X2a4, Claudia Wenzel, fax: +49 69 7431 3768, email:
claudia.wenzel@kfw.de or such other office as the Facility Agent may hereafter
designate in writing as such to the other parties hereto or such other office as
the Facility Agent or the Hermes Agent may hereafter designate in writing as
such to the other parties hereto.

 

“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.

 

“Other Creditors” shall mean any Lender or any Affiliate thereof and their
successors, transferees and assigns if any (even if such Lender subsequently
ceases to be a Lender under this Agreement for any reason), together with such
Lender’s or Affiliate’s successors, transferees and assigns, with which the
Parent and/or the Borrower enters into any Interest Rate Protection Agreements
or Other Hedging Agreements from time to time.

 

 -23- 

 

 

“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements entered into between a Lender or its Affiliate, or a Lead Arranger
or its Affiliates, and the Parent and/or the Borrower in relation to the Credit
Document Obligations of the Borrower under this Agreement and designed to
protect against the fluctuations in currency or commodity values.

 

“Other Obligations” shall mean the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations,
liabilities and indebtedness (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Credit Party at the rate provided for in the respective documentation, whether
or not a claim for post-petition interest is allowed in any such proceeding)
owing by any Credit Party to the Other Creditors under, or with respect to, any
Interest Rate Protection Agreement or Other Hedging Agreement, whether such
Interest Rate Protection Agreement or Other Hedging Agreement is now in
existence or hereafter arising, and the due performance and compliance by such
Credit Party with all of the terms, conditions and agreements contained therein.

 

“Parent” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Parent Guaranty” shall mean the guaranty of the Parent pursuant to Section 15.

 

“PATRIOT Act” shall have the meaning provided in Section 14.09.

 

“Payment Office” shall mean the office of the Facility Agent located at
Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany, or such other office
as the Facility Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Permitted Change Orders” shall mean change orders and similar arrangements
under the Construction Contract which increase the Initial Construction Price to
the extent that the aggregate amount of such increases does not exceed [*] (it
being understood that the actual amount of change orders and similar
arrangements may exceed [*]).

 

“Permitted Chartering Arrangements” shall mean:  

 

(i)any charter or other form of deployment (other than a demise or bareboat
charter) of the Vessel made between members of the NCLC Group;

 

(ii)any demise or bareboat charter of the Vessel made between members of the
NCLC Group provided that (a) each of the Borrower and the charterer assigns the
benefit of any such charter or sub-charter to the Collateral Agent, (b) each of
the Borrower and the charterer assigns its interest in the insurances and
earnings in respect of the Vessel to the Collateral Agent, and (c) the charterer
agrees to subordinate its interests in the Vessel to the interests of the
Collateral Agent as mortgagee of the Vessel, all on terms and conditions
reasonably acceptable to the Collateral Agent;

 

 -24- 

 

 

(iii)any charter or other form of deployment of the Vessel to a charterer that
is not a member of the NCLC Group provided that no such charter or deployment
shall be made (a) on a demise or bareboat basis, or (b) for a period which,
including the exercise of any options for extension, could be for longer than 13
months, or (c) other than at or about market rate at the time when the charter
or deployment is fixed; and

 

(iv)any charter or other form of deployment in respect of the Vessel entered
into after the Effective Date and which is permissible under the provisions of
any financing documents relating to the Vessel.

 

“Permitted Holders” shall mean (i) the Lim Family (together or individually) and
(ii) Apollo and any Person directly controlled by Apollo.

 

“Permitted Liens” shall have the meaning provided in Section 10.01.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision, department or instrumentality thereof.

 

“Pledgor” shall mean NCL Corporation Ltd. or any direct or indirect Subsidiary
of the Parent which directly owns any of the Capital Stock of the Borrower.

 

“Pre-delivery Installment” shall have the meaning provided in the definition of
“Initial Construction Price”.

 

“Pro Rata Share” shall have the definition provided in Section 4.05.

 

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of the NCLC Group
furnished to the Lenders or the Facility Agent by or on behalf of any member of
the NCLC Group prior to the Effective Date.

 

“Qualified IPO” means an initial public offering of the Parent or a parent
company of the Parent in either case on an Approved Stock Exchange resulting in
at least $100,000,000 of equity (x) in the case of an initial public offering by
a parent company of the Parent, being contributed to the Parent or (y) in the
case of an initial public offering by the Parent, sold by the Parent.

 

“Reference Banks” shall mean the Initial Mandated Lead Arranger and any
additional Reference Bank and/or replacement Reference Bank appointed by the
Facility Agent pursuant to Section 2.09(f).

 

“Refinancing Agreement” shall mean each refinancing agreement in respect of the
KfW Refinancing.

 

“Refinanced Bank” shall mean each Lender participating in the KfW Refinancing.

 

 -25- 

 

 

“Refund Guarantee” shall mean a, or if more than one, each refund guarantee
arranged by the Yard in respect of a Pre-delivery Installment and provided by
one or more financial institutions contemplated by the Construction Contract, or
by other financial institutions reasonably satisfactory to the Lead Arrangers,
as credit support for the Yard’s obligations thereunder.

 

“Register” shall have the meaning provided in Section 14.15.

 

“Relevant Obligations” shall have the meaning provided in Section 13.07(c)(ii).

 

“Repayment Date” shall mean each semi-annual date on which a Scheduled Repayment
is required to be made pursuant to Section 4.02(a).

 

“Replaced Lender” shall have the meaning provided in Section 2.12.

 

“Replacement Lender” shall have the meaning provided in Section 2.12.

 

“Representative” shall have the meaning provided in Section 4.05(d).

 

“Required Insurance” shall have the meaning provided in Section 9.03.

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders, the sum of
whose outstanding Commitments and/or principal amount of Loans at such time
represent an amount greater than 66-⅔% of the sum of the Total Commitment (less
the aggregate Commitments of all Defaulting Lenders at such time) and the
aggregate principal amount of outstanding Loans (less the amount of outstanding
Loans of all Defaulting Lenders at such time).  

 

“Restatement Date” shall have the meaning given to this expression in the
Supplemental Agreement.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., and its successors.

 

“Scheduled Repayment” shall have the meaning provided in Section 4.02(a).

 

“Screen Rate” shall have the meaning specified in the definition of Eurodollar
Rate.

 

“Secured Creditors” shall mean the “Secured Creditors” as defined in the
Security Documents.

 

“Secured Obligations” shall mean (i) the Credit Document Obligations, (ii) the
Other Obligations, (iii) any and all sums advanced by any Agent in order to
preserve the Collateral or preserve the Collateral Agent’s security interest in
the Collateral on behalf of the Lenders, (iv) in the event of any proceeding for
the collection or enforcement of any indebtedness, obligations or liabilities of
the Credit Parties referred to in clauses (i) and (ii) above, after an Event of
Default shall have occurred and be continuing, the expenses in connection with
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the

 

 -26- 

 

 

Collateral, or of any exercise by the Collateral Agent of its rights hereunder
on behalf of the Lenders, together with reasonable attorneys’ fees and court
costs, and (v) all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement under the Security Documents.

 

“Security Documents” shall mean, as applicable, the Assignment of Contracts, the
Assignment of Earnings and Insurances, the Assignment of Charters, the
Assignment of Management Agreements, the Share Charge, the Vessel Mortgage, the
Deed of Covenants, and, after the execution thereof, each additional security
document executed pursuant to Section 9.10 and/or Section 12.01(b).

 

“Security Trust Deed” shall mean the Security Trust Deed executed by, inter
alia, the Borrower, the Guarantor, the Collateral Agent, the Facility Agent and
the Original Secured Creditors (as defined therein) and shall be substantially
in the form of Exhibit P or otherwise reasonably acceptable to the Facility
Agent.

 

“Share Charge” shall have the meaning provided in Section 5.06.

 

“Share Charge Collateral” shall mean all “Collateral” as defined in the Share
Charge.

 

“Sky Vessel” shall mean [*] presently owned by the Sky Vessel Seller, and
registered in the Sky Vessel Seller's name under the laws and flag of the
Commonwealth of the Bahamas.

 

“Sky Vessel Indebtedness” shall mean the financing arrangements in relation to
the acquisition of the Sky Vessel in an amount of up to [*] on the terms set
forth in the fully executed memorandum of agreement related to the sale of the
Sky Vessel, dated on or around May 30, 2012 (as amended from time to time with
the consent of the Lenders as required pursuant to Section 10.11).

 

“Sky Vessel Seller” shall mean [*], or any affiliate of [*].

 

“Specified Requirements” shall mean the requirements set forth in clauses (i)(A)
and (i)(B) (including, for the avoidance of doubt, paragraphs (i)(a) or (i)(b)),
(iii), (v)(c) and (v)(f)) of the definition of “Collateral and Guaranty
Requirements.”

 

“Spot Rate” shall mean the spot exchange rate quoted by the Facility Agent equal
to the weighted average of the rates on the actual transactions of the Facility
Agent on the date two Business Days prior to the date of determination thereof
(acting reasonably), which spot exchange rate shall be final and conclusive
absent manifest error.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint

 

 -27- 

 

 

venture or other entity in which such Person and/or one or more Subsidiaries of
such Person has more than a 50% Equity Interest at the time.

 

“Supervision Agreements” shall mean any agreements (if any) entered or to be
entered into between the Parent, as applicable, the Borrower and a Supervisor
providing for the construction supervision of the Vessel, the terms and
conditions of which shall be in form and substance reasonably satisfactory to
the Facility Agent.

 

“Supervisor” shall have the meaning provided in the Construction Contract.

 

“Supplemental Agreement” means the supplemental agreement amending this
Agreement dated 2016 and made between the parties hereto and NCL International,
Ltd.

 

“Tax Benefit” shall have the meaning provided in Section 4.04(c).

 

“Taxes” and “Taxation” shall have the meaning provided in Section 4.04(a).

 

“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.

 

“Third Party” shall mean any Person or group of Persons acting in concert who or
which does not include a member of the Lim Family or Apollo.

 

“Total Capitalization” shall mean, at any date of determination, the Total Net
Funded Debt plus the consolidated stockholders’ equity of the NCLC Group at such
date determined in accordance with GAAP and derived from the then latest
unaudited and consolidated financial statements of the NCLC Group delivered to
the Facility Agent in the case of the first three quarters of each fiscal year
and the then latest audited consolidated financial statements of the NCLC Group
delivered to the Facility Agent in the case of each fiscal year; provided it is
understood that the effect of any impairment of intangible assets shall be added
back to stockholders’ equity.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of the
Lenders at such time.  On the Effective Date, the Total Commitments shall not
exceed €729,854,685.50.

 

“Total Net Funded Debt” shall mean, as at any relevant date:

 

(i)Indebtedness for Borrowed Money of the NCLC Group on a consolidated basis;
and

 

(ii)the amount of any Indebtedness for Borrowed Money of any person which is not
a member of the NCLC Group but which is guaranteed by a member of the NCLC Group
as at such date;

 

less an amount equal to any Cash Balance as at such date; provided that any
Commitments and other amounts available for drawing under other revolving or
other credit

 

 -28- 

 

 

facilities of the NCLC Group which remain undrawn shall not be counted as cash
or indebtedness for the purposes of this Agreement.

 

“Transaction” shall mean collectively (i) the execution, delivery and
performance by each Credit Party of the Credit Documents to which it is a party,
the incurrence of Loans on each Borrowing Date and the use of proceeds thereof
and (ii) the payment of all fees and expenses in connection with the foregoing.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Exhibit E or any other form agreed between the Facility Agent and the Parent.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Vessel” shall mean the post-panamax luxury passenger cruise vessel with
approximately [*] and the provisional hull number [*] to be constructed by the
Yard.  

 

“Vessel Mortgage” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

 

“Vessel Value” shall have the meaning set forth in Section 10.08.

 

“Yard” shall mean Meyer Werft GmbH, Papenburg/Germany, the shipbuilder
constructing the Vessel pursuant to the Construction Contract.

 

SECTION 2. Amount and Terms of Credit Facility.

 

2.01         The Commitments.  Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make on and after the Initial
Borrowing Date and prior to the Commitment Termination Date and at the times
specified in Section 2.02 term loans to the Borrower (each, a “Loan” and,
collectively, the “Loans”), which Loans (i) shall bear interest in accordance
with Section 2.06, (ii) shall be denominated and repayable in Dollars, (iii)
shall be disbursed on any Borrowing Date, (iv) shall not exceed on such
Borrowing Date for all Lenders the Dollar Equivalent of the maximum available
amount for such Borrowing Date as set forth in Section 2.02 and (v) disbursed on
any Borrowing Date shall not exceed for any Lender the Dollar Equivalent of the
Commitment of such Lender on such Borrowing Date.  

 

2.02         Amount and Timing of Each Borrowing; Currency of Disbursements
(a)  The Total Commitments will be available in the amounts and on the dates set
forth below:

 

(i)         a portion of the Total Commitments not exceeding [*] of the Initial
Construction Price for the Vessel will be available on the Initial Borrowing
Date;

 

(ii)         a portion of the Total Commitments equaling [*] of the Hermes
Premium will be available on one or more dates on or after the Initial Borrowing
Date (it being understood and agreed that the Lenders shall be authorized to
disburse directly to Hermes the proceeds of

 

 -29- 

 

 

Loans in an amount equal to the Hermes Premium that is then due and owing,
without any action on the part of the Borrower (including, without limitation,
without delivery by the Borrower of a Notice of Borrowing to the Facility Agent
in respect thereof), so long as the Facility Agent provides the Borrower with
notice thereof).  It is acknowledged and agreed that [*] of the Hermes Premium
(the “First Hermes Instalment”) shall be payable directly by the Borrower to
Hermes immediately after the execution of this Agreement (which the Borrower
hereby agrees to pay from its own funds).  If the Construction Contract is
cancelled pursuant to Article 14, paragraph 16.2 thereof, it is acknowledged
that the Borrower shall be entitled to a refund of the First Hermes Instalment
from Hermes. Where the Construction Contract is not so cancelled, on the Initial
Borrowing Date the Lenders shall pay directly to the Borrower part of the Loans
in an amount equal to the First Hermes Instalment in reimbursement of the First
Hermes Instalment so paid by the Borrower.

 

It is also agreed and acknowledged that the Additional Hermes Premium shall be
payable by the Borrower to the Facility Agent (for onward payment to Hermes) at
or around the Restatement Date (which the Borrower agrees to do from its own
funds). The Borrower shall be entitled to request that a Loan be made available
in an amount of up to the Additional Hermes Premium in reimbursement to the
Borrower of the Additional Hermes Premium so paid by the Borrower in accordance
with the above;

 

(iii)         a portion of the Total Commitments not exceeding [*] of the
Initial Construction Price for the Vessel will be available on the date of
payment of the second installment of the Initial Construction Price (which date
is anticipated to be 24 months prior to the Delivery Date (as per the
Construction Contract));

 

(iv)         a portion of the Total Commitments not exceeding [*] of the Initial
Construction Price for the Vessel will be available on the date of payment of
the third installment of the Initial Construction Price for the Vessel (which
date is anticipated to be 18 months prior to the Delivery Date (as per the
Construction Contract));

 

(v)         a portion of the Total Commitments not exceeding [*] of the Initial
Construction Price for the Vessel will be available on the date of payment of
the fourth installment of the Initial Construction Price for the Vessel (which
date is anticipated to be 12 months prior to the Delivery Date (as per the
Construction Contract); and

 

(vi)         a portion of the Total Commitments not exceeding the sum of (a) [*]
of the amount equal to (x) the Initial Construction Price for the Vessel minus
(y) any amount payable by the Yard to the Borrower pursuant to Article 8,
paragraph 2.8 (viii) of the Construction Contract and further deducting from
this amount the aggregate of the amounts that were borrowed pursuant to clauses
(i) and (iii)-(v) above, and (b) [*] of the aggregate amount of the Permitted
Change Orders will be available on the Delivery Date.

 

(b)         The Loans made on each Borrowing Date shall be disbursed by the
Facility Agent to the Borrower and/or its designee(s), as set forth in
Section 2.04, in Dollars and shall be in an amount equal to the Dollar
Equivalent of the amount of the Total Commitment utilized to make such Loans on
such Borrowing Date pursuant to this Section 2.02,  provided that in the event
that the Borrower has not (i) notified the Facility Agent in the Notice of
Borrowing that it has entered

 

 -30- 

 

 

into Earmarked Foreign Exchange Arrangements with respect to the amount required
to be paid to Hermes or to the Yard on such Borrowing Date and (ii) provided
reasonably sufficient evidence to the Facility Agent of such Earmarked Foreign
Exchange Arrangements in the Notice of Borrowing, the Facility Agent on such
Borrowing Date shall convert the Dollar amount of the Loans to be made by each
Lender into Euro at the Spot Rate applicable for such Borrowing Date (it being
understood that the same Spot Rate shall be used for such conversion as is used
to calculate the Dollar Equivalent referred to in this Section 2.02(b)), and
shall inform each Lender thereof, and such Euro amount shall thereafter be
disbursed to the Borrower and/or its designee(s) as set forth in Section 2.04
(it being understood that each Lender shall remit its Loans to the Facility
Agent in Dollars on such Borrowing Date).

 

2.03         Notice of Borrowing.  Subject to the second parenthetical in
Section 2.02(a)(ii), whenever the Borrower desires to make a Borrowing
hereunder, it shall give the Facility Agent at its Notice Office at least three
Business Days’ prior written notice of each Loan to be made hereunder, provided
that any such notice shall be deemed to have been given on a certain day only if
given before 11:00 A.M. (Frankfurt time) (unless such 11:00 A.M. deadline is
waived by the Facility Agent in the case of the Initial Borrowing Date).  Each
such written notice (each a “Notice of Borrowing”), except as otherwise
expressly provided in Section 2.09, shall be irrevocable and shall be given by
the Borrower substantially in the form of Exhibit A, appropriately completed to
specify (i) the portion of the Total Commitments to be utilized on such
Borrowing Date, (ii) if the Borrower and/or the Parent has entered into
Earmarked Foreign Exchange Arrangements with respect to the installment payments
due and owing under the Construction Contract to be funded by the Loans to be
incurred on such Borrowing Date, the Dollar Equivalent of the portion of the
Total Commitment to be borrowed on such Borrowing Date and evidence of such
Earmarked Foreign Exchange Arrangements, (iii) the date of such Borrowing (which
shall be a Business Day), (iv) when the Loans are to be subject to interest at
the Floating Rate, the initial Interest Period to be applicable thereto, (v) to
which account(s) the proceeds of such Loans are to be deposited (it being
understood that pursuant to Section 2.04 the Borrower may designate one or more
accounts of the Yard, Hermes and/or the provider of the foreign exchange
arrangements referenced in the definition of Dollar Equivalent) and (vi) that
all representations and warranties made by each Credit Party, in or pursuant to
the Credit Documents are true and correct in all material respects (unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall have been true and correct in all material respects as of
such date) and no Event of Default is or will be continuing after giving effect
to such Borrowing.  The Facility Agent shall promptly give each Lender which is
required to make Loans, notice of such proposed Borrowing, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.

 

2.04         Disbursement of Funds.  No later than 12:00 Noon (Frankfurt time)
on the date specified in each Notice of Borrowing, each Lender will make
available its pro rata portion of each Borrowing requested in the Notice of
Borrowing to be made on such date.  All such amounts shall be made available in
the currency required by Section 2.02(b) in immediately available funds at the
Payment Office of the Facility Agent, and the Facility Agent will make available
to (I) in the case of Loans disbursed in Dollars, the Borrower (and/or its
designee(s), to the extent possible and to the extent such designee is a
provider of Earmarked Foreign Exchange Arrangements referenced in the definition
of Dollar Equivalent) and (II) in the case of Loans

 

 -31- 

 

 

disbursed in Euro, designee(s) of the Borrower (to the extent any such designee
is the Yard or, in the case of the Hermes Premium, Hermes), in each case prior
to 3:00 P.M. (Frankfurt Time) on such day, to the extent of funds actually
received by the Facility Agent prior to 12:00 Noon (Frankfurt Time) on such day,
in each case at the Payment Office in the account(s) specified in the applicable
Notice of Borrowing, the aggregate of the amounts so made available by the
Lenders.  Unless the Facility Agent shall have been notified by any Lender prior
to the date of Borrowing that such Lender does not intend to make available to
the Facility Agent such Lender’s portion of any Borrowing to be made on such
date, the Facility Agent may assume that such Lender has made such amount
available to the Facility Agent on such date of Borrowing and the Facility Agent
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the Facility Agent by such Lender, the Facility Agent shall be
entitled to recover such corresponding amount on demand from such Lender.  If
such Lender does not pay such corresponding amount forthwith upon the Facility
Agent’s demand therefor, the Facility Agent shall promptly notify the Borrower
and the Borrower shall immediately pay such corresponding amount to the Facility
Agent.  The Facility Agent shall also be entitled to recover on demand from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Facility Agent to the Borrower until the date such
corresponding amount is recovered by the Facility Agent, at a rate per annum
equal to (i) if recovered from such Lender, at the overnight Eurodollar Rate and
(ii) if recovered from the Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.06.  Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.

 

2.05         Pro Rata Borrowings.  All Borrowings of Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their
Commitments.  It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.  The obligations of the Lenders under this Agreement are several and
not joint and no Lender shall be responsible for the failure of any other Lender
to satisfy its obligations hereunder.  

 

2.06         Interest.  (a)  The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Loan from the date the proceeds thereof are
made available to the Borrower until the maturity (whether by acceleration or
otherwise) of such Loan at the Fixed Rate or if an election is made by the
Borrower to elect the Floating Rate pursuant to Section 2.07, at the Floating
Rate.

 

(b)         If the Borrower fails to pay any amount payable by it under a Credit
Document on its due date, interest shall accrue on the overdue amount (in the
case of overdue interest to the extent permitted by law) from the due date up to
the date of actual payment (both before and after judgment) at a rate which is
(i) where interest is payable at the Fixed Rate, equal to [*] plus the
Eurodollar Rate which would have been payable if the overdue amount had, during
the period of non-payment constituted a Loan for successive interest periods,
each of a duration of three months plus [*], or (ii) where interest is payable
on the Loan at the Floating Rate and subject to paragraph (c) below, [*] plus
the rate (including, for the avoidance of doubt,

 

 -32- 

 

 

the margin) which would have been payable if the overdue amount had, during the
period of non-payment, constituted a Loan for successive Interest Periods, each
of a duration selected by the Facility Agent (acting reasonably).  Any interest
accruing under this Section 2.06(b) shall be immediately payable by the Borrower
on demand by the Facility Agent.

 

(c)         At any time when interest is payable at the Floating Rate, if any
overdue amount consists of all or part of a Loan which became due on a day which
was not the last day of a Floating Rate Interest Period relating to that Loan:

 

(i)         the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Floating Rate Interest
Period relating to that Loan; and

 

(ii)         the rate of interest applying to the overdue amount during that
first Interest Period shall be [*] plus the rate which would have applied if the
overdue amount had not become due.

 

(d)         Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.  

 

(e)         Accrued and unpaid interest shall be payable in respect of each Loan
on each Fixed Interest Payment Date (if interest is payable on the Loan at the
Fixed Rate) or, if interest is payable on the Loan at the Floating Rate, on the
last day of each Interest Period applicable thereto, on any repayment or
prepayment date (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

 

(f)         At any time when interest is payable on the Loan at the Floating
Rate, upon each Interest Determination Date, the Facility Agent shall determine
the Eurodollar Rate for each Interest Period applicable to the Loans to be made
pursuant to the applicable Borrowing and shall promptly notify the Borrower and
the respective Lenders thereof.  Each such determination shall, absent manifest
error, be final and conclusive and binding on all parties hereto.

 

(g)         At any time when interest is payable on the Loan at the Fixed Rate,
the Borrower shall reimburse each Lender on demand for the amount by which the 6
month Eurodollar Rate for any Fixed Rate Interest Period plus the fee for
administrative expenses of [*] per annum for such Fixed Rate Interest Period
plus [*] per annum less the Fixed Rate exceeds [*] per annum (being the amount
by which the interest make-up is limited under Section 1.1 of the CIRR General
Terms and Conditions).

 

2.07         Election of Floating Rate.

 

(a)         By written notice to the Facility Agent delivered at least 65 days
prior to the Initial Borrowing Date, the Borrower may elect, without incurring
any liability to make any payment pursuant to Section 2.10 or to pay any other
indemnity or compensation obligation, to pay interest on the Loans at the
Floating Rate.

 

 -33- 

 

 

(b)         Any election made pursuant to this Section 2.07 may only be made
once during the term of the Loans.

 

2.08         Floating Rate Interest Periods.  This Section 2.08 shall only apply
if the Borrower has elected to pay interest at the Floating Rate pursuant to
Section 2.07.  At the time the Borrower gives any Notice of Borrowing in respect
of the making of Loans by the Lenders (in the case of the initial Floating Rate
Interest Period (as defined below) applicable thereto) or on the third Business
Day prior to the expiration of a Floating Rate Interest Period applicable to
such Loans (in the case of any subsequent Interest Period), it shall have the
right to elect, by giving the Facility Agent notice thereof, the interest period
(each a “Floating Rate Interest Period”) applicable to such Loans, which
Floating Rate Interest Period shall, at the option of the Borrower, be a three
or six month period; provided that:

 

(a)         subject to paragraph (b) below, all Loans comprising a Borrowing
shall at all times have the same Floating Rate Interest Period;

 

(b)         the initial Floating Rate Interest Period for any Loan shall
commence on the date of Borrowing of such Loan and each Floating Rate Interest
Period occurring thereafter in respect of such Loan shall commence on the day on
which the immediately preceding Floating Rate Interest Period applicable thereto
expires;

 

(c)         if any Floating Rate Interest Period relating to a Loan begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Floating Rate Interest Period, such Floating Rate Interest
Period shall end on the last Business Day of such calendar month;

 

(d)         if any Floating Rate Interest Period would otherwise expire on a day
which is not a Business Day, such Floating Rate Interest Period shall expire on
the first succeeding Business Day; provided, however, that if any Floating Rate
Interest Period for a Loan would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Floating Rate Interest Period shall expire on the
immediately preceding Business Day;

 

(e)         no Floating Rate Interest Period longer than three months may be
selected at any time when an Event of Default (or, if the Facility Agent or the
Required Lenders have determined that such an election at such time would be
disadvantageous to the Lenders, a Default) has occurred and is continuing;

 

(f)         no Floating Rate Interest Period in respect of any Borrowing of any
Loans shall be selected which extends beyond the Maturity Date; and

 

(g)         at no time shall there be more than ten Borrowings of Loans subject
to different Floating Rate Interest Periods.

 

If upon the expiration of any Floating Rate Interest Period applicable to a
Borrowing, the Borrower has failed to elect a new Floating Rate Interest Period
to be applicable to such Loans as provided above, the Borrower shall be deemed
to have elected a three month

 

 -34- 

 

 

Floating Rate Interest Period to be applicable to such Loans effective as of the
expiration date of such current Floating Rate Interest Period.

 

2.09         Increased Costs, Illegality, Market Disruption, etc.   (a) In the
event that any Lender shall have reasonably determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto):

 

(i)         at any time, that such Lender shall incur increased costs
(including, without limitation, pursuant to Basel II and/or Basel III to the
extent Basel II and/or Basel III, as the case may be, is applicable), Mandatory
Costs (as set forth on Schedule 1.01(b)) or reductions in the amounts received
or receivable hereunder with respect to any Loan because of, without
duplication, any change since the Effective Date in any applicable law or
governmental rule, governmental regulation, governmental order, governmental
guideline or governmental request (whether or not having the force of law) or in
the interpretation or administration thereof and including the introduction of
any new law or governmental rule, governmental regulation, governmental order,
governmental guideline or governmental request, such as, for example, but not
limited to:  (A) a change in the basis of taxation of payment to any Lender of
the principal of or interest on such Loan or any other amounts payable hereunder
(except for changes in the rate of tax on, or determined by reference to, the
net income or net profits of such Lender, or any franchise tax based on net
income or net profits, of such Lender pursuant to the laws of the jurisdiction
in which such Lender is organized or in which such Lender’s principal office or
applicable lending office is located or any subdivision thereof or therein), but
without duplication of any amounts payable in respect of Taxes pursuant to
Section 4.04, or (B) a change in official reserve requirements; or

 

(ii)         at any time, that the making or continuance of any Loan has been
made unlawful by any law or governmental rule, governmental regulation or
governmental order;

 

then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrower and to the Facility Agent of
such determination (which notice the Facility Agent shall promptly transmit to
each of the Lenders).  Thereafter (x) in the case of clause (i) above, the
Borrower agrees (to the extent applicable), to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased costs or
reductions to such Lender or such other corporation and (y) in the case of
clause (ii) above, the Borrower shall take one of the actions specified in
Section 2.09(b) as promptly as possible and, in any event, within the time
period required by law.  In determining such additional amounts, each Lender
will act reasonably and in good faith and will use averaging and attribution
methods which are reasonable, provided that such Lender’s determination of
compensation owing under this Section 2.09(a) shall, absent manifest error be
final and conclusive and binding on all the parties hereto.  Each Lender, upon
determining that any additional amounts will be payable pursuant to this Section
2.09(a), will give prompt written notice thereof to the Borrower, which notice
shall show in reasonable detail the basis for the calculation of such additional
amounts; provided that, subject to the provisions of Section 2.10(b), the
failure to give such notice shall not relieve the Borrower from its Credit
Document Obligations hereunder.

 

 -35- 

 

 

(b)         At any time that any Loan is affected by the circumstances described
in Section 2.09(a)(i) or (ii), the Borrower may (and in the case of a Loan
affected by the circumstances described in Section 2.09(a)(ii) shall) either (x)
if the affected Loan is then being made initially, cancel the respective
Borrowing by giving the Facility Agent notice in writing on the same date or the
next Business Day that the Borrower was notified by the affected Lender or the
Facility Agent pursuant to Section 2.09(a)(i) or (ii) or (y) if the affected
Loan is then outstanding, upon at least three Business Days’ written notice to
the Facility Agent, in the case of any Loan, repay all outstanding Borrowings
(within the time period required by the applicable law or governmental rule,
governmental regulation or governmental order) which include such affected Loans
in full in accordance with the applicable requirements of Section 4.02; provided
that if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 2.09(b).

 

(c)         If any Lender determines that after the Effective Date (i) the
introduction of or effectiveness of or any change in any applicable law or
governmental rule, governmental regulation, governmental order, governmental
guideline, governmental directive or governmental request (whether or not having
the force of law) concerning capital adequacy, or any change in interpretation
or administration thereof by any governmental authority, central bank or
comparable agency will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender, or any corporation
controlling such Lender, based on the existence of such Lender’s Commitments
hereunder or its obligations hereunder, (ii) compliance with any law or
regulation or any request from or requirement of any central bank or other
fiscal, monetary or other authority made after the Effective Date (including any
which relates to capital adequacy or liquidity controls or which affects the
manner in which a Lender allocates capital resources to obligations under this
Agreement, any Interest Rate Protection Agreement and/or any Other Hedging
Agreement) or (iii) to the extent that such change is not discretionary and is
pursuant to law, a governmental mandate or request, or a central bank or other
fiscal or monetary authority mandate or request, any change in the risk weight
allocated by such Lender to the Borrower after the Effective Date, then the
Borrower agrees (to the extent applicable) to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital.  In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable,
provided that such Lender’s determination of compensation owing under this
Section 2.09(c) shall, absent manifest error be final and conclusive and binding
on all the parties hereto.  Each Lender, upon determining that any additional
amounts will be payable pursuant to this Section 2.09(c), will give prompt
written notice thereof to the Borrower, which notice shall show in reasonable
detail the basis for calculation of such additional amounts; provided that,
subject to the provisions of Section 2.11(b), the failure to give such notice
shall not relieve the Borrower from its Credit Document Obligations hereunder.

 

(d)         This Section 2.09(d) applies at any time when interest on the Loan
is payable at the Floating Rate.  If a Market Disruption Event occurs in
relation to any Lender’s share of a Loan for any Interest Period, then the rate
of interest on each Lender’s share of that Loan for the Interest Period shall be
the percentage rate per annum which is the sum of:

 

 -36- 

 

 

(i)         the Applicable Margin;

 

(ii)        the rate determined by such Lender and notified to the Facility
Agent by 5:00 P.M. (Frankfurt time) on the Interest Determination Date for such
Interest Period to be that which expresses as a percentage rate per annum the
cost to each such Lender of funding its participation in that Loan for a period
equivalent to such Interest Period from whatever source it may reasonably
select; provided that the rate provided by a Lender pursuant to this clause (ii)
shall not be disclosed to any other Lender and shall be held as confidential by
the Facility Agent and the Borrower; and

 

(iii)        the Mandatory Costs, if any, applicable to such Lender of funding
its participation in that Loan.

 

(e)         This Section 2.09(e) applies at any time when interest on the Loan
is payable at the Floating Rate.  If a Market Disruption Event occurs and the
Facility Agent or the Borrower so require, the Facility Agent and the Borrower
shall enter into negotiations (for a period of not more than 30 days) with a
view to agreeing a substitute basis for determining the rate of interest.  Any
alternative basis agreed pursuant to the immediately preceding sentence shall,
with the prior consent of all the Lenders and the Borrower, be binding on all
parties.  If no agreement is reached pursuant to this clause (e), the rate
provided for in clause (d) above shall apply for the entire applicable Interest
Period.

 

(f)         If any Reference Bank ceases to be a Lender under this Agreement,
(x) it shall cease to be a Reference Bank and (y) the Facility Agent shall, with
the approval (which shall not be unreasonably withheld) of the Borrower,
nominate as soon as reasonably practicable another Lender to be a Reference Bank
in place of such Reference Bank.

 

2.10         Indemnification; Breakage Costs.   (a) When interest on the Loan is
payable at the Floating Rate, the Borrower agrees to indemnify each Lender,
within two Business Days of demand (in writing which request shall set forth in
reasonable detail the basis for requesting and the calculation of such amount
and which in the absence of manifest error shall be conclusive evidence as to
the amount due), for all losses, expenses and liabilities (including, without
limitation, any such loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Loans but excluding any loss of anticipated profits) which such
Lender may sustain in respect of Loans made to the Borrower:  (i) if for any
reason (other than a default by such Lender or the Facility Agent) a Borrowing
of Loans does not occur on a date specified therefor in a Notice of Borrowing
(whether or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.09(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 2.09(a), Section 4.01 or Section 4.02 (in
each case other than on the expiry of a Floating Rate Interest Period) or as a
result of an acceleration of the Loans pursuant to Section 11) of any of its
Loans, or assignment and/or transfer of its Loans pursuant to Section 2.12,
occurs on a date which is not the last day of a Interest Period with respect
thereto; or (iii) if any prepayment of any of its Loans is not made on any date
specified in a notice of prepayment given by the Borrower.

 

 -37- 

 

 

(b)         When interest on the Loan is payable at the Fixed Rate, and at the
time of any prepayment or commitment reduction pursuant to Sections 3.04, 3.05
or 4.01 or any mandatory repayment or commitment reduction pursuant to Section
4.02 or as a result of an acceleration of the Loans pursuant to Section 11, the
Borrower shall indemnify each Lender, within two Business Days of demand in
writing, which request shall set forth in reasonable detail the basis for
requesting and the calculation of such amount and which in the absence of
manifest error shall be conclusive evidence as to the amount due, for all
losses, expenses and liabilities which such Lender may sustain in respect of the
early repayment or prepayment of the Loans made to the Borrower including,
without limitation, the costs of breaking deposits or re-employing funds under
any swap agreements or interest rate arrangement products entered into in
respect of the Loans or any prepayment compensation as set forth in the CIRR
General Terms and Conditions, it being understood that for this purpose clause
8.3 of the CIRR General Terms and Conditions shall be read as “the interest
calculated based on the Fixed Rate [*] less the fee for administrative expenses
[*] less [*] that would have accrued if the agreement had been fulfilled from
the time of cancellation of the Guarantee until the end of the overall term”.

 

(c)         It is understood and agreed that where the Initial Borrowing Date
has not occurred, no amounts under this Section 2.10 will be payable by the
Borrower if the Total Commitment is terminated no later than July 25, 2013.

 

2.11         Change of Lending Office; Limitation on Additional Amounts.  (a)
Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.09 (a), Section 2.09(b), or Section 4.04 with respect to
such Lender, it will, if requested by the Borrower, use reasonable good faith
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event or otherwise take
steps to mitigate the effect of such event, provided that such designation shall
be made and/or such steps shall be taken at the Borrower’s cost and on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage in excess of de minimus amounts, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section.  Nothing in this Section 2.11 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender provided in Section 2.09
and Section 4.04.

 

(b)         Notwithstanding anything to the contrary contained in Sections 2.09,
2.10 or 4.04 of this Agreement, unless a Lender gives notice to the Borrower
that it is obligated to pay an amount under any such Section within 180 days of
the later of (x) the date the Lender incurs the respective increased costs,
Taxes, loss, expense or liability, reduction in amounts received or receivable
or reduction in return on capital or (y) the date such Lender has knowledge of
its incurrence of the respective increased costs, Taxes, loss, expense or
liability, reductions in amounts received or receivable or reduction in return
on capital, then such Lender shall only be entitled to be indemnified for such
amount by the Borrower pursuant to said Section 2.09, 2.10, or 4.04, as the case
may be, to the extent the costs, Taxes, loss, expense or liability, reduction in
amounts received or receivable or reduction in return on capital are incurred or
suffered on or after the date which occurs 180 days prior to such Lender giving
notice to the Borrower that it is obligated to pay the respective amounts
pursuant to said Section 2.09, 2.10 or 4.04, as the case may be.  This Section
2.11(b) shall have no applicability to any Section of this Agreement other than
said Sections 2.09, 2.10 and 4.04.

 

 -38- 

 

 

2.12         Replacement of Lenders.  (x)  If any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Loans, (y) upon the
occurrence of any event giving rise to the operation of Section 2.09(a) or
Section 4.04 with respect to any Lender which results in such Lender charging to
the Borrower material increased costs in excess of the average costs being
charged by the other Lenders, or (z) as provided in Section 14.11(b) in the case
of certain refusals by a Lender to consent to certain proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders, the Borrower shall (for its own cost) have the
right, if no Default or Event of Default will exist immediately after giving
effect to the respective replacement, to replace such Lender (the “Replaced
Lender”) (subject to the consent of (a) the CIRR Representative if at such time
interest is payable at the Fixed Rate and (b) the Hermes Agent) with one or more
other Eligible Transferee or Eligible Transferees, none of whom shall constitute
a Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) reasonably acceptable to the Facility Agent (it being
understood that all then-existing Lenders are reasonably acceptable); provided
that:

 

(a)         at the time of any replacement pursuant to this Section 2.12, the
Replacement Lender shall enter into one or more Transfer Certificates pursuant
to Section 13.01(a) (and with all fees payable pursuant to said Section 13.02 to
be paid by the Replacement Lender) pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of the Replaced
Lender and, in connection therewith, shall pay to the Replaced Lender in respect
thereof an amount equal to the sum (without duplication) of (x) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Replaced Lender, and (y) an amount equal to all accrued, but unpaid, Commitment
Commission owing to the Replaced Lender pursuant to Section 3.01;

 

(b)         all obligations of the Borrower due and owing to the Replaced Lender
at such time (other than those specifically described in clause (a) above) in
respect of which the assignment purchase price has been, or is concurrently
being, paid shall be paid in full to such Replaced Lender concurrently with such
replacement; and  

 

(c)         if the Borrower elects to replace any Lender pursuant to clause (x),
(y) or (z) of this Section 2.12, the Borrower shall also replace each other
Lender that qualifies for replacement under such clause (x), (y) or (z).

 

Upon the execution of the respective Transfer Certificate and the payment of
amounts referred to in clauses (a) and (b) above, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.09, 2.10, 4.04, 14.01 and
14.05), which shall survive as to such Replaced Lender.  

 

2.13         Disruption to Payment Systems, etc.  If either the Facility Agent
determines (in its discretion) that a Disruption Event has occurred or the
Facility Agent is notified by the Parent or the Borrower that a Disruption Event
has occurred:

 

 -39- 

 

 

(i)         the Facility Agent may, and shall if requested to do so by the
Borrower or the Parent, consult with the Borrower with a view to agreeing with
the Borrower such changes to the operation or administration of this Agreement
as the Facility Agent may deem necessary in the circumstances;

 

(ii)         the Facility Agent shall not be obliged to consult with the
Borrower or the Parent in relation to any changes mentioned in clause (i) above
if, in its opinion, it is not practicable to do so in the circumstances and, in
any event, shall have no obligation to agree to such changes;

 

(iii)         the Facility Agent may consult with the other Agents, the Lead
Arrangers and the Lenders in relation to any changes mentioned in clause (i)
above but shall not be obliged to do so if, in its opinion, it is not
practicable or necessary to do so in the circumstances;

 

(iv)         any such changes agreed upon by the Facility Agent and the Borrower
or the Parent pursuant to clause (i) above shall (whether or not it is finally
determined that a Disruption Event has occurred) be binding upon the parties to
this Agreement as an amendment to (or, as the case may be, waiver of) the terms
of the Credit Documents, notwithstanding the provisions of Section 14.11, until
such time as the Facility Agent is satisfied that the Disruption Event has
ceased to apply;

 

(v)         the Facility Agent shall not be liable for any damages, costs or
losses whatsoever (including, without limitation for negligence or any other
category of liability whatsoever but not including any claim based on the gross
negligence, fraud or willful misconduct of the Facility Agent) arising as a
result of its taking, or failing to take, any actions pursuant to or in
connection with this Section 2.13; and

 

(vi)         the Facility Agent shall notify the other Agents, the Lead
Arrangers and the Lenders of all changes agreed pursuant to clause (iv) above as
soon as practicable.

 

SECTION 3. Commitment Commission; Fees; Reductions of Commitment.

 

3.01         Commitment Commission.  (a)  The Borrower agrees to pay the
Facility Agent for distribution to each Non-Defaulting Lender a commitment
commission (the “Commitment Commission”) for the period from the Effective Date
to and including the Commitment Termination Date (or such earlier date as the
Total Commitment shall have been terminated) computed at the rate for each
relevant period set out in the table below for each day multiplied by the
unutilized Commitment (and taking into account for this purpose the increase in
the Commitment pursuant to the Supplemental Agreement) for such day of such
Non-Defaulting Lender divided by 360.  Accrued Commitment Commission shall be
due and payable quarterly in arrears on the first Business Day of each April,
July, October and January commencing with January 2013 and on the Borrowing Date
contemplated by Section 2.02(a)(vi) (or such earlier date upon which the Total
Commitment is terminated).

 

 -40- 

 

 

Commitment Commission   Applicable period       [*] p.a.   Date of execution of
this Agreement - October 15, 2013       [*] p.a.   October 16, 2013 - April 15,
2015       [*] p.a.   April 16, 2015 - Delivery Date

 

(b)         The Borrower shall pay to each Agent, for such Agent’s own account
or for the account of the Lenders, such other fees as have been agreed to in
writing by the Borrower and such Agent.

 

3.02         CIRR Fees.  (a) The Borrower agrees to pay to the Facility Agent
for the account of the CIRR Representative a fee of [*] per annum (the “CIRR
Fee”) on the Total Commitment for the period commencing six months after the
date of the Construction Contract (such date being March 14, 2013) and
continuing until the earliest of (i) the date falling sixty (60) days prior to
the Initial Borrowing Date, (ii) the date if any, falling 30 days after the date
on which the Borrower elects the Floating Rate pursuant to Section 2.07, or
(iii) the date falling 30 days after the Borrower provides notice of termination
of Commitments pursuant to Section 3.04.

 

(b) The CIRR Fee shall be payable by the Borrower in EUR quarterly in arrears
from the date of commencement of the period described in Section 3.02.

 

3.03         Other Fees. The Borrower agrees to pay to the Facility Agent the
agreed fees set forth in any Fee Letter on the dates and in the amounts set
forth therein.

 

3.04         Voluntary Reduction or Termination of Commitments.  Upon at least
three Business Days’ prior notice to the Facility Agent at its Notice Office
(which notice the Facility Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right, at any time or from time to time,
without premium or penalty, save in respect of amounts payable pursuant to
Section 2.10 (b), to reduce or terminate the Total Commitment, in whole or in
part, in integral multiples of €5,000,000 in the case of partial reductions
thereto, provided that each such reduction shall apply proportionately to
permanently reduce the Commitment of each Lender.

 

3.05         Mandatory Reduction of Commitments.  (a)  In addition to any other
mandatory commitment reductions pursuant to this Section 3.05 or any other
Section of this Agreement, the Total Commitment (and the Commitment of each
Lender) shall terminate in its entirety on the Commitment Termination Date.

 

(b)         In addition to any other mandatory commitment reductions pursuant to
this Section 3.05 or any other Section of this Agreement, the Total Commitments
(and the Commitments of each Lender) shall be reduced (immediately after the
relevant Loans are made) on each Borrowing Date by the amount of Commitments
(denominated in Euro) utilized to make the Loans made on such Borrowing Date.

 

 -41- 

 

 

(c)         In addition to any other mandatory commitment reductions pursuant to
this Section 3.05 or any other Section of this Agreement, the Total Commitment
shall be terminated at the times required by Section 4.02.

 

(d)         Each reduction to the Total Commitment pursuant to this Section 3.05
and Section 4.02 shall be applied proportionately to reduce the Commitment of
each Lender.

 

SECTION 4.         Prepayments; Repayments; Taxes.

 

4.01         Voluntary Prepayments.  The Borrower shall have the right to prepay
the Loans, without premium or penalty except as provided by law, in whole or in
part at any time and from time to time on the following terms and conditions:  

 

(a)         the Borrower shall give the Facility Agent prior to 12:00 Noon
(Frankfurt time) at its Notice Office at least 30 Business Days’ prior written
notice of its intent to prepay such Loans, the amount of such prepayment and the
specific Borrowing or Borrowings pursuant to which made, which notice the
Facility Agent shall promptly transmit to each of the Lenders;

 

(b)         each prepayment shall be in an aggregate principal amount of at
least $1,000,000 or such lesser amount of a Borrowing which is outstanding,
provided that no partial prepayment of Loans made pursuant to any Borrowing
shall reduce the outstanding Loans made pursuant to such Borrowing to an amount
less than $1,000,000;

 

(c)         at the time of any prepayment of Loans pursuant to this Section 4.01
on any date other than the last day of any Interest Period applicable thereto or
otherwise as set out in Section 2.10, the Borrower shall pay the amounts
required pursuant to Section 2.10;

 

(d)         in the event of certain refusals by a Lender as provided in
Section 14.11(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, upon five Business Days’ written notice to
the Facility Agent at its Notice Office (which notice the Facility Agent shall
promptly transmit to each of the Lenders), prepay all Loans, together with
accrued and unpaid interest, Commitment Commission, and other amounts owing to
such Lender (or owing to such Lender with respect to each Loan which gave rise
to the need to obtain such Lender’s individual consent) in accordance with said
Section 14.11(b) so long as (A) the Commitment of such Lender (if any) is
terminated concurrently with such prepayment (at which time Schedule 1.01(a)
shall be deemed modified to reflect the changed Commitments) and (B) the
consents required by Section 14.11(b) in connection with the prepayment pursuant
to this clause (d) have been obtained; and

 

(e)         each prepayment in respect of any Loans made pursuant to a Borrowing
shall be applied (x) in inverse order of maturity and (y) except as expressly
provided in the preceding clause (d), pro rata among the Loans comprising such
Borrowing, provided that in connection with any prepayment of Loans pursuant to
this Section 4.01, such

 

 -42- 

 

 

prepayment shall not be applied to any Loan of a Defaulting Lender until all
other Loans of Non-Defaulting Lenders have been repaid in full.

 

4.02         Mandatory Repayments and Commitment Reductions.  (a)  In addition
to any other mandatory repayments pursuant to this Section 4.02 or any other
Section of this Agreement, the outstanding Loans shall be repaid on each
Repayment Date (or such other date as may be agreed between the Facility Agent
and the Borrower) (without further action of the Borrower being required) in 24
equal semi-annual installments commencing on either (i) the first Business Day
that is on or after the sixth month anniversary of the Borrowing Date in
relation to the Delivery Date or, (ii) if requested by the Borrower no later
than five days prior to the anticipated Delivery Date, such date falling less
than 6 months after the Delivery Date as the Borrower may select, and ending on
the Maturity Date (each such repayment, a “Scheduled Repayment”).

 

(b)         In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02 or any other Section of this Agreement,
but without duplication, on (i) the Business Day following the date of a
Collateral Disposition (other than a Collateral Disposition constituting an
Event of Loss) and (ii) the earlier of (A) the date which is 150 days following
any Collateral Disposition constituting an Event of Loss involving the Vessel
(or, in the case of an Event of Loss which is a constructive or compromised or
arranged total loss of the Vessel, if earlier, 180 days after the date of the
event giving rise to such damage) and (B) the date of receipt by the Borrower,
any of its Subsidiaries or the Facility Agent of the insurance proceeds relating
to such Event of Loss, the Borrower shall repay the outstanding Loans in full
and the Total Commitment shall be automatically terminated (without further
action of the Borrower being required).

 

(c)         In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02 or any other Section of this Agreement,
but without duplication, if (x) the Construction Contract is terminated prior to
the Delivery Date, (y) the Vessel has not been delivered to the Borrower by the
Yard pursuant to the Construction Contract by the Commitment Termination Date or
(z) any of the events described in Sections 11.05, 11.10 or 11.11 shall occur in
respect of the Yard at any time prior to the Delivery Date, within five Business
Days of the occurrence of such event the Borrower shall repay the outstanding
Loans in full and the Total Commitment shall be automatically terminated
(without further action of the Borrower being required).

 

(d)         With respect to each repayment of Loans required by this Section
4.02, the Borrower may designate the specific Borrowing or Borrowings pursuant
to which such Loans were made, provided that (i) all Loans with Interest Periods
ending on such date of required repayment shall be paid in full prior to the
payment of any other Loans and (ii) each repayment of any Loans comprising a
Borrowing shall be applied pro  rata among such Loans.  In the absence of a
designation by the Borrower as described in the preceding sentence, the Facility
Agent shall, subject to the preceding provisions of this clause (d), make such
designation in its sole reasonable discretion with a view, but no obligation, to
minimize breakage costs owing pursuant to Section 2.10.

 

 -43- 

 

 

(e)         Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all outstanding Loans shall be repaid in full on the Maturity Date.

 

4.03          Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement shall be made to the Facility
Agent for the account of the Lender or Lenders entitled thereto not later than
10:00 A.M. (New York time) on the date when due and shall be made in Dollars in
immediately available funds at the Payment Office of the Facility
Agent.  Whenever any payment to be made hereunder shall be stated to be due on a
day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day (unless the next succeeding Business Day shall fall
in the next calendar month, in which case the due date thereof shall be the
previous Business Day) and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

 

4.04          Net Payments; Taxes.  (a)  All payments made by any Credit Party
hereunder will be made without setoff, counterclaim or other defense.  All such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding any tax imposed on or measured by the net
income, net profits or any franchise tax based on net income or net profits, and
any branch profits tax of a Lender pursuant to the laws of the jurisdiction in
which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein or due to failure to provide documents under Section 4.04(b) all such
taxes “Excluded Taxes”) and all interest, penalties or similar liabilities with
respect to such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges to the extent imposed on taxes other than Excluded Taxes (all
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges being referred to collectively as “Taxes” and “Taxation” shall be
applied accordingly).  The Borrower will furnish to the Facility Agent within 45
days after the date of payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by the Borrower.  The
Borrower agrees to indemnify and hold harmless each Lender, and reimburse such
Lender upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender.

 

(b)         Each Lender agrees (consistent with legal and regulatory
restrictions and subject to overall policy considerations of such Lender) to
file any certificate or document or to furnish to the Borrower any information
as reasonably requested by the Borrower that may be necessary to establish any
available exemption from, or reduction in the amount of, any Taxes; provided,
however, that nothing in this Section 4.04(b) shall require a Lender to disclose
any confidential information (including, without limitation, its tax returns or
its calculations).  The Borrower shall not be required to indemnify any Lender
for Taxes attributed to such Lender’s failure to provide the required documents
under this Section 4.04(b).

 

(c)         If the Borrower pays any additional amount under this Section 4.04
to a Lender and such Lender determines in its sole discretion exercised in good
faith that it has actually received or realized in connection therewith any
refund or any reduction of, or credit against, its Tax liabilities in or with
respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Lender shall pay to the Borrower an amount that such Lender
shall,

 

 -44- 

 

 

in its sole discretion exercised in good faith, determine is equal to the net
benefit, after tax, which was obtained by such Lender in such year as a
consequence of such Tax Benefit; provided, however, that (i) any Lender may
determine, in its sole discretion exercised in good faith consistent with the
policies of such Lender, whether to seek a Tax Benefit, (ii) any Taxes that are
imposed on a Lender as a result of a disallowance or reduction (including
through the expiration of any tax credit carryover or carryback of such Lender
that otherwise would not have expired) of any Tax Benefit with respect to which
such Lender has made a payment to the Borrower pursuant to this Section 4.04(c)
shall be treated as a Tax for which the Borrower is obligated to indemnify such
Lender pursuant to this Section 4.04 without any exclusions or defenses and
(iii) nothing in this Section 4.04(c) shall require any Lender to disclose any
confidential information to the Borrower (including, without limitation, its tax
returns).

 

4.05         Application of Proceeds.  (a) All proceeds collected by the
Collateral Agent upon any sale or other disposition of such Collateral of each
Credit Party, together with all other proceeds received by the Collateral Agent
under and in accordance with this Agreement and the other Credit Documents
(except to the extent released in accordance with the applicable provisions of
this Agreement or any other Credit Document), shall be applied by the Facility
Agent to the payment of the Secured Obligations as follows:

 

(i)         first, to the payment of all amounts owing to the Collateral Agent
or any other Agent of the type described in clauses (iii) and (iv) of the
definition of “Secured Obligations”;

 

(ii)         second, to the extent proceeds remain after the application
pursuant to the preceding clause (i), an amount equal to the outstanding Credit
Document Obligations shall be paid to the Lender Creditors as provided in
Section 4.05(d) hereof, with each Lender Creditor receiving an amount equal to
such outstanding Credit Document Obligations or, if the proceeds are
insufficient to pay in full all such Credit Document Obligations, its Pro Rata
Share of the amount remaining to be distributed;

 

(iii)         third, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) and (ii), an amount equal to the
outstanding Other Obligations shall be paid to the Other Creditors as provided
in Section 4.05(d) hereof, with each Other Creditor receiving an amount equal to
such outstanding Other Obligations or, if the proceeds are insufficient to pay
in full all such Other Obligations, its Pro Rata Share of the amount remaining
to be distributed; and

 

(iv)         fourth, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iii), inclusive, and following
the termination of this Agreement, the Credit Documents, the Interest Rate
Protection Agreements and the Other Hedging Agreements in accordance with their
terms, to the relevant Credit Party or to whomever may be lawfully entitled to
receive such surplus.

 

(b)         For purposes of this Agreement, “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Credit Document Obligations or
Other Obligations, as the case may be, and

 

 -45- 

 

 

the denominator of which is the then outstanding amount of all Credit Document
Obligations or Other Obligations, as the case may be.

 

(c)         If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Credit Document
Obligations or Other Obligations, as the case may be, of the other Secured
Creditors, with each Secured Creditor whose Credit Document Obligations or Other
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Credit Document Obligations or Other Obligations, as the case may be,
of such Secured Creditor and the denominator of which is the unpaid Credit
Document Obligations or Other Obligations, as the case may be, of all Secured
Creditors entitled to such distribution.

 

(d)         All payments required to be made hereunder shall be made (x) if to
the Lender Creditors, to the Facility Agent under this Agreement for the account
of the Lender Creditors, and (y) if to the Other Creditors, to the trustee,
paying agent or other similar representative (each, a “Representative”) for the
Other Creditors or, in the absence of such a Representative, directly to the
Other Creditors.

 

(e)         For purposes of applying payments received in accordance with this
Section 4.05, the Collateral Agent shall be entitled to rely upon (i) the
Facility Agent under this Agreement and (ii) the Representative for the Other
Creditors or, in the absence of such a Representative, upon the Other Creditors
for a determination (which the Facility Agent, each Representative for any Other
Creditors and the Secured Creditors agree (or shall agree) to provide upon
request of the Collateral Agent) of the outstanding Credit Document Obligations
and Other Obligations owed to the Lender Creditors or the Other Creditors, as
the case may be.  Unless it has actual knowledge (including by way of written
notice from an Other Creditor) to the contrary, the Collateral Agent, shall be
entitled to assume that no Interest Rate Protection Agreements or Other Hedging
Agreements are in existence.

 

(f)         It is understood and agreed that each Credit Party shall remain
jointly and severally liable to the extent of any deficiency between the amount
of the proceeds of the Collateral pledged by it under and pursuant to the
Security Documents and the aggregate amount of the Secured Obligations of such
Credit Party.

 

SECTION 5.         Conditions Precedent to the Initial Borrowing Date.  The
obligation of each Lender to make Loans on the Initial Borrowing Date is subject
at the time of the making of such Loans to the satisfaction or (other than in
the case of Sections 5.02, 5.04, 5.05, 5.06 (other than delivery of the Share
Charge Collateral), 5.07, 5.08, 5.10, 5.11, 5.12 and 5.15) waiver of the
following conditions:

 

5.01         Effective Date.  On or prior to the Initial Borrowing Date, the
Effective Date shall have occurred.  

 

5.02         [Intentionally omitted]  

 

 -46- 

 

 

5.03         Corporate Documents; Proceedings; etc.   On the Initial Borrowing
Date, the Facility Agent shall have received a certificate, dated the Initial
Borrowing Date, signed by the secretary or any assistant secretary of each
Credit Party (or, to the extent such Credit Party does not have a secretary or
assistant secretary, the analogous Person within such Credit Party), and
attested to by an authorized officer, member or general partner of such Credit
Party, as the case may be, in substantially the form of Exhibit D, with
appropriate insertions, together with copies of the certificate of incorporation
and by-laws (or equivalent organizational documents) of such Credit Party and
the resolutions of such Credit Party referred to in such certificate.

 

5.04         Know Your Customer.  On the Initial Borrowing Date, the Facility
Agent, the Hermes Agent and the Lenders shall have been provided with all
information requested in order to carry out and be reasonably satisfied with all
necessary “know your customer” information required pursuant to the PATRIOT ACT
and such other documentation and evidence necessary in order for the Lenders to
carry out and be reasonably satisfied with other similar checks under all
applicable laws and regulations pursuant to the Transaction and the Hermes
Cover, in connection with each of the Facility Agent’s, the Hermes Agent’s and
each Lender’s internal compliance regulations including, without limitation and
to the extent required to comply with the “know your customer” requirements
referred to above (i) specimen signatures of any person authorized to execute
the Credit Documents and (ii) copies of the passports for each person identified
in item (i).

 

5.05         Construction Contract and Other Material Agreements. On or prior to
the Initial Borrowing Date, the Facility Agent shall have received a true,
correct and complete copy of the Construction Contract, which shall be in full
force and effect (and shall not have been cancelled pursuant to Article 14,
Clause 16 of the Construction Contract), and all other material contracts in
connection with the construction, supervision and acquisition of the Vessel that
the Facility Agent may reasonably request and all such documents shall be
reasonably satisfactory in form and substance to the Facility Agent (it being
understood that the executed copy of the Construction Contract delivered to the
Lead Arrangers prior to the Effective Date is satisfactory).

 

5.06         Share Charge.  On the Initial Borrowing Date, the Pledgor shall
have duly authorized, executed and delivered a Bermuda share charge for the
Borrower substantially in the form of Exhibit F (as modified, supplemented or
otherwise modified from time to time, the “Share Charge”) or otherwise
reasonably satisfactory to the Lead Arrangers, together with the Share Charge
Collateral.

 

5.07         Assignment of Contracts.  On the Initial Borrowing Date, the
Borrower shall have duly authorized, executed and delivered a valid and
effective assignment by way of security in favor of the Collateral Agent of all
of the Borrower’s present and future interests in and benefits under (x) the
Construction Contract, (y) each Refund Guarantee and (z) the Construction Risk
Insurance (it being understood that the Borrower will use commercially
reasonable efforts to have the underwriters of the Construction Risk Insurance
accept and endorse on such insurance policy a loss payable clause substantially
in the form set forth in Part 3 of Schedule 2 to the Assignment of Contracts (as
defined below), and it being further understood that certain of the Refund
Guarantee and none of the Construction Risk Insurances

 

 -47- 

 

 

will have been issued on the Initial Borrowing Date), which assignment shall be
substantially in the form of Exhibit J hereto or otherwise reasonably acceptable
to the Lead Arrangers and the Borrower and customary for transactions of this
type, along with appropriate notices and consents relating thereto (to the
extent incorporated into or required pursuant to such Exhibit or otherwise
agreed by the Borrower and the Facility Agent), including, without limitation,
those acknowledgments, notices and consents listed on Schedule 5.07 (as
modified, supplemented or amended from time to time, the “Assignment of
Contracts”).

 

5.08         Consents Under Existing Credit Facilities.  On or prior to the
Initial Borrowing Date, the Facility Agent shall have received (a) evidence that
all conditions, waivers, consents, acknowledgments and amendments in relation to
any existing credit facilities of the Parent and/or any of its Subsidiaries
required in connection with or in order to permit the transactions hereunder
(including, without limitation, any prepayments required in connection
therewith) shall have been obtained and/or satisfied and (b) evidence that the
prepayment requirement to be made under the existing credit facility agreements
of the Borrower as a result of the Construction Contract no longer being
cancellable pursuant to Article 14, Clause 16 of the Construction Contract has
been made.  

 

5.09         Process Agent. On or prior to the Initial Borrowing Date, the
Facility Agent shall have received satisfactory evidence from the Parent, the
Borrower and any other applicable Credit Party that they have each appointed an
agent in London for the service of process or summons in relation to each of the
Credit Documents.

 

5.10         Opinions of Counsel.  

 

(a)         On the Initial Borrowing Date, the Facility Agent shall have
received from Paul, Weiss, Rifkind, Wharton & Garrison LLP (or another counsel
reasonably acceptable to the Lead Arrangers), special New York counsel to the
Credit Parties, an opinion addressed to the Facility Agent and each of the
Lenders and dated the Initial Borrowing Date in substantially the form delivered
to the Lenders prior to the Effective Date, or otherwise reasonably satisfactory
to the Lead Arrangers, substantially in the form set forth in Exhibit 1 of
Schedule 5.10.

 

(b)         On the Initial Borrowing Date, the Facility Agent shall have
received from Cox Hallett Wilkinson (or another counsel reasonably acceptable to
the Lead Arrangers), special Bermudian counsel to the Credit Parties, an opinion
addressed to the Facility Agent and each of the Lenders and dated the Initial
Borrowing Date in substantially the form delivered to the Lenders prior to the
Effective Date, or otherwise reasonably satisfactory to the Lead Arrangers,
substantially in the form set forth in Exhibit 2 of Schedule 5.10.

 

(c)         On the Initial Borrowing Date, the Facility Agent shall have
received from Norton Rose LLP (or another counsel reasonably acceptable to the
Lead Arrangers), special English counsel to the Facility Agent for the benefit
of the Lead Arrangers, an opinion addressed to the Facility Agent (for itself
and on behalf of the Lenders) and the Collateral Agent (for itself and on behalf
of the Secured Creditors) dated the Initial Borrowing Date in substantially the
form delivered to the Lenders prior to the Effective Date or otherwise
reasonably satisfactory to the Lead Arrangers substantially in the form set
forth in Exhibit 3 of Schedule 5.10.

 

 -48- 

 

 

(d)         On the Initial Borrowing Date if required by any New Lender, the
Facility Agent shall have received from Norton Rose LLP (or another counsel
reasonably acceptable to the Lead Arrangers), special German counsel to the
Facility Agent for the benefit of the Lead Arrangers, an opinion addressed to
the Facility Agent and each of the Lenders and dated the Initial Borrowing Date
in substantially the form delivered to the Lenders prior to the Effective Date,
or otherwise reasonably satisfactory to the Lead Arrangers, covering the matters
set forth in Exhibit 4 of Schedule 5.10.

 

(e)         On the Initial Borrowing Date, the Facility Agent shall have
received from Holland & Knight (or another counsel reasonably acceptable to the
Lead Arrangers), special Florida counsel to the Credit Parties, an opinion
addressed to the Facility Agent and each of the Lenders and dated the Initial
Borrowing Date in substantially the form delivered to the Lenders prior to the
Effective Date, or otherwise reasonably satisfactory to the Lead Arrangers,
substantially in the form set forth in Exhibit 5 of Schedule 5.10.  

 

5.11         KfW Refinancing.  On or prior to the Initial Borrowing Date and to
the extent that the Initial Syndication Date has occurred, the definitive credit
documentation related to the KfW Refinancing (including, without limitation, the
Interaction Agreement) shall have been duly executed and delivered by the
parties thereto and shall be reasonably satisfactory to KfW and the Refinanced
Banks, and the KfW Refinancing shall be effective in accordance with its terms.

 

5.12         Equity Payment.  On the Initial Borrowing Date, the Facility Agent
shall have received evidence, in form and substance reasonably satisfactory to
the Facility Agent, that the Borrower shall have funded from cash on hand an
amount equal to 0.4% of the Initial Construction Price for the Vessel.

 

5.13         Financing Statements.  On the Initial Borrowing Date, the
Collateral Agent, in consultation with the Credit Parties, shall have:

 

(a)         prepared and filed proper financing statements (Form UCC-1 or the
equivalent) fully prepared for filing under the UCC or in other appropriate
filing offices of each jurisdiction as may be necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by the Share Charge and the Assignment of Contracts; and

 

(b)         received certified copies of lien search results (Form UCC-11)
listing all effective financing statements that name each Credit Party as debtor
and that are filed in the District of Columbia and Florida, together with Form
UCC-3 Termination Statements (or such other termination statements as shall be
required by local law) fully prepared for filing if required by applicable laws
for any financing statement which covers the Collateral except to the extent
evidencing Permitted Liens.

 

5.14         Security Trust Deed.    On the Initial Borrowing Date and to the
extent that the Initial Syndication Date has occurred, the Security Trust Deed
shall have been executed by the parties thereto and shall be in full force and
effect.

 

 -49- 

 

 

5.15         Hermes Cover.  On the Initial Borrowing Date, (x) the Facility
Agent shall have received evidence from the Hermes Agent that the Hermes Cover
is in full force and effect on terms acceptable to the Initial Mandated Lead
Arranger (it being understood that the Initial Mandated Lead Arranger shall have
confirmed to the Hermes Agent that the terms of the Hermes Cover are
acceptable), and all due and owing Hermes Premium and Hermes Issuing Fees to be
paid in connection therewith shall have been paid in full, which the Borrower
hereby agrees to pay, provided it is understood and agreed that the Hermes Cover
shall have been granted as soon as the Hermes Agent and/or KfW IPEX-Bank GmbH
receives the Declaration of Guarantee (Gewährleistungs-Erklärung) from Hermes
and (y) all Loans and other financing to be made pursuant hereto shall be in
material compliance with the Hermes Cover and all applicable requirements of law
or regulation.

 

SECTION 6. Conditions Precedent to each Borrowing Date.  The obligation of each
Lender to make Loans on each Borrowing Date is subject at the time of the making
of such Loans to the satisfaction or (other than in the case of Sections 6.01,
6.02, 6.03, 6.04 and 6.06) waiver of the following conditions:

 

6.01         No Default; Representations and Warranties.  At the time of each
Borrowing and also after giving effect thereto (i) there shall exist no Default
or Event of Default and (ii) all representations and warranties contained herein
or in any other Credit Document shall be true and correct in all material
respects both before and after giving effect to such Borrowing with the same
effect as though such representations and warranties had been made on the
Borrowing Date in respect of such Borrowing (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

6.02         Consents.  On or prior to each Borrowing Date, all necessary
governmental (domestic and foreign) and material third party approvals and/or
consents in connection with the Construction Contract, any Refund Guarantee (to
the extent issued on or prior to such Borrowing Date), the Vessel and the other
transactions contemplated hereby (except to the extent specifically addressed in
other sections of Section 5 or this Section 6) shall have been obtained and
remain in effect.  On each Borrowing Date, there shall not exist any judgment,
order, injunction or other restraint issued or filed or a hearing seeking
injunctive relief or other restraint pending or notified prohibiting or imposing
materially adverse conditions upon this Agreement, the Transaction or the other
transactions contemplated by the Credit Documents.

 

6.03         Refund Guarantees.  On (x) the Initial Borrowing Date, the Refund
Guarantee for the Pre-delivery Installment to be paid on the Initial Borrowing
Date shall have been issued and assigned to the Collateral Agent pursuant to an
Assignment of Contracts and (y) each other Borrowing Date (other than the
Borrowing Date in relation to the Delivery Date), each additional Refund
Guarantee that has been issued since the Initial Borrowing Date shall have been
assigned to the Collateral Agent by delivering a supplement to the relevant
schedule to the Assignment of Contracts to the Collateral Agent with the updated
information, in each case along with (to the extent incorporated into the
Assignment of Contracts) an appropriate notice and consent relating thereto, and
the Lead Arrangers shall have received reasonably satisfactory evidence to such
effect.  Each Refund Guarantee shall secure a principal amount equal to (i)
the amount of the corresponding Pre-delivery Installment to be paid by the
Borrower to the Yard

 

 -50- 

 

 

minus (ii) the amount paid by the Yard to the Borrower in respect of the
corresponding Pre-delivery Installment under Article 8, Clause 2.8 (i),
(ii), (iii) or (iv), as the case may be, of the Construction Contract pursuant
to the terms of each Refund Guarantee, and the Lead Arrangers shall have
received reasonably satisfactory evidence to such effect.

 

6.04         Equity Payment.  On each Borrowing Date on which the proceeds of
Loans are being used to fund a payment under the Construction Contract, the
Facility Agent shall have received evidence, in form and substance reasonably
satisfactory to the Facility Agent, of the payment by the Borrower (other than
from proceeds of Loans) of at least 20% of each such amount then due on such
Borrowing Date under the Construction Contract, it being agreed and acknowledged
that where the Borrower makes an equity payment in excess of any of the minimum
equity payments of 20% referred to above, the subsequent minimum equity payment
for future Borrowing Dates required may be reduced to take account of such over
payment on a basis notified by the Borrower to the Facility Agent as long as at
all times the Borrower continues to comply with the minimum equity requirements
set out above.

 

6.05         Fees, Costs, etc.  On each Borrowing Date, the Borrower shall have
paid to the Agents, the Lead Arrangers and the Lenders all costs, fees, expenses
(including, without limitation, reasonable fees and expenses of Norton Rose LLP
and local and maritime counsel and consultants) and other compensation
contemplated hereby payable to the Agents, the Lead Arrangers and the Lenders or
payable in respect of the transactions contemplated hereunder (including,
without limitation, the KfW Refinancing), to the extent then due; provided that
(i) any such costs, fees and expenses and other compensation shall have been
invoiced to the Borrower at least three Business Days prior to such Borrowing
Date and (ii) such costs, fees and expenses in respect of the KfW Refinancing
shall include ongoing or recurring legal costs or expenses after the Effective
Date where such legal costs or expenses are incurred in respect of the period
falling 6 months after the Effective Date.

 

6.06         Construction Contract.  On each Borrowing Date, the Borrower shall
have certified that all conditions and requirements under the Construction
Contract required to be satisfied on such Borrowing Date, including in
connection with the respective payment installments to be made to the Yard on
such Borrowing Date, shall have been satisfied (including, but not limited to,
the Borrower’s payment to the Yard of the portion of the payment installment on
the Vessel that is not being financed with proceeds of the Loans), other than
those that are not materially adverse to the Lenders, it being understood that
any litigation between the Yard and the Parent and/or Borrower shall be deemed
to be materially adverse to the Lenders.

 

6.07         Notice of Borrowing.  Prior to the making of each Loan, the
Facility Agent shall have received the Notice of Borrowing required by Section
2.03(a).  

 

6.08         Solvency Certificate.  On each Borrowing Date, Parent shall cause
to be delivered to the Facility Agent a solvency certificate from a senior
financial officer of Parent, in substantially the form of Exhibit K or otherwise
reasonably acceptable to the Facility Agent, which shall be addressed to the
Facility Agent and each of the Lenders and dated such Borrowing Date, setting
forth the conclusion that, after giving effect to the transactions hereunder
(including the incurrence of all the financing contemplated with respect thereto
and the purchase of the Vessel), the Parent and its Subsidiaries, taken as a
whole, are not insolvent

 

 -51- 

 

 

and will not be rendered insolvent by the Indebtedness incurred in connection
therewith, and will not be left with unreasonably small capital with which to
engage in their respective businesses and will not have incurred debts beyond
their ability to pay such debts as they mature.

 

6.09         Litigation.  On each Borrowing Date, other than as set forth on
Schedule 6.09, there shall be no actions, suits or proceedings (governmental or
private) pending or, to the Parent or the Borrower’s knowledge, threatened (i)
with respect to this Agreement or any other Credit Document or (ii) which has
had, or, if adversely determined, could reasonably be expected to have, a
Material Adverse Effect.

 

6.10        Hermes Cover.

 

The obligation of each Lender to make Loans on the first Borrowing Date
following the Restatement Date is subject at the time of the making of such
Loans to the satisfaction or waiver of the following additional condition that
the Facility Agent shall have received evidence from the Hermes Agent that the
Hermes Cover has been amended to provide cover in respect of the increase to the
Total Commitment agreed pursuant to the Supplemental Agreement and remains in
full force and effect on terms acceptable to the Initial Mandated Lead Arranger
(it being understood that the Initial Mandated Lead Arranger shall have
confirmed to the Hermes Agent that the terms of the Hermes Cover are
acceptable), and the Additional Hermes Premium shall have been paid in full,
which the Borrower hereby agrees to pay.

 

The acceptance of the proceeds of each Loan shall constitute a representation
and warranty by the Borrower to the Facility Agent and each of the Lenders that
all of the applicable conditions specified in Section 5, this Section 6 and
Section 7 applicable to such Loan have been satisfied as of that time.

 

SECTION 7. Conditions Precedent to the Delivery Date.  The obligation of each
Lender to make Loans on the Delivery Date is subject at the time of making such
Loans to the satisfaction of the following conditions:

 

7.01         Delivery of Vessel.  On the Delivery Date, the Vessel shall have
been delivered in accordance with the terms of the Construction Contract, other
than those changes that would not be materially adverse to the interests of the
Lenders, and the Facility Agent shall have received (a) certified copies of the
Delivery Documents (as such term is defined in the Construction Contract)
required to be delivered by the Yard pursuant to Article 7, paragraph 1.3,
clauses (i), (ii), (vii) and (viii) (and which, in the case of (vii) shall
include details of all Permitted Change Orders) of the Construction Contract and
(b) a copy  of the written statement in respect of the Buyer’s Allowance (as
defined in the Construction Contract) referred to in Article 8, paragraph 2.8
(vii) of the Construction Contract as well as any details of any payment
required to be made to the Borrower pursuant to Article 8, paragraph 2.8 (viii)
of the Construction Contract.

 

7.02         Collateral and Guaranty Requirements.  On or prior to the Delivery
Date, the Collateral and Guaranty Requirements with respect to the Vessel shall
have been satisfied or the Facility Agent shall have waived such requirements
(other than the Specified

 

 -52- 

 

 

Requirements) and/or conditioned such waiver on the satisfaction of such
requirements within a specified period of time.  

 

7.03         Evidence of [*] Payment.  On the Delivery Date, the Borrower shall
have provided funding for an amount in the aggregate equal to the sum of at
least (x) [*] of the Initial Construction Price for the Vessel, (y) [*] of the
aggregate amount of Permitted Change Orders for the Vessel and (z) [*] of the
difference between the Final Construction Price and the Adjusted Construction
Price for the Vessel (in each case, other than from proceeds of Loans) and the
Facility Agent shall have received a certificate from the officer of the
Borrower to such effect.

 

7.04         Hermes Compliance; Compliance with Applicable Laws and
Regulations.  On the Delivery Date, all Loans and other financing to be made
pursuant hereto shall be in material compliance with all applicable requirements
of law or regulation and the Hermes Cover.

 

7.05        Opinion of Counsel.  (a) .  (a) On the Delivery Date, the Facility
Agent shall have received from Norton Rose LLP (or another counsel reasonably
acceptable to the Lead Arrangers), special English counsel to the Facility Agent
for the benefit of the Lead Arrangers, an opinion addressed to the Facility
Agent (for itself and on behalf of the Lenders) and the Collateral Agent (for
itself and on behalf of the Secured Creditors) and each of the Lenders and dated
as of the Delivery Date in substantially the form delivered to the Lenders
pursuant to Section 5.10, or otherwise reasonably satisfactory to the Lead
Arrangers, covering the matters set forth in Schedule 7.05.

 

(b)         On the Delivery Date, the Facility Agent shall have received from
Paul, Weiss, Rifkind, Wharton & Garrison LLP (or another counsel reasonably
acceptable to the Lead Arrangers), special New York counsel to the Credit
Parties, an opinion addressed to the Facility Agent and each of the Lenders and
dated as of the Delivery Date in substantially the form delivered to the Lenders
pursuant to Section 5.10, or otherwise reasonably satisfactory to the Lead
Arrangers, covering the matters set forth in Schedule 7.05.

 

(c)         On the Delivery Date, the Facility Agent shall have received from
Graham Thompson & Co. (or another counsel reasonably acceptable to the Lead
Arrangers), special Bahamas counsel to the Credit Parties (or if the Vessel is
not flagged in the Bahamas, counsel qualified in the jurisdiction of the flag of
the Vessel and reasonably satisfactory to the Facility Agent), an opinion
addressed to the Facility Agent and each of the Lenders and dated as of the
Delivery Date in substantially the form delivered to the Lenders pursuant to
Section 5.10, or otherwise reasonably satisfactory to the Lead Arrangers,
covering the matters set forth in Schedule 7.05.

 

(d)         On the Delivery Date, the Facility Agent shall have received from
special Cox Hallett Wilkinson (or another counsel reasonably acceptable to the
Lead Arrangers), Bermuda counsel to the Credit Parties, an opinion addressed to
the Facility Agent and each of the Lenders and dated as of such Borrowing Date
in substantially the form delivered to the Lenders prior to the Effective Date,
or otherwise reasonably satisfactory to the Lead Arrangers, covering the matters
set forth in Schedule 7.05.

 

 -53- 

 

 

SECTION 8.        Representations and Warranties.  In order to induce the
Lenders to enter into this Agreement and to make the Loans, the Borrower or each
Credit Party, as applicable, makes the following representations and warranties,
in each case on a daily basis, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans:

 

8.01         Entity Status.  The Parent and each of the other Credit Parties (i)
is a Person duly organized, constituted and validly existing (or the functional
equivalent) under the laws of the jurisdiction of its formation, has the
capacity to sue and be sued in its own name and the power to own and charge its
assets and carry on its business as it is now being conducted and (ii) is duly
qualified and is authorized to do business and is in good standing (or the
functional equivalent) in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications except for failures to be so qualified or authorized or in good
standing which, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

8.02         Power and Authority.  Each of the Credit Parties has the power to
enter into and perform this Agreement and those of the other Credit Documents to
which it is a party and the transactions contemplated hereby and thereby and has
taken all necessary action to authorize the entry into and performance of this
Agreement and such other Credit Documents and such transactions.  This Agreement
constitutes legal, valid and binding obligations of the Parent and the Borrower
enforceable in accordance with its terms and in entering into this Agreement and
borrowing the Loans (in the case of the Borrower), the Parent and the Borrower
are each acting on their own account.  Each other Credit Document constitutes
(or will constitute when executed) legal, valid and binding obligations of each
Credit Party expressed to be a party thereto enforceable in accordance with
their respective terms.

 

8.03         No Violation.  The entry into and performance of this Agreement,
the other Credit Documents and the transactions contemplated hereby and thereby
do not and will not conflict with:

 

(a)any law or regulation or any official or judicial order; or

 

(b)the constitutional documents of any Credit Party; or

 

(c)except as set forth on Schedule 8.03, any agreement or document to which any
member of the NCLC Group is a party or which is binding upon such Credit Party
or any of its assets, nor result in the creation or imposition of any Lien on a
Credit Party or its assets pursuant to the provisions of any such agreement or
document.

 

8.04         Governmental Approvals.  Except for the filing of those Security
Documents which require registration in the Federal Republic of Germany, the
Bahamas, any state of the United States of America and/or with the Registrar of
Companies in Bermuda, and for the registration of the Vessel Mortgage through
the Bahamas Maritime Authority (if the Vessel is flagged in the Bahamas) or such
other relevant authority (if the Vessel is flagged in another Acceptable Flag
Jurisdiction), all authorizations, approvals, consents, licenses, exemptions,
filings, registrations, notarizations and other matters, official or otherwise,
required

 

 -54- 

 

 

in connection with the entry into, performance, validity and enforceability of
this Agreement and each of the other Credit Documents and the transactions
contemplated thereby have been obtained or effected and are in full force and
effect except for matters in respect of (x) the Construction Risk Insurance and
any Refund Guarantee (in each case only to the extent that such Collateral has
not yet been delivered) and (y) Collateral to be delivered on the Delivery Date.

 

8.05         Financial Statements; Financial Condition.  (a)(i)  The audited
consolidated balance sheets of the Parent and its Subsidiaries as at December
31, 2011 and the unaudited consolidated balance sheets of the Parent and its
Subsidiaries as at June 30, 2012 and the related consolidated statements of
operations and of cash flows for the fiscal years or quarters, as the case may
be, ended on such dates, reported on by and accompanied by, in the case of the
annual financial statements, an unqualified report from PricewaterhouseCoopers
LLP, present fairly in all material respects the consolidated financial
condition of the Parent and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years or quarters, as the case may be, then ended.  All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).  

 

(ii)         The pro forma consolidated balance sheet of the Parent and its
Subsidiaries as of December 31, 2011 (after giving effect to the Transaction and
the financing therefor), a copy of which has been furnished to the Lenders prior
to the Initial Borrowing Date, presents a good faith estimate in all material
respects of the pro forma consolidated financial position of the Parent and its
Subsidiaries as of such date.

 

(b)         Since December 31, 2011, nothing has occurred that has had or could
reasonably be expected to have a Material Adverse Effect.

 

8.06         Litigation.  No litigation, arbitration or administrative
proceedings of or before any court, arbitral body or agency (including but not
limited to investigative proceedings) are current or pending or, to the Parent
or the Borrower’s knowledge, threatened, which might, if adversely determined,
have a Material Adverse Effect.

 

8.07         True and Complete Disclosure.  Each Credit Party has fully
disclosed in writing to the Facility Agent all facts relating to such Credit
Party which it knows or should reasonably know and which might reasonably be
expected to influence the Lenders in deciding whether or not to enter into this
Agreement.

 

8.08         Use of Proceeds.  All proceeds of the Loans may be used only to
finance (i) up to [*] of the Adjusted Construction Price of the Vessel and (ii)
up to [*] of the Hermes Premium.

 

8.09         Tax Returns and Payments.  The NCLC Group have complied with all
taxation laws in all jurisdictions in which it is subject to Taxation and has
paid all material Taxes due and payable by it; no material claims are being
asserted against it with respect to Taxes, which might, if such claims were
successful, have a material adverse effect on the ability of any Credit Party to
perform its obligations under the Credit Documents or could otherwise be

 

 -55- 

 

 

reasonably expected to have a Material Adverse Effect.  As at the Effective Date
all amounts payable by the Parent and the Borrower hereunder may be made free
and clear of and without deduction for or on account of any Taxation in the
Parent and the Borrower’s jurisdiction.

 

8.10         No Material Misstatements.  (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) concerning the Parent and its
Subsidiaries, and the transactions contemplated hereby prepared by or on behalf
of the foregoing or their representatives and made available to any Lenders or
any Agent in connection with the transactions contemplated hereby, when taken as
a whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders or any Agent and as of the Effective
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

 

(b)         The Projections and estimates and information of a general economic
nature prepared by or on behalf of the Parent, the Borrower or any of their
respective representatives and that have been made available to any Lenders or
any Agent in connection with the transactions contemplated hereby (i) have been
prepared in good faith based upon assumptions believed by the Parent, the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Effective
Date, and (ii) as of the Effective Date, have not been modified in any material
respect by the Parent or the Borrower.

 

8.11         The Security Documents.  (a)  None of the Collateral is subject to
any Liens except Permitted Liens.

 

(b)         The security interests created under the Share Charge in favor of
the Collateral Agent, as pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Share Charge Collateral described
in the Share Charge, subject to no security interests of any other Person.  No
filings or recordings are required in order to perfect (or maintain the
perfection or priority of) the security interests created in the Share Charge
Collateral under the Share Charge other than with respect to that portion of the
Share Charge Collateral constituting a “general intangible” under the UCC.  The
filings on Form UCC-1 made pursuant to the Share Charge will perfect a security
interest in the Collateral covered by the Share Charge to the extent a security
interest in such Collateral may be perfected by such filings.

 

(c)         After the execution and registration thereof, the Vessel Mortgage
will create, as security for the obligations purported to be secured thereby, a
valid and enforceable perfected security interest in and mortgage lien on the
Vessel in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Creditors,
superior and prior to the rights of all third Persons (except that the security
interest and mortgage lien created on the Vessel may be subject to the Permitted
Liens related thereto) and subject to no other Liens (other than Permitted Liens
related thereto).

 

 -56- 

 

 

(d)         After the execution and delivery thereof and upon the taking of the
actions mentioned in the immediately succeeding sentence, each of the Security
Documents will create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable fully perfected first priority
security interest in and Lien on all right, title and interest of the Credit
Parties party thereto in the Collateral described therein, subject only to
Permitted Liens.  Subject to Sections 7.02, 8.04 and this Section 8.11 and the
definition of “Collateral and Guaranty Requirements,” no filings or recordings
are required in order to perfect the security interests created under any
Security Document except for filings or recordings which shall have been made on
or prior to the execution of such Security Document.

 

8.12         Capitalization.  All the Capital Stock, as set forth on Schedule
8.12, in the Borrower and each other Credit Party (other than the Parent) is
legally and beneficially owned directly or indirectly by the Parent and, except
as permitted by Section 10.02, such structure shall remain so until the Maturity
Date.  

 

8.13         Subsidiaries.  On and as of the Initial Borrowing Date, other than
in respect of Dormant Subsidiaries (i) the Parent has no Subsidiaries other than
those Subsidiaries listed on Schedule 8.13 which Schedule identifies the correct
legal name, direct owner, percentage ownership and jurisdiction of organization
of the Borrower and each such other Subsidiary on the date hereof, (ii) all
outstanding shares of the Borrower and each other Subsidiary of the Parent have
been duly and validly issued, are fully paid and non-assessable and have been
issued free of preemptive rights, and (iii) neither the Borrower nor any
Subsidiary of the Parent has outstanding any securities convertible into or
exchangeable for its Capital Stock or outstanding any right to subscribe for or
to purchase, or any options or warrants for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, its Capital Stock or any
stock appreciation or similar rights.

 

8.14         Compliance with Statutes, etc.   The Parent and each of its
Subsidiaries is in compliance in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except such noncompliances as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

8.15         Winding-up, etc.   None of the events contemplated in clauses (a),
(b), (c) or (d) of Section 11.05 has occurred with respect to any Credit Party.

 

8.16         No Default.  No event has occurred which constitutes a Default or
Event of Default under or in respect of any Credit Document to which any Credit
Party is a party or by which the Parent or any of its Subsidiaries may be bound
(including (inter alia) this Agreement) and no event has occurred which
constitutes a default under or in respect of any agreement or document to which
any Credit Party is a party or by which any Credit Party may be bound,
except  to an extent as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

8.17         Pollution and Other Regulations.  Each of the Credit Parties:

 

 -57- 

 

 

(a)         is in compliance with all applicable federal, state, local, foreign
and international laws, regulations, conventions and agreements relating to
pollution prevention or protection of human health or the environment
(including, without limitation, ambient air, surface water, ground water,
navigable waters, water of the contiguous zone, ocean waters and international
waters), including without limitation, laws, regulations, conventions and
agreements relating to (i) emissions, discharges, releases or threatened
releases of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous materials, oil, hazard substances, petroleum and petroleum products
and by-products (“Materials of Environmental Concern”) or (ii) Environmental
Law;

 

(b)         has all permits, licenses, approvals, rulings, variances,
exemptions, clearances, consents or other authorizations required under
applicable Environmental Law (“Environmental Approvals”) and is in compliance
with all Environmental Approvals required to operate its business as presently
conducted or as reasonably anticipated to be conducted;

 

(c)         has not received any notice, claim, action, cause of action,
investigation or demand by any other person, alleging potential liability for,
or a requirement to incur, investigatory costs, clean-up costs, response and/or
remedial costs (whether incurred by a governmental entity or otherwise), natural
resources damages, property damages, personal injuries, attorneys’ fees and
expenses or fines or penalties, in each case arising out of, based on or
resulting from (i) the presence or release or threat of release into the
environment of any Materials of Environmental Concern at any location, whether
or not owned by such person or (ii) Environmental Claim,

 

which is, or are, in each case, material; and

 

there are no circumstances that may prevent or interfere with such full
compliance in the future.

 

There are no Environmental Claims pending or threatened against any of the
Credit Parties which the Parent or the Borrower, in its reasonable opinion,
believes to be material.

 

There are no past or present actions, activities, circumstances, conditions,
events or incidents, including, without limitation, the release, emission,
discharge or disposal of any Materials of Environmental Concern, that the Parent
or the Borrower reasonably believes could form the basis of any bona fide
material Environmental Claim against any of the Credit Parties.

 

8.18         Ownership of Assets.  Except as permitted by Section 10.02, each
member of the NCLC Group has good and marketable title to all its assets which
is reflected in the audited accounts referred to in Section 8.05(a).

 

8.19         Concerning the Vessel.  As of the Delivery Date, (a) the name,
registered owner, official number, and jurisdiction of registration and flag of
the Vessel shall be set forth on Schedule 8.19 (as updated from time to time by
the Borrower pursuant to Section 9.13 with respect to flag jurisdiction, and
otherwise (with respect to name, registered owner, official number and
jurisdiction of registration) upon advance notice and in a manner that does not
interfere with the Lenders’ Liens on the Collateral, provided that each
applicable Credit Party

 

 -58- 

 

 

shall take all steps requested by the Collateral Agent to preserve and protect
the Liens created by the Security Documents on the Vessel) and (b) the Vessel is
and will be operated in material compliance with all applicable law, rules and
regulations.

 

8.20         Citizenship.  None of the Credit Parties has an establishment in
the United Kingdom within the meaning of the Overseas Companies Regulation 2009
or a place of business in the United States (in each case, except as already
disclosed) or any other jurisdiction which requires any of the Security
Documents to be filed or registered in that jurisdiction to ensure the validity
of the Security Documents to which it is a party unless (x) all such filings and
registrations have been made or will be made as provided in Sections 7.02, 8.04
and 8.11 and the definition of “Collateral and Guaranty Requirements” and (y)
prompt notice of the establishment of such a place of business is given to the
Facility Agent and the requirements set forth in Section 9.10 have been
satisfied.  The Borrower and each other Credit Party which owns or operates, or
will own or operate, the Vessel at any time is, or will be, qualified to own and
operate the Vessel under the laws of the Bahamas or such other jurisdiction in
which the Vessel is permitted, or will be permitted, to be flagged in accordance
with the terms of Section 9.13.

 

8.21         Vessel Classification.  The Vessel is or will be as of the Delivery
Date, classified in the highest class available for vessels of its age and type
with a classification society listed on Schedule 8.21 hereto or another
internationally recognized classification society reasonably acceptable to the
Collateral Agent, free of any overdue conditions or recommendations.

 

8.22         No Immunity.  None of the Credit Parties nor any of their
respective assets enjoys any right of immunity (sovereign or otherwise) from
set-off, suit or execution in respect of their obligations under this Agreement
or any of the other Credit Documents or by any relevant or applicable law.

 

8.23         Fees, Governing Law and Enforcement.  No fees or taxes, including,
without limitation, stamp, transaction, registration or similar taxes, are
required to be paid to ensure the legality, validity, or enforceability of this
Agreement or any of the other Credit Documents other than recording taxes which
have been, or will be, paid as and to the extent due.  Under the laws of the
Bahamas or any other jurisdiction where the Vessel is flagged, the choice of the
laws of England as set forth in the Credit Documents which are stated to be
governed by the laws of England is a valid choice of law, and the irrevocable
submission by each Credit Party to jurisdiction and consent to service of
process and, where necessary, appointment by such Credit Party of an agent for
service of process, in each case as set forth in such Credit Documents, is
legal, valid, binding and effective.

 

8.24         Form of Documentation.  Each of the Credit Documents is in proper
legal form (under the laws of England, the Bahamas, Bermuda and each other
jurisdiction where the Vessel is flagged or where the Credit Parties are
domiciled) for the enforcement thereof under such laws.  To ensure the legality,
validity, enforceability or admissibility in evidence of each such Credit
Document in England, the Bahamas and/or Bermuda it is not necessary that any
Credit Document or any other document be filed or recorded with any court or
other authority in England, the Bahamas and Bermuda, except as have been made,
or will be made, in accordance with Section 5, 6, 7 and 8, as applicable.

 

 -59- 

 

 

8.25         Pari Passu or Priority Status.  The claims of the Agents and the
Lenders against the Parent or the Borrower under this Agreement will rank at
least pari passu with the claims of all unsecured creditors of the Parent or the
Borrower (other than claims of such creditors to the extent that they are
statutorily preferred) and in priority to the claims of any creditor of the
Parent or the Borrower who is also a Credit Party.

 

8.26         Solvency.  The Credit Parties, taken as a whole, are and shall
remain, after the advance to them of the Loans or any of such Loans, solvent in
accordance with the laws of Bermuda, the United States, England and the Bahamas
and in particular with the provisions of the Bankruptcy Code and the
requirements thereof.

 

8.27         No Undisclosed Commissions.  There are and will be no commissions,
rebates, premiums or other payments by or to or on account of any Credit Party,
their shareholders or directors in connection with the Transaction as a whole
other than as disclosed to the Facility Agent or any other Agent in writing.

 

8.28         Completeness of Documentation.  The copies of the Management
Agreements, the Construction Contract, each Refund Guarantee, and to the extent
applicable, the Supervision Agreement delivered to the Facility Agent are true
and complete copies of each such document constituting valid and binding
obligations of the parties thereto enforceable in accordance with their
respective terms and no amendments thereto or variations thereof have been
agreed nor has any action been taken by the parties thereto which would in any
way render such document inoperative or unenforceable, unless replaced by a
management agreement or management agreements, refund guarantees or, to the
extent applicable, a supervision agreement, as the case may be, reasonably
satisfactory to the Facility Agent.

 

8.29         Money Laundering.  Any borrowing by the Borrower hereunder, and the
performance of its obligations hereunder and under the other Security Documents,
will be for its own account and will not, to the best of its knowledge, involve
any breach by it of any law or regulatory measure relating to “money laundering”
as defined in Article 1 of the Directive (2005/EC/60) of the European Parliament
and of the Council of the European Communities.

 

SECTION 9.         Affirmative Covenants.  The Parent and the Borrower hereby
covenant and agree that on and after the Initial Borrowing Date and until the
Total Commitments have terminated and the Loans, together with interest,
Commitment Commission and all other obligations incurred hereunder and
thereunder, are paid in full (other than contingent indemnification and expense
reimbursement claims for which no claim has been made):

 

9.01         Information Covenants. The Parent will provide to the Facility
Agent (or will procure the provision of):

 

(a)         Quarterly Financial Statements.  Within 60 days after the close of
the first three fiscal quarters in each fiscal year of the Parent, the
consolidated balance sheets of the Parent and its Subsidiaries as at the end of
such quarterly accounting period and the related consolidated statements of
operations and cash flows, in each case for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly accounting period, and in each case, setting forth comparative figures
for the related periods in

 

 -60- 

 

 

the prior fiscal year, all of which shall be certified by a financial officer of
the Borrower, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(b)         Annual Financial Statements.  Within 120 days after the close of
each fiscal year of the Parent, the consolidated balance sheets of the Parent
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of operations and changes in shareholders’ equity and of
cash flows for such fiscal year setting forth comparative figures for the
preceding fiscal year and audited by independent certified public accountants of
recognized international standing, together with an opinion of such accounting
firm (which opinion shall not be qualified as to scope of audit or as to the
status of the Parent as a going concern) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP;

 

(c)         Valuations. After the Delivery Date, together with delivery of the
financial statements described in Section 9.01(b) for each fiscal year, and at
any other time within 15 days of a written request from the Facility Agent, an
appraisal report of recent date (but in no event earlier than 90 days before the
delivery of such reports) from an Approved Appraiser or such other independent
firm of shipbrokers or shipvaluers nominated by the Borrower and approved by the
Facility Agent (acting on the instructions of the Required Lenders) or failing
such nomination and approval, appointed by the Facility Agent (acting on such
instructions) in its sole discretion (each such valuation and any other
valuation obtained pursuant to this Section 9.01(c) shall be made without,
unless reasonably required by the Facility Agent, physical inspection and on the
basis of a sale for prompt delivery for cash at arm’s length on normal
commercial terms as between a willing buyer and a willing seller without taking
into account the benefit of any charterparty or other engagement concerning the
Vessel), stating the then current fair market value of the Vessel.  The
appraisal obtained pursuant to the above provisions shall be treated as the fair
market value of the Vessel for that period unless the Facility Agent (acting on
the instructions of the Required Lenders) notifies the Borrower within 15 days
of the receipt of this appraisal that it is not satisfied that such appraisal
appropriately reflects the fair market value of the Vessel, in which case the
Facility Agent shall be entitled to request that the Borrower obtains a second
valuation from an Approved Appraiser, such second valuation to be obtained
within 15 days of the receipt of the request for the same. Where any such second
valuation is so requested, the fair market value of the Vessel shall be
determined on the basis of the average of the two appraisals so obtained.  All
such appraisals shall be conducted by, and made at the expense of, the Borrower
(it being understood that the Facility Agent may and, at the request of the
Lenders, shall, upon prior written notice to the Borrower (which notice shall
identify the names of the relevant appraisal firms), obtain such appraisals and
that the cost of all such appraisals will be for the account of the Borrower);
provided that, unless an Event of Default shall then be continuing, in no event
shall the Borrower be required to pay for appraisal reports from one or, if
applicable, two appraisers on more than one occasion in any fiscal year of the
Borrower, with the cost of any such reports in excess thereof to be paid by the
Lenders on a pro rata basis;

 

(d)         Filings.  Promptly, copies of all financial information, proxy
materials and other information and reports, if any, which the Parent or any of
its Subsidiaries shall file with the Securities and Exchange Commission (or any
successor thereto);

 

 -61- 

 

 

(e)         Projections. (i) As soon as practicable (and in any event within 120
days after the close of each fiscal year), commencing with the fiscal year
ending December 31, 2012, annual cash flow projections on a consolidated basis
of the NCLC Group showing on a monthly basis advance ticket sales (for at least
12 months following the date of such statement) for the NCLC Group;

 

(ii)         As soon as practicable (and in any event not later than January 31
of each fiscal year):

 

(x)a budget for the NCLC Group for such new fiscal year including a 12 month
liquidity budget for such new fiscal year;

 

(y)updated financial projections of the NCLC Group for at least the next five
years (including an income statement and quarterly break downs for the first of
those five years); and

 

(z)an outline of the assumptions supporting such budget and financial
projections including but without limitation any scheduled drydockings;

 

(f)         Officer’s Compliance Certificates. As soon as practicable (and in
any event within 60 days after the close of each of the first three quarters of
its fiscal year and within 120 days after the close of each fiscal year), a
statement signed by one of the Parent’s financial officers substantially in the
form of Exhibit M (commencing with the fourth quarter of the fiscal year ending
December 31, 2012) and such other information as the Facility Agent may
reasonably request;  

 

(g)         Litigation.  On a quarterly basis, details of any material
litigation, arbitration or administrative proceedings affecting any Credit Party
which are instituted and served, or, to the knowledge of the Parent or the
Borrower, threatened (and for this purpose proceedings shall be deemed to be
material if they involve a claim in an amount exceeding $25,000,000 or the
equivalent in another currency);

 

(h)         Notice of Event of Default.  Promptly upon (i) any Credit Party
becoming aware thereof (and in any event within three Business Days),
notification of the occurrence of any Event of Default and (ii) the Facility
Agent’s request from time to time, a certificate stating whether any Credit
Party is aware of the occurrence of any Event of Default;

 

(i)         Status of Foreign Exchange Arrangements.  Promptly upon reasonable
request from the Lead Arrangers through the Facility Agent, an update on the
status of the Parent and the Borrower’s foreign exchange arrangements with
respect to the Vessel and this Agreement; and

 

(j)         Other Information.  Promptly, such further information in its
possession or control regarding its financial condition and operations and those
of any company in the NCLC Group as the Facility Agent may reasonably request.

 

 -62- 

 

 

All accounts required under this Section 9.01 shall be prepared in accordance
with GAAP and shall fairly represent in all material respects the financial
condition of the relevant company.

 

9.02         Books and Records; Inspection.  The Parent will keep, and will
cause each of its Subsidiaries to keep, proper books of record and account in
all material respects, in which materially proper and correct entries shall be
made of all financial transactions and the assets, liabilities and business of
the Parent and its Subsidiaries in accordance with GAAP.  The Parent will, and
will cause each of its Subsidiaries to, permit officers and designated
representatives of the Facility Agent at the reasonable  request of any Lead
Arranger to visit and inspect, under guidance of officers of the Parent or such
Subsidiary, any of the properties of the Parent or such Subsidiary, and to
examine the books of account of the Parent or such Subsidiary and discuss the
affairs, finances and accounts of the Parent or such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
all upon reasonable prior notice and at such reasonable times and intervals and
to such reasonable extent as the Facility Agent at the reasonable request of any
such Lead Arranger may reasonably request.

 

9.03         Maintenance of Property; Insurance.  The Parent will (x) keep, and
will procure that each of its Subsidiaries keeps, all of its real property and
assets properly maintained and in existence and will comprehensively insure, and
will procure that each of its Subsidiaries comprehensively insures, for such
amounts and of such types as would be effected by prudent companies carrying on
business similar to the Parent or its Subsidiaries (as the case may be) and (y)
as of the Delivery Date, maintain (or cause the Borrower to maintain) insurance
(including, without limitation, hull and machinery, war risks, loss of hire (if
applicable), protection and indemnity insurance as set forth on Schedule 9.03
(the “Required Insurance”) with respect to the Vessel at all times.  

 

9.04         Corporate Franchises.  The Parent will, and will cause each of its
Subsidiaries to, do all such things as are necessary to maintain its corporate
existence (except as permitted by Section 10.02) in good standing and will
ensure that it has the right and is duly qualified to conduct its business as it
is conducted in all applicable jurisdictions and will obtain and maintain all
franchises and rights necessary for the conduct of its business, except, in the
case of Subsidiaries that are not Credit Parties, to the extent that a failure
to do so could not reasonably be expected to have a Material Adverse Effect.  

 

9.05         Compliance with Statutes, etc.  The Parent will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions (including all laws and
regulations relating to money laundering) imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such non-compliances as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

9.06         Hermes Cover. (a)  The terms and conditions of the Hermes Cover are
incorporated herein and in so far as they impose terms, conditions and/or
obligations on the Collateral Agent and/or the Facility Agent and/or the Hermes
Agent and/or the Lenders in relation to the Borrower or any other Credit Party
then such terms, conditions and obligations are binding on the parties hereto
and further in the event of any conflict between the terms of the

 

 -63- 

 

 

Hermes Cover and the terms hereof the terms of the Hermes Cover shall be
paramount and prevail.  For the avoidance of doubt, neither the Parent nor the
Borrower has any interest or entitlement in the proceeds of the Hermes
Cover.  In particular, but without limitation, the Borrower shall pay any
difference between the amount of the Loans drawn to pay the Hermes Premium, and
the Hermes Premium.

 

(b)         The Borrower shall at all times promptly pay all due and owing
Hermes Premium.

 

9.07         End of Fiscal Years.  The Parent and the Borrower will maintain
their fiscal year ends as in effect on the Effective Date.

 

9.08         Performance of Credit Document Obligations.  The Parent will, and
will cause each of its Subsidiaries to, perform all of its obligations under the
terms of each mortgage, indenture, security agreement and other debt instrument
(including, without limitation, the Credit Documents) by which it is bound,
except such non-performances as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

9.09         Payment of Taxes.  The Parent will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, might become a Lien not
otherwise permitted under Section 10.01, provided that neither the Parent nor
any of its Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with generally accepted accounting principles.

 

9.10         Further Assurances.  (a)  The Borrower will, from time to time on
being required to do so by the Facility Agent or the Hermes Agent, do or procure
the doing of all such acts and/or execute or procure the execution of all such
documents in a form reasonably satisfactory to the Facility Agent or the Hermes
Agent (as the case may be) as the Facility Agent or the Hermes Agent may
reasonably consider necessary for giving full effect to any of the Credit
Documents or securing to the Agents and/or the Lenders or any of them the full
benefit of the rights, powers and remedies conferred upon the Agents and/or the
Lenders or any of them in any such Credit Document.

 

(b)         The Borrower hereby authorizes the Collateral Agent to file one or
more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral without the signature of the Borrower, where permitted by law.  The
Collateral Agent will promptly send the Borrower a copy of any financing or
continuation statements which it may file without the signature of the Borrower
and the filing or recordation information with respect thereto.

 

(c)         The Parent will cause each Subsidiary of the Parent which owns any
direct interest in the Borrower promptly following such Subsidiary’s acquisition
of such interest, to execute and deliver a counterpart to the Share Charge and,
in connection therewith, promptly execute and deliver all further instruments,
and take all further action, that the Facility Agent

 

 -64- 

 

 

may reasonably require (including, without limitation, the provision of
officers’ certificates, resolutions, good standing certificates and opinions of
counsel, in each case to the reasonable satisfaction of the Facility Agent).

 

(d)         If at any time the Borrower shall enter into a Supervision Agreement
pursuant to the Construction Contract, the Borrower shall, substantially
simultaneously therewith, duly authorize, execute and deliver a valid and
effective first-priority legal assignment in favor of the Collateral Agent of
all of the Borrower’s present and future interests in and benefits under such
Supervision Agreement, which such assignment shall be in form and substance
reasonably acceptable to the Facility Agent, and customary for this type of
transaction.

 

9.11         Ownership of Subsidiaries.  Other than “director qualifying shares”
and similar requirements, the Parent shall at all times directly or indirectly
own 100% of the Capital Stock or other Equity Interests of the Borrower (except
as permitted by Section 10.02).

 

9.12         Consents and Registrations.  The Parent and the Borrower shall
obtain (and shall, at the request of the Facility Agent, promptly furnish
certified copies to the Facility Agent of) all such authorizations, approvals,
consents, licenses and exemptions as may be required under any applicable law or
regulation to enable it or any Credit Party to perform its obligations under,
and ensure the validity or enforceability of, each of the Credit Documents are
obtained and promptly renewed from time to time and will procure that the terms
of the same are complied with at all times.  Insofar as such filings or
registrations have not been completed on or before the Initial Borrowing Date,
the Borrower will procure the filing or registration within applicable time
limits of each Security Document which requires filing or registration together
with all ancillary documents required to preserve the priority and
enforceability of the Security Documents.

 

9.13         Flag of Vessel.  (a)  The Borrower shall cause the Vessel to be
registered under the laws and flag of the Bahamas or, provided that the
requirements of a Flag Jurisdiction Transfer are satisfied, another Acceptable
Flag Jurisdiction.  Notwithstanding the foregoing, the relevant Credit Party may
transfer the Vessel to an Acceptable Flag Jurisdiction pursuant to the
requirements set forth in the definition of “Flag Jurisdiction Transfer”.

 

(b)         Except as permitted by Section 10.02, the Borrower will own the
Vessel and will procure that the Vessel is traded within the NCLC Fleet from the
Delivery Date until the Maturity Date.

 

(c)         The Borrower will at all times engage the Manager (or a replacement
manager reasonably acceptable to the Facility Agent) to provide the commercial
and technical management and crewing of the Vessel.

 

9.14         “Know Your Customer” and Other Similar Information.  The Parent
will, and will cause the Credit Parties, to provide (i) the “Know Your Customer”
information required pursuant to the PATRIOT Act and applicable money laundering
provisions and (ii) such other documentation and evidence necessary in order for
the Lenders to carry out and be reasonably satisfied with other similar checks
under all applicable laws and regulations pursuant to the Transaction and the
Hermes Cover, in each case as requested by the Facility Agent, the

 

 -65- 

 

 

Hermes Agent or any Lender in connection with each of the Facility Agent’s, the
Hermes Agent’s and each Lender’s internal compliance regulations.

 

SECTION 10.         Negative Covenants.  The Parent and the Borrower hereby
covenant and agree that on and after the Initial Borrowing Date and until all
Commitments have terminated and the Loans, together with interest, Commitment
Commission and all other Credit Document Obligations incurred hereunder and
thereunder, are paid in full (other than contingent indemnification and expense
reimbursement claims for which no claim has been made):

 

10.01         Liens.  The Parent will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any Collateral, whether now owned or hereafter acquired, or sell any
such Collateral subject to an understanding or agreement, contingent or
otherwise, to repurchase such Collateral (including sales of accounts receivable
with recourse to the Parent or any of its Subsidiaries); provided that the
provisions of this Section 10.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):

 

(i)         inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or Liens for taxes, assessments or governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with generally
accepted accounting principles;

 

(ii)         Liens imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for Borrowed Money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Collateral and do not
materially impair the use thereof in the operation of the business of the Parent
or such Subsidiary or (y) which are being contested in good faith by appropriate
proceedings, which proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;

 

(iii)         Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule 10.01, without giving effect to
any renewals or extensions of such Liens, provided that the aggregate principal
amount of the Indebtedness, if any, secured by such Liens does not increase from
that amount outstanding on the Effective Date, less any repayments of principal
thereof;

 

(iv)         Liens created pursuant to the Security Documents including, without
limitation, Liens created in relation to any Interest Rate Protection Agreement
or Other Hedging Agreement;

 

(v)         Liens arising out of judgments, awards, decrees or attachments with
respect to which the Parent or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review, provided that the aggregate
amount of all such judgments, awards, decrees or attachments shall not
constitute an Event of Default under Section 11.09;

 

 -66- 

 

 

(vi)         Liens in respect of seamen’s wages which are not past due and other
maritime Liens arising in the ordinary course of business up to an aggregate
amount of $10,000,000;

 

(vii)         [Intentionally omitted]

 

(vii)         Liens which rank after the Liens created by the Security Documents
to secure the performance of bids, tenders, bonds or contracts; provided that
(a) such bids, tenders, bonds or contracts directly relate to the Vessel, are
incurred in the ordinary course of business and do not relate to the incurrence
of Indebtedness for Borrowed Money, and (b) at any time outstanding, the
aggregate amount of Liens under this clause (vii) shall not secure greater than
$25,000,000 of obligations.

 

In connection with the granting of Liens described above in this Section 10.01
by the Parent or any of its Subsidiaries, the Facility Agent and the Collateral
Agent shall be authorized to take any actions deemed appropriate by it in
connection therewith (including, without limitation, by executing appropriate
lien subordination agreements in favor of the holder or holders of such Liens,
in respect of the item or items of equipment or other assets subject to such
Liens).

 

10.02         Consolidation, Merger, Amalgamation, Sale of Assets, Acquisitions,
etc.  (a)  The Parent will not, and will not permit any of its Subsidiaries to,
wind up, liquidate or dissolve its affairs or enter into any transaction of
merger, amalgamation or consolidation, or convey, sell, lease or otherwise
dispose of all or substantially all of its property or assets, or make any
Acquisitions, except that:

 

(i)         any Subsidiary of the Parent (other than the Borrower) may merge,
amalgamate or consolidate with and into, or be dissolved or liquidated into, the
Parent or other Subsidiary of the Parent (other than the Borrower), so long as
(x) in the case of any such merger, amalgamation, consolidation, dissolution or
liquidation involving the Parent, the Parent is the surviving or continuing
entity of any such merger, amalgamation, consolidation, dissolution or
liquidation and (y) any security interests granted to the Collateral Agent for
the benefit of the Secured Creditors pursuant to the Security Documents in the
assets of such Subsidiary shall remain in full force and effect and perfected
(to at least the same extent as in effect immediately prior to such merger,
amalgamation, consolidation, dissolution or liquidation) and all actions
required to maintain said perfected status have been taken;

 

(ii)         the Parent and any Subsidiary of the Parent may make dispositions
of assets so long as such disposition is permitted pursuant to Section 10.02(b);

 

(iii)         the Parent and any Subsidiary of the Parent (other than the
Borrower) may make Acquisitions; provided that (x) the Parent provides evidence
reasonably satisfactory to the Required Lenders that the Parent will be in
compliance with the financial undertakings contained in Sections 10.06 to 10.09
after giving effect to such Acquisition on a pro forma basis and (y) no Default
or Event of Default will exist after giving effect to such Acquisition; and

 

 -67- 

 

 

(iv)         the Parent and any Subsidiary of the Parent (other than the
Borrower) may establish new Subsidiaries.

 

(b)         The Parent will not, and will not permit any other company in the
NCLC Group to, either in a single transaction or in a series of transactions
whether related or not and whether voluntarily or involuntarily, sell, transfer,
lease or otherwise dispose of all or a substantial part of its assets except
that the following disposals shall not be taken into account:

 

(i)         dispositions made in the ordinary course of trading of the disposing
entity (excluding a disposition of the Vessel or other Collateral) including
without limitation, the payment of cash as consideration for the purchase or
acquisition of any asset or service or in the discharge of any obligation
incurred for value in the ordinary course of trading;

 

(ii)         dispositions of cash raised or borrowed for the purposes for which
such cash was raised or borrowed;

 

(iii)         dispositions of assets (other than the Vessel or other Collateral)
owned by any member of the NCLC Group in exchange for other assets comparable or
superior as to type and value;

 

(iv)         a vessel (other than the Vessel or other Collateral) or any other
asset owned by any member of the NCLC Group (other than the Borrower) may be
sold, provided such sale is on a willing seller willing buyer basis at or about
market rate and at arm’s length subject always to the provisions of any loan
documentation for the financing of such vessel or other asset;

 

(v)         the Credit Parties may sell, lease or otherwise dispose of the
Vessel or sell 100% of the Capital Stock of the Borrower, provided that such
sale is made at fair market value, the Total Commitment is permanently reduced
to $0, and the Loans are repaid in full; and

 

(vi)         Permitted Chartering Arrangements.

 

10.03         Dividends.  The Parent will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Parent or any of its Subsidiaries, except that:

 

(i)         Subsidiaries of the Parent may pay Dividends to another member of
the NCLC Group; provided that the Borrower shall procure that any Dividends or
other distributions and interest paid or payable in connection with such
Dividends or other distributions to NCL International Ltd., NCL America
Holdings, LLC or Arrasas Limited shall be received promptly by the Parent
directly or indirectly by way of Dividend;

 

(ii)         the Parent may pay Dividends in respect of the tax liability to
each relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated tax returns for each relevant jurisdiction of the NCLC Group or
holder of the Parent’s Capital Stock with respect to income taxable as a result
of any member of the NCLC Group being taxed

 

 -68- 

 

 

as a pass-through entity for U.S. Federal, state and local income tax purposes
or attributable to any member of the NCLC Group; and

 

(iii)         at any time following the listing of the ordinary Capital Stock of
the Parent (or parent company of the Parent) on an Approved Stock Exchange, the
Parent may pay Dividends in an amount not to exceed 50% of Consolidated Net
Income of the Parent and its Subsidiaries for the period (taken as one period)
commencing on January 1, 2010 and ending on the date prior to such Dividend for
which financial statements are available so long as (x) no Default or Event or
Default exists or would result from such Dividend and (y) at the time of such
Dividend and after giving effect thereto the ratio of Total Net Funded Debt to
Consolidated EBITDA for the four consecutive fiscal quarters last ended for
which financial statements have been provided to the Facility Agent pursuant to
Section 9.01 is less than 5.50:1.00.

 

10.04         Advances, Investments and Loans.  The Parent will not, and will
not permit any other member of the NCLC Group to, purchase or acquire any margin
stock (or other Equity Interests) or any other asset, or make any capital
contribution to or other investment in any other Person (each of the foregoing
an “Investment” and, collectively, “Investments”), in each case either in a
single transaction or in a series of transactions (whether related or not),
except that the following shall be permitted:

 

(i)            Investments on arm’s length terms;

 

(ii)Investments for its use in its ordinary course of business;

 

(iii)          Investments the cost of which is less than or equal to its fair
market value at the date of acquisition; and

 

(iv)Investments permitted by Section 10.02.

 

10.05         Transactions with Affiliates.  (a) The Parent will not, and will
not permit any of its Subsidiaries to, directly or indirectly, make any payment
to, or sell, lease, transfer or otherwise dispose of any of its properties or
assets to, or purchase any property or assets from, or enter into or make or
amend any transaction or series of transactions, contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate of such Person (each of the foregoing, an “Affiliate Transaction”)
involving aggregate consideration in excess of $10,000,000, unless such
Affiliate Transaction is on terms that are not materially less favorable to the
Parent or any Subsidiary of the Parent than those that could have been obtained
in a comparable transaction by such Person with an unrelated Person.

 

(b)          The provisions of Section 10.05(a) shall not apply to the
following:

 

(i)         transactions between or among the Parent and/or any Subsidiary of
the Parent (or an entity that becomes a Subsidiary of the Parent as a result of
such transaction) and any merger, consolidation or amalgamation of the Parent or
any Subsidiary of the Parent and any direct parent of the Parent, any Subsidiary
of the Parent or, in the case of a Subsidiary of the Parent, the Parent;
provided that such parent shall have no material liabilities and no material
assets other than cash, Cash

 

 -69- 

 

 

Equivalents and the Capital Stock of the Parent or such Subsidiary of the
Parent, as the case may be, and such merger, consolidation or amalgamation is
otherwise in compliance with the terms of this Agreement and effected for a bona
fide business purpose;

 

(ii)          Dividends permitted by Section 10.03 and Investments permitted by
Section 10.04;

 

(iii)         the payment of reasonable and customary fees and reimbursement of
expenses paid to, and indemnity provided on behalf of, officers, directors,
employees or consultants of the Parent or any Subsidiary of the Parent, any
direct or indirect parent of the Parent;

 

(iv)         payments by the Parent or any Subsidiary of the Parent to a
Permitted Holder made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures,
which payments are approved by a majority of the board of directors of the
Parent in good faith;

 

(v)         any agreement to pay, and the payment of, monitoring, management,
transaction, advisory or similar fees (A) in an aggregate amount in any fiscal
year not to exceed the sum of (1) the greater of (i) 1% of Consolidated EBITDA
of the Parent and (ii) $9,000,000, plus reasonable out of pocket costs and
expenses in connection therewith and unpaid amounts accrued for prior periods;
plus (2) any deferred fees (to the extent such fees were within such amount in
clause (A)(1) above originally), plus (B) 2.0% of the value of transactions with
respect to which an Affiliate provides any transaction, advisory or other
services, plus (C) so long as no Event of Default has occurred and is
continuing, in the event of an initial public offering, the present value of all
future amounts payable pursuant to any agreement referred to in clause (A)(1)
above in connection with the termination of such agreement with a Permitted
Holder; provided that if any such payment pursuant to clause (C) is not
permitted to be paid as a result of an Event of Default, such payment shall
accrue and may be payable when no Event of Default is continuing to the extent
that no further Event of Default would result therefrom;

 

(vi)         transactions in which the Parent or any Subsidiary of the Parent,
as the case may be, delivers to the Facility Agent a letter from an independent
financial advisor stating that such transaction is fair to the Parent or any
Subsidiary of the Parent, as the case may be, from a financial point of view or
meets the requirements of Section 10.05(a);

 

(vii)         payments or loans (or cancellation of loans) to officers,
directors, employees or consultants which are approved by a majority of the
board of directors of the Parent in good faith;

 

(viii)         any agreement as in effect as of the Effective Date or any
amendment thereto (so long as any such agreement together with all amendments

 

 -70- 

 

 

thereto, taken as a whole, is not more disadvantageous to the Lenders in any
material respect than the original agreement as in effect on the Effective Date)
or any transaction contemplated thereby as determined in good faith by the
Parent;

 

(ix)         (A) transactions with customers, clients, suppliers or purchasers
or sellers of goods or services, or transactions otherwise relating to the
purchase or sale of goods or services, in each case in the ordinary course of
business and otherwise in compliance with the terms of this Agreement, which are
fair to the Parent and its Subsidiaries in the reasonable determination of the
Board of Directors or the senior management of the Parent, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party or (B) transactions with joint ventures or Subsidiaries of
the Parent entered into in the ordinary course of business and consistent with
past practice or industry norm;

 

(x)         the issuance of Equity Interests (other than Disqualified Stock) of
the Parent to any Person;

 

(xi)        the issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or similar employee benefit
plans approved by the Board of Directors of the Parent or any direct or indirect
parent of the Issuer or of a Subsidiary of the Parent, as appropriate, in good
faith;

 

(xii)        any contribution to the capital of the Parent;

 

(xiii)       transactions between the Parent or any Subsidiary of the Parent and
any Person, a director of which is also a director of the Parent or a Subsidiary
of the Parent or any direct or indirect parent of the Parent; provided, however,
that such director abstains from voting as a director of the Parent or a
Subsidiary of the Parent or such direct or indirect parent, as the case may be,
on any matter involving such other Person;

 

(xiv)       pledges of Equity Interests of Subsidiaries of the Parent (other
than the Borrower);

 

(xv)       the formation and maintenance of any consolidated group or subgroup
for tax, accounting or cash pooling or management purposes in the ordinary
course of business;

 

(xvi)       any employment agreements entered into by the Parent or any
Subsidiary of the Parent in the ordinary course of business; and

 

(xvii)       transactions undertaken in good faith (as certified by a
responsible financial or accounting officer of the Parent in an officer’s
certificate) for the purpose of improving the consolidated tax efficiency of the
Parent and its Subsidiaries and not for the purpose of circumventing any
provision set forth in this Agreement.

 

 -71- 

 

 

10.06         Free Liquidity.  The Parent will not permit the Free Liquidity to
be less than $50,000,000 at any time.

 

10.07         Total Net Funded Debt to Total Capitalization.  The Parent will
not permit the ratio of Total Net Funded Debt to Total Capitalization to be
greater than 0.70:1.00 at any time.

 

10.08         Collateral Maintenance.  The Borrower will not permit the
Appraised Value of the Vessel (such value, the “Vessel Value”) to be less than
125% of the aggregate outstanding principal amount of Loans at such time;
provided that, so long as any non-compliance in respect of this Section 10.08 is
not caused by a voluntary Collateral Disposition, such non-compliance shall not
constitute a Default or an Event of Default so long as within 10 Business Days
of the occurrence of such default, the Borrower shall either (i) post additional
collateral reasonably satisfactory to the Required Lenders in favor of the
Collateral Agent (it being understood that cash collateral comprised of Dollars
is satisfactory and that it shall be valued at par), pursuant to security
documentation reasonably satisfactory in form and substance to the Collateral
Agent and the Lead Arrangers, in an aggregate amount sufficient to cure such
non-compliance (and shall at all times during such period and prior to
satisfactory completion thereof, be diligently carrying out such actions) or
(ii) repay Loans in an amount sufficient to cure such non-compliance; provided,
further, that, subject to the last sentence in Section 9.01(c), the covenant in
this Section 10.08 shall be tested no more than once per calendar year beginning
with the first calendar year end to occur after the Delivery Date in the absence
of the occurrence of an Event of Default which is continuing.

 

10.09         Consolidated EBITDA to Consolidated Debt Service. The Parent will
not permit the ratio of Consolidated EBITDA to Consolidated Debt Service for the
NCLC Group at the end of any fiscal quarter, computed for the period of the four
consecutive fiscal quarters ending as at the end of the relevant fiscal quarter,
to be less than 1.25:1.00 unless the Free Liquidity of the NCLC Group at all
times during such period of four consecutive fiscal quarters ending as at the
end of such fiscal quarter was equal to or greater than $100,000,000.  

 

10.10         Business; Change of Name.  The Parent will not, and will not
permit any of its Subsidiaries to, change its name, change its address as
indicated on Schedule 14.03A to an address outside the State of Florida, or make
or threaten to make any substantial change in its business as presently
conducted or cease to perform its current business activities or carry on any
other business which is substantial in relation to its business as presently
conducted if doing so would imperil the security created by any of the Security
Documents or affect the ability of the Parent or its Subsidiaries to duly
perform its obligations under any Credit Document to which it is or may be a
party from time to time (it being understood that name changes and changes of
address to an address outside the State of Florida shall be permitted so long as
new, relevant Security Documents are executed and delivered (and if necessary,
recorded) in a form reasonably satisfactory to the Collateral Agent), in each
case in the reasonable opinion of the Facility Agent; provided that any new
leisure or hospitality venture embarked upon by any member of the NCLC Group
(other than the Parent) shall not constitute a substantial change in its
business.

 

10.11         Subordination of Indebtedness. Other than the Sky Vessel
Indebtedness, (i) the Parent shall procure that any and all of its Indebtedness
with any other

 

 -72- 

 

 

Credit Party and/or any shareholder of the Parent is at all times fully
subordinated to the Credit Document Obligations and (ii) the Parent shall not
make or permit to be made any repayments of principal, payments of interest or
of any other costs, fees, expenses or liabilities arising from or representing
Indebtedness with any shareholder of the Parent.  Upon the occurrence of an
Event of Default, the Parent shall not make any repayments of principal,
payments of interest or of any other costs, fees, expenses or liabilities
arising from or representing Indebtedness with any other Credit Party
(including, for the avoidance of doubt, the Sky Vessel Indebtedness); provided
that, notwithstanding anything set forth in this Agreement to the contrary, the
consent of the Lenders will be required for any (I) prepayment of the Sky Vessel
Indebtedness in advance of the scheduled repayments set forth in the memorandum
of agreement referred to in the definition of Sky Vessel Indebtedness and (II)
amendment to the memorandum of agreement referred to in the definition of Sky
Vessel Indebtedness to the extent that such amendment involves a material change
to terms of the financing arrangements set forth therein that is adverse to the
interests of either the Parent or the Lenders (including, without limitation,
any change that is adverse to the interests of either the Parent or the Lenders
(i) in the timing and/or schedule of repayment applicable to such financing
arrangements by more than five Business Days or (ii) in the interest rate
applicable to such financing arrangements).

 

10.12         Activities of Borrower, etc.  The Parent will not permit the
Borrower to, and the Borrower will not:

 

(i)           issue or enter into any guarantee or indemnity or otherwise become
directly or contingently liable for the obligations of any other Person, other
than in the ordinary course of its business as owner of the Vessel;

 

(ii)          incur any Indebtedness other than under the Credit Documents or
other than in the ordinary course of its business as owner of the Vessel; and

 

(iii)         engage in any business or own any significant assets or have any
material liabilities other than (i) its ownership of the Vessel and (ii) those
liabilities which it is responsible for under this Agreement and the other
Credit Documents to which it is a party, provided that the Borrower may also
engage in those activities that are incidental to (x) the maintenance of its
existence in compliance with applicable law and (y) legal, tax and accounting
matters in connection with any of the foregoing activities.

 

10.13         Material Amendments or Modifications of Construction
Contracts.  The Parent will not, and will not permit any of its Subsidiaries to,
make any material amendments, modifications or changes to any term or provision
of the Construction Contract that would amend, modify or change (i) the purpose
of the Vessel or (ii) the Initial Construction Price in excess of 7.5% in the
aggregate, in each case unless such amendment, modification or change is
approved in advance by the Facility Agent and the Hermes Agent and the same
could not reasonably be expected to be adverse to the interests of the Lenders
or the Hermes Cover.

 

10.14         No Place of Business.  None of the Credit Parties shall establish
a place of business in the United Kingdom or the United States of America, with
the exception of those places of business already in existence on the Effective
Date, unless prompt notice thereof is given to the Facility Agent and the
requirements set forth in Section 9.10 have been satisfied.

 

 -73- 

 

 

SECTION 11. Events of Default.  Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

11.01         Payments.  The Borrower or any other Credit Party does not pay on
the due date any amount of principal or interest on any Loan (provided, however,
that if any such amount is not paid when due solely by reason of some error or
omission on the part of the bank or banks through whom the relevant funds are
being transmitted no Event of Default shall occur for the purposes of this
Section 11.01 until the expiry of three Business Days following the date on
which such payment is due) or, within three days of the due date any other
amount, payable by it under any Credit Document to which it may at any time be a
party, at the place and in the currency in which it is expressed to be payable;
or

 

11.02         Representations, etc.  Any representation, warranty or statement
made or repeated in, or in connection with, any Credit Document or in any
accounts, certificate, statement or opinion delivered by or on behalf of any
Credit Party thereunder or in connection therewith is materially incorrect when
made or would, if repeated at any time hereafter by reference to the facts
subsisting at such time, no longer be materially correct; or

 

11.03         Covenants.  Any Credit Party shall (i) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.01(h), Section 9.06, Section 9.11, or Section 10 or (ii) default in
the due performance or observance by it of any other term, covenant or agreement
contained in this Agreement or any other Credit Document and, in the case of
this clause (ii), such default shall continue unremedied for a period of 30 days
after written notice to the Borrower by the Facility Agent or any of the
Lenders; or



 

11.04         Default Under Other Agreements.  (a) Any event of default occurs
under any financial contract or financial document relating to any Indebtedness
of any member of the NCLC Group;

 

(b)         Any such Indebtedness or any sum payable in respect thereof is not
paid when due (after the expiry of any applicable grace period(s)) whether by
acceleration or otherwise;

 

(c)         Any Lien over any assets of any member of the NCLC Group becomes
enforceable; or

 

(d)         Any other Indebtedness of any member of the NCLC Group is not paid
when due or is or becomes capable of being declared due prematurely by reason of
default or any security for the same becomes enforceable by reason of default,

 

provided that:

 

(i)         it shall not be a Default or Event of Default under this Section
11.04 unless the principal amount of the relevant Indebtedness as described in
preceding clauses (a) through (d), inclusive, exceeds $15,000,000;

 

(ii)         no Event of Default will arise under clauses (a), (c) and/or (d)
until the earlier of (x) 30 days following the occurrence of the related event
of default, Lien becoming

 

 -74- 

 

 

enforceable or Indebtedness becoming capable of being declared due prematurely,
as the case may be, and (y) the acceleration of the relevant Indebtedness or the
enforcement of the relevant Lien; and

 

(iii)         if at any time hereafter the Parent or any other member of the
NCLC Group agrees to the incorporation of a cross default provision into any
financial contract or financial document relating to any Indebtedness that is
more onerous than this Section 11.04, then the Parent shall immediately notify
the Facility Agent and that cross default provision shall be deemed to apply to
this Agreement as if set out in full herein with effect from the date of such
financial contract or financial document and during the term of that financial
contract or financial document; or

 

11.05         Bankruptcy, etc.  (a) Other than as expressly permitted in Section
10, any order is made or an effective resolution passed or other action taken
for the suspension of payments or dissolution, termination of existence,
liquidation, winding-up or bankruptcy of any member of the NCLC Group; or

 

(b)         Any member of the NCLC Group shall commence a voluntary case
concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against any member of
the NCLC Group, and the petition is not dismissed within 45 days after the
filing thereof, provided, however, that during the pendency of such period, each
Lender shall be relieved of its obligation to extend credit hereunder; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of any member of the NCLC Group, to
operate all or any substantial portion of the business of any member of the NCLC
Group, or any member of the NCLC Group commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to any member of the NCLC Group, or there is
commenced against any member of the NCLC Group any such proceeding which remains
undismissed for a period of 45 days after the filing thereof, or any member of
the NCLC Group is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any member of
the NCLC Group makes a general assignment for the benefit of creditors; or any
Company action is taken by any member of the NCLC Group for the purpose of
effecting any of the foregoing; or

 

(c)         A liquidator (subject to Section 11.05(e)), trustee, administrator,
receiver, manager or similar officer is appointed in respect of any member of
the NCLC Group or in respect of all or any substantial part of the assets of any
member of the NCLC Group and in any such case such appointment is not withdrawn
within 30 days (in this Section 11.05, the “Grace Period”) unless the Facility
Agent considers in its sole discretion that the interest of the Lenders and/or
the Agents might reasonably be expected to be adversely affected in which event
the Grace Period shall not apply; or

 

(d)         Any member of the NCLC Group becomes or is declared insolvent or is
unable, or admits in writing its inability, to pay its debts as they fall due or
becomes insolvent within the terms of any applicable law; or

 

 -75- 

 

 

(e)         Anything analogous to or having a substantially similar effect to
any of the events specified in this Section 11.05 shall have occurred under the
laws of any applicable jurisdiction (subject to the analogous grace periods set
forth herein); or

 

11.06         Total Loss.  An Event of Loss shall occur resulting in the actual
or constructive total loss of the Vessel or the agreed or compromised total loss
of the Vessel and the proceeds of the insurance in respect thereof shall not
have been received within 150 days of the event giving rise to such Event of
Loss; or

 

11.07         Security Documents.  At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect, or shall cease to give the Collateral Agent for the benefit of the
Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the material Collateral), in favor of the Collateral
Agent, superior to and prior to the rights of all third Persons (except in
connection with Permitted Liens), and subject to no other Liens (except
Permitted Liens), or any “event of default” (as defined in the Vessel Mortgage)
shall occur in respect of the Vessel Mortgage; or

 

11.08         Guaranties.  (a)  The Parent Guaranty, or any provision thereof,
shall cease to be in full force or effect as to the Parent, or the Parent (or
any Person acting by or on behalf of the Parent) shall deny or disaffirm the
Parent’s obligations under the Parent Guaranty; or

 

(b)         After the execution and delivery thereof, the Hermes Cover, or any
material provision thereof, shall cease to be in full force or effect, or Hermes
(or any Person acting by or on behalf of the Parent or the Hermes Agent) shall
deny or disaffirm Hermes’ obligations under the Hermes Cover; or

 

11.09         Judgments.  Any distress, execution, attachment or other process
affects the whole or any substantial part of the assets of any member of the
NCLC Group and remains undischarged for a period of 21 days or any uninsured
judgment in excess of $15,000,000 following final appeal remains unsatisfied for
a period of 30 days in the case of a judgment made in the United States and
otherwise for a period of 60 days; or  

 

11.10         Cessation of Business.  Subject to Section 10.02, any member of
the NCLC Group shall cease to carry on all or a substantial part of its
business; or

 

11.11         Revocation of Consents.  Any authorization, approval, consent,
license, exemption, filing, registration or notarization or other requirement
necessary to enable any Credit Party to comply with any of its obligations under
any of the Credit Documents to which it is a party shall have been materially
adversely modified, revoked or withheld or shall not remain in full force and
effect and within 90 days of the date of its occurrence such event is not
remedied to the satisfaction of the Required Lenders and the Required Lenders
consider in their sole discretion that such failure is or might be expected to
become materially prejudicial to the interests, rights or position of the Agents
and the Lenders or any of them; provided that the Borrower shall not be entitled
to the aforesaid 90 day period if the modification, revocation or withholding of
the authorization, approval or consent is due to an act or omission of any
Credit

 

 -76- 

 

 

Party and the Required Lenders are satisfied in their sole discretion that the
interests of the Agents or the Lenders might reasonably be expected to be
materially adversely affected; or

 

11.12         Unlawfulness.  At any time it is unlawful or impossible for:

 

(i)         any Credit Party to perform any of its obligations under any Credit
Document to which it is a party; or

 

(ii)         the Agents or the Lenders, as applicable, to exercise any of their
rights under any of the Credit Documents;

 

provided that no Event of Default shall be deemed to have occurred (x) (except
where the unlawfulness or impossibility adversely affects any Credit Party’s
payment obligations under this Agreement and/or the other Credit Documents (the
determination of which shall be in the Facility Agent’s sole discretion) in
which case the following provisions of this Section 11.12 shall not apply) where
the unlawfulness or impossibility prevents any Credit Party from performing its
obligations (other than its payment obligations under this Agreement and the
other Credit Documents) and is cured within a period of 21 days of the
occurrence of the event giving rise to the unlawfulness or impossibility and the
relevant Credit Party, within the aforesaid period, performs its obligation(s),
and (y) where the Facility Agent and/or the Lenders, as applicable, could, in
its or their sole discretion, mitigate the consequences of unlawfulness or
impossibility in the manner described in Section 2.11(a) (it being understood
that the costs of mitigation shall be determined in accordance with Section
2.11(a)); or

 

11.13         Insurances.  Borrower shall have failed to insure the Vessel in
the manner specified in this Agreement or failed to renew the Required Insurance
at least 10 Business Days prior to the date of expiry thereof and, if requested
by the Facility Agent, produce prompt confirmation of such renewal to the
Facility Agent; or

 

11.14         Disposals.  The Borrower or any other member of the NCLC Group
shall have concealed, removed, or permitted to be concealed or removed, any part
of its property, with intent to hinder, delay or defraud its creditors or any of
them, or made or suffered a transfer of any of its property which may be
fraudulent under any bankruptcy, fraudulent conveyance or similar law; or shall
have made any transfer of its property to or for the benefit of a creditor with
the intention of preferring such creditor over any other creditor; or

 

11.15         Government Intervention.  The authority of any member of the NCLC
Group in the conduct of its business shall be wholly or substantially curtailed
by any seizure or intervention by or on behalf of any authority and within 90
days of the date of its occurrence any such seizure or intervention is not
relinquished or withdrawn and the Facility Agent reasonably considers that the
relevant occurrence is or might be expected to become materially prejudicial to
the interests, rights or position of the Agents and/or the Lenders; provided
that the Borrower shall not be entitled to the aforesaid 90 day period if the
seizure or intervention executed by any authority is due to an act or omission
of any member of the NCLC Group and the Facility Agent is satisfied, in its sole
discretion, that the interests of the Agents and/or the Lenders might reasonably
be expected to be materially adversely affected; or

 

11.16         Change of Control.  A Change of Control shall occur; or

 

 -77- 

 

 

11.17         Material Adverse Change.  Any event shall occur which results in a
Material Adverse Effect; or

 

11.18         Repudiation of Construction Contract or other Material
Documents.  Any party to the Construction Contract, any Credit Document or any
other material documents related to the Credit Document Obligations hereunder
shall repudiate the Construction Contract, such Credit Document or such material
document in any way;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Facility Agent, upon the written request of the
Required Lenders and after having informed the Hermes Agent of such written
request, shall by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of any Agent or any Lender to
enforce its claims against any Credit Party (provided that, if an Event of
Default specified in Section 11.05 shall occur, the result which would occur
upon the giving of written notice by the Facility Agent to the Borrower as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice):  (i) declare the Total Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately
and any Commitment Commission shall forthwith become due and payable without any
other notice of any kind; (ii) declare the principal of and any accrued interest
in respect of all Loans and all Credit Document Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; and (iii) enforce, as Collateral Agent,
all of the Liens and security interests created pursuant to the Security
Documents.

 

SECTION 12. Agency and Security Trustee Provisions.

 

12.01         Appointment and Declaration of Trust.  (a) The Lenders hereby
designate KfW IPEX-Bank GmbH, as Facility Agent (for purposes of this Section
12, the term “Facility Agent” shall include KfW IPEX-Bank GmbH (and/or any of
its Affiliates) in its capacity as Collateral Agent under the Security Documents
and as CIRR Agent) to act as specified herein and in the other Credit
Documents.  Each Lender hereby irrevocably authorizes the Agents to take such
action on its behalf under the provisions of this Agreement, the other Credit
Documents and any other instruments and agreements referred to herein or therein
and to exercise such powers and to perform such duties hereunder and thereunder
as are specifically delegated to or required of the Agents by the terms hereof
and thereof and such other powers as are reasonably incidental thereto.  Each
Agent may perform any of its duties hereunder by or through its respective
officers, directors, agents, employees or affiliates and, may transfer from time
to time any or all of its rights, duties and obligations hereunder and under the
relevant Credit Documents (in accordance with the terms thereof) to any of its
banking affiliates.

 

(b)         With effect from the Initial Syndication Date, KfW IPEX Bank GmbH in
its capacity as Collateral Agent pursuant to the Security Documents declares
that it shall hold the Collateral in trust for the Secured Creditors.  The
Collateral Agent shall have the right to delegate a co-agent or sub-agent from
time to time to perform and benefit from any or all of rights, duties and
obligations hereunder and under the relevant Security Documents (in accordance
with the terms thereof and of the Security Trust Deed) and, in the event that
any such

 

 -78- 

 

 

duties or obligations are so delegated, the Collateral Agent is hereby
authorized to enter into additional Security Documents or amendments to the then
existing Security Documents to the extent it deems necessary or advisable to
implement such delegation and, in connection therewith, the Parent will, or will
cause the relevant Subsidiary to, use its commercially reasonable efforts to
promptly deliver any opinion of counsel that the Facility Agent may reasonably
require to the reasonable satisfaction of the Facility Agent.

 

(c)         The Lenders hereby designate KfW-IPEX Bank GmbH, as Hermes Agent,
which Agent shall be responsible for any and all communication, information and
negotiation required with Hermes in relation to the Hermes Cover.  All notices
and other communications provided to the Hermes Agent shall be mailed, telexed,
telecopied, delivered or electronic mailed to the Notice Office of the Hermes
Agent.

 

12.02         Nature of Duties.  The Agents shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Security Documents.  None of the Agents nor any of their respective officers,
directors, agents, employees or affiliates shall be liable for any action taken
or omitted by it or them hereunder, under any other Credit Document, under the
Hermes Cover or in connection herewith or therewith, unless caused by such
Person’s gross negligence or willful misconduct (any such liability limited to
the applicable Agent to whom such Person relates).  The duties of each of the
Agents shall be mechanical and administrative in nature; none of the Agents
shall have by reason of this Agreement or any other Credit Document any
fiduciary relationship in respect of any Lender; and nothing in this Agreement
or any other Credit Document, expressed or implied, is intended to or shall be
so construed as to impose upon any Agents any obligations in respect of this
Agreement, any other Credit Document or the Hermes Cover except as expressly set
forth herein or therein.

 

12.03         Lack of Reliance on the Agents.  Independently and without
reliance upon the Agents, each Lender, to the extent it deems appropriate, has
made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of the Credit Parties in connection with the
making and the continuance of the Loans and the taking or not taking of any
action in connection herewith, (ii) its own appraisal of the creditworthiness of
the Credit Parties and (iii) its own appraisal of the Hermes Cover and, except
as expressly provided in this Agreement, none of the Agents shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter.  None of the Agents shall be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement, any other
Credit Document, the Hermes Cover or the financial condition of the Credit
Parties or any of them or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement, any other Credit Document, the Hermes Cover, or the financial
condition of the Credit Parties or any of them or the existence or possible
existence of any Default or Event of Default.

 

12.04         Certain Rights of the Agents.  If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act)

 

 -79- 

 

 

in connection with this Agreement, any other Credit Document or the Hermes
Cover, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining.  Without limiting the foregoing, no Lender shall have
any right of action whatsoever against the Agents as a result of any of the
Agents acting or refraining from acting hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders.

 

12.05         Reliance.  Each of the Agents shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the applicable Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement, any other Credit
Document, the Hermes Cover and its duties hereunder and thereunder, upon advice
of counsel selected by the Facility Agent.



 

12.06         Indemnification.  To the extent any of the Agents is not
reimbursed and indemnified by the Borrower, the Lenders will reimburse and
indemnify the applicable Agents, in proportion to their respective “percentages”
as used in determining the Required Lenders (without regard to the existence of
any Defaulting Lenders), for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by such Agents in performing their respective duties
hereunder or under any other Credit Document, in any way relating to or arising
out of this Agreement or any other Credit Document; provided that no Lender
shall be liable to an Agent for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s gross negligence or willful
misconduct.

 

12.07         The Agents in their Individual Capacities.  With respect to its
obligation to make Loans under this Agreement, each of the Agents shall have the
rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lenders,” “Secured Creditors”, “Required Lenders” or any similar
terms shall, unless the context clearly otherwise indicates, include each of the
Agents in their respective individual capacity.  Each of the Agents may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with any Credit Party or any Affiliate of any Credit Party as
if it were not performing the duties specified herein, and may accept fees and
other consideration from the Borrower or any other Credit Party for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.

 

12.08         Resignation by an Agent.  (a)  Any Agent may resign from the
performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving 15 Business Days’ prior written notice to
the Borrower and the Lenders.  Such resignation shall take effect upon the
appointment of a successor Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.  

 

 -80- 

 

 

(b)         Upon notice of resignation by an Agent pursuant to clause (a) above,
the Required Lenders shall appoint a successor Agent hereunder or thereunder who
shall be a commercial bank or trust company reasonably acceptable to the
Borrower; provided that the Borrower’s consent shall not be required pursuant to
this clause (b) if an Event of Default exists at the time of appointment of a
successor Agent.

 

(c)         If a successor Agent shall not have been so appointed within the 15
Business Day period referenced in clause (a) above, the applicable Agent, with
the consent of the Borrower (which shall not be unreasonably withheld or
delayed), shall then appoint a commercial bank or trust company with capital and
surplus of not less than $500,000,000 as successor Agent who shall serve as the
applicable Agent hereunder or thereunder until such time, if any, as the Lenders
appoint a successor Agent as provided above; provided that the Borrower’s
consent shall not be required pursuant to this clause (c) if an Event of Default
exists at the time of appointment of a successor Agent.

 

(d)         If no successor Agent has been appointed pursuant to clause (b) or
(c) above by the 25th Business Day after the date such notice of resignation was
given by the applicable Agent, the applicable Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Credit Document until such time, if
any, as the Required Lenders appoint a successor Agent as provided above.

 

12.09         The Lead Arrangers.  Notwithstanding any other provision of this
Agreement or any provision of any other Credit Document, KfW IPEX-Bank GmbH is
hereby appointed as a Lead Arranger by the Lenders to act as specified herein
and in the other Credit Documents.  Each of the Lead Arrangers in their
respective capacities as such shall have only the limited powers, duties,
responsibilities and liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby as are set
forth herein or therein; it being understood and agreed that the Lead Arrangers
shall be entitled to all indemnification and reimbursement rights in favor of
any of the Agents as provided for under Sections 12.06 and 14.01.  Without
limitation of the foregoing, none of the Lead Arrangers shall, solely by reason
of this Agreement or any other Credit Documents, have any fiduciary relationship
in respect of any Lender or any other Person.

 

12.10         Impaired Agent. (a) If, at any time, any Agent becomes an Impaired
Agent, a Credit Party or a Lender which is required to make a payment under the
Credit Documents to such Agent in accordance with Section 4.03 may instead
either pay that amount directly to the required recipient or pay that amount to
an interest-bearing account held with an Acceptable Bank within the meaning of
paragraph (a) of the definition of “Acceptable Bank” and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Credit Party
or the Lender making the payment and designated as a trust account for the
benefit of the party or parties hereto beneficially entitled to that payment
under the Credit Documents.  In each case such payments must be made on the due
date for payment under the Credit Documents.

 

 -81- 

 

 

(b)         All interest accrued on the amount standing to the credit of the
trust account shall be for the benefit of the beneficiaries of that trust
account pro rata to their respective entitlements.

 

(c)         A party to this Agreement which has made a payment in accordance
with this Section 12.10 shall be discharged of the relevant payment obligation
under the Credit Documents and shall not take any credit risk with respect to
the amounts standing to the credit of the trust account.

 

(d)         Promptly upon the appointment of a successor Agent in accordance
with Section 12.11, each party to this Agreement which has made a payment to a
trust account in accordance with this Section 12.10 shall give all requisite
instructions to the bank with whom the trust account is held to transfer the
amount (together with any accrued interest) to the successor Agent for
distribution in accordance with Section 2.04

 

12.11         Replacement of an Agent.  (a) After consultation with the Parent,
the Required Lenders may, by giving 30 days’ notice to an Agent (or, at any time
such Agent is an Impaired Agent, by giving any shorter notice determined by the
Required Lenders) replace such Agent by appointing a successor Agent (subject to
Section 12.08(b) and (c)).

 

(b)         The retiring Agent shall (at its own cost if it is an Impaired Agent
and otherwise at the expense of the Borrower) make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Credit Documents.

 

(c)         The appointment of the successor Agent shall take effect on the date
specified in the notice from the Required Lenders to the retiring Agent. As from
such date, the retiring Agent shall be discharged from any further obligation in
respect of the Credit Documents but shall remain entitled to the benefit of this
Section 12.11 (and any agency fees for the account of the retiring Agent shall
cease to accrue from (and shall be payable on) that date).

 

(d)         Any successor Agent and each of the other parties to this Agreement
shall have the same rights and obligations amongst themselves as they would have
had if such successor had been an original party to this Agreement.

 

12.12         Resignation by the Hermes Agent.  (a) The Hermes Agent may resign
from the performance of all its functions and duties hereunder and/or under the
other Credit Documents at any time by giving 15 Business Days’ prior written
notice to the Borrower and the Lenders.  Such resignation shall take effect upon
the appointment of a successor Hermes Agent pursuant to clauses (b) and (c)
below or as otherwise provided below.

 

(b)         Upon any such notice of resignation by the Hermes Agent, the
Required Lenders shall appoint a successor Hermes Agent hereunder or thereunder
who shall be a commercial bank or trust company reasonably acceptable to the
Borrower; provided that the Borrower’s consent shall not be required pursuant to
this clause (b) if an Event of Default exists at the time of appointment of a
successor Hermes Agent.

 

 -82- 

 

 

(c)         If a successor Hermes Agent shall not have been so appointed within
such 15 Business Day period, the Hermes Agent, with the consent of the Borrower
(which shall not be unreasonably withheld or delayed), shall then appoint a
commercial bank or trust company with capital and surplus of not less than
$500,000,000 as successor Hermes Agent who shall serve as Hermes Agent hereunder
or thereunder until such time, if any, as the Lenders appoint a successor Hermes
Agent as provided above; provided that the Borrower’s consent shall not be
required pursuant to this clause (d) if an Event of Default exists at the time
of appointment of a successor Hermes Agent.

 

(d)         If no successor Hermes Agent has been appointed pursuant to clause
(b) or (c) above by the 25th Business Day after the date such notice of
resignation was given by the Hermes Agent, the Hermes Agent’s resignation shall
become effective and the Required Lenders shall thereafter perform all the
duties of the Hermes Agent hereunder and/or under any other Credit Document
until such time, if any, as the Required Lenders appoint a successor Hermes
Agent as provided above.

 

SECTION 13.         Benefit of Agreement.  This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto, subject to the provisions of this Section 13.

 

13.01         Assignments and Transfers by the Lenders.  (a) Subject to Section
13.06 and 13.07, any Lender (or any Lender together with one or more other
Lenders, each an “Existing Lender”) may:

 

(i)          with the consent of the Hermes Agent and the written consent of the
Federal Republic of Germany, where required according to the applicable Hermes
General Terms and Conditions (Allgemeine Bedingungen) and the supplementary
provisions relating to the assignment of Guaranteed Amounts (Ergänzende
Bestimmungen für Forderungsabtretungen-AB (FAB)), assign any of its rights or
transfer by novation any of its rights and obligations under this Agreement or
any Credit Document to which it is a party (including, without limitation, all
of the Commitments and outstanding Loans, or if less than all, a portion equal
to at least $10,000,000 in the aggregate for such Lender’s rights and
obligations), to (x) its parent company and/or any Affiliate of such assigning
or transferring Lender which is at least 50% owned (directly or indirectly) by
such Lender or its parent company or (y) in the case of any Lender that is a
fund that invests in bank loans, any other fund that invests in bank loans and
is managed or advised by the same investment advisor of such Lender or by an
Affiliate of such investment advisor, or

 

(ii)          with the consent of the Hermes Agent, the written consent of the
Federal Republic of Germany, where required according to the applicable Hermes
General Terms and Conditions (Allgemeine Bedingungen) and the supplementary
provisions relating to the assignment of Guaranteed Amounts (Ergänzende
Bestimmungen für Forderungsabtretungen-AB (FAB)) and consent of the Borrower
(which consent, in the case of the Borrower (x) shall not be unreasonably
withheld or delayed, (y) shall not be required if a Default or Event of Default
shall have occurred and be continuing at such time and (z) shall be deemed to
have been given ten Business Days

 

 -83- 

 

 

after the Existing Lender has requested it in writing unless consent is
expressly refused by the Borrower within that time) assign any of its rights in
or transfer by novation any of its rights in and obligations under all of its
Commitments and outstanding Loans, or if less than all, a portion equal to at
least $10,000,000 in the aggregate for such Existing Lender’s rights and
obligations, hereunder to one or more Eligible Transferees (treating any fund
that invests in bank loans and any other fund that invests in bank loans and is
managed or advised by the same investment advisor of such fund or by an
Affiliate of such investment advisor as a single Eligible Transferee),  

 

each of which assignees or transferees shall become a party to this Agreement as
a Lender by execution of (I) an Assignment Agreement (in the case of
assignments) and (II) a Transfer Certificate (in the case of transfers under
Section 13.06); provided that (x) at such time, Schedule 1.01(a) shall be deemed
modified to reflect the Commitments and/or outstanding Loans, as the case may
be, of such New Lender and of the Existing Lenders, (y) the consent of the
Facility Agent shall be required in connection with any assignment or transfer
pursuant to the preceding clause (ii) (which consent, in each case, shall not be
unreasonably withheld or delayed) and (z) the consent of the CIRR Agent shall be
required in connection with any assignment or transfer pursuant to preceding
clause (i) or (ii) if the New Lender elects to become a Refinanced Bank; and
provided, further, that at no time shall a Lender assign or transfer its rights
or obligations under this Agreement to a hedge fund, private equity fund,
insurance company or other similar or related financing institution that is not
in the primary business of accepting cash deposits from, and making loans to,
the public.

 

(b)         If (x) a Lender assigns or transfers any of its rights or
obligations under the Credit Documents or changes its Facility Office and (y) as
a result of circumstances existing at the date the assignment, transfer or
change occurs, a Credit Party would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Sections 2.09,
2.10 or 4.04, then the New Lender or Lender acting through its new Facility
Office is only entitled to receive payment under that section to the same extent
as the Existing Lender or Lender acting through its previous Facility Office
would have been if the assignment, transfer or change had not occurred.  This
Section 13.01(b) shall not apply in respect of an assignment or transfer made in
the ordinary course of the primary syndication of the Credit Agreement.

 

(c)         Each New Lender, by executing the relevant Transfer Certificate or
Assignment Agreement, confirms, for the avoidance of doubt, that the Facility
Agent has authority to execute on its behalf any amendment or waiver that has
been approved by or on behalf of the requisite Lender or Lenders in accordance
with this Agreement on or prior to the date on which the transfer or assignment
becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.

 

(d)         The Borrower and Bookrunner hereby agree to discuss and co-operate
in good faith in connection with any initial syndication and transfer of the
Loans.

 

13.02         Assignment or Transfer Fee.  Unless the Facility Agent otherwise
agrees and excluding an assignment or transfer (i) to an Affiliate of a Lender,
(ii) made in connection with primary syndication of this Agreement or (iii) as
set forth in Section 13.03, each

 

 -84- 

 

 

New Lender shall, on the date upon which an assignment or transfer takes effect,
pay to the Facility Agent (for its own account) a fee of $3,500.

 

13.03         Assignments and Transfers to Hermes or KfW.  Nothing in this
Agreement shall prevent or prohibit any Lender from assigning its rights or
transferring its rights and obligations hereunder to (x) Hermes and (y) KfW in
support of borrowings made by such Lender from KfW pursuant to the KfW
Refinancing, in each case without the consent of the Borrower and without being
required to pay the non-refundable assignment fee of $3,500 referred to in
Section 13.02 above.

 

13.04         Limitation of Responsibility to Existing Lenders. (a) Unless
expressly agreed to the contrary, an Existing Lender makes no representation or
warranty and assumes no responsibility to a New Lender for:

 

(i) the legality, validity, effectiveness, adequacy or enforceability of the
Credit Documents, the Security Documents or any other documents;

 

(ii) the financial condition of any Credit Party;

 

(iii) the performance and observance by any Credit Party of its obligations
under the Credit Documents or any other documents; or

 

(iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Credit Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)         Each New Lender confirms to the Existing Lender, the other Lender
Creditors and the Secured Creditors that it (1) has made (and shall continue to
make) its own independent investigation and assessment of the financial
condition and affairs of each Credit Party and its related entities in
connection with its participation in this Agreement and has not relied
exclusively on any information provided to it by the Existing Lender or any
other Lender Creditor in connection with any Credit Document or any Lien (or any
other security interest) created pursuant to the Security Documents and (2) will
continue to make its own independent appraisal of the creditworthiness of each
Credit Party and its related entities whilst any amount is or may be outstanding
under the Credit Documents or any Commitment is in force.

 

(c)         Nothing in any Credit Document obliges an Existing Lender to:

 

(i) accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Section 13; or

 

(ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Credit Party of its obligations under the
Credit Documents or otherwise.

 

13.05         [Intentionally Omitted].  

 

 -85- 

 

 

13.06         Procedure and Conditions for Transfer.  (a) Subject to Section
13.01, a transfer is effected in accordance with Section 13.06(c) when the
Facility Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender.  The Facility Agent
shall, subject to Section 13.06(b), as soon as reasonably practicable after
receipt by it of a duly completed Transfer Certificate appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement, execute that Transfer Certificate.

 

(b)         The Facility Agent shall only be obliged to execute a Transfer
Certificate delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary “know your customer” or similar
checks under all applicable laws and regulations in relation to the transfer to
such New Lender.

 

(c)         On the date of the transfer:

 

(i)         to the extent that in the Transfer Certificate the Existing Lender
seeks to transfer by novation its rights and obligations under the Credit
Documents to which it is a party and in respect of the Security Documents each
of the Credit Parties and the Existing Lender shall be released from further
obligations towards one another under the Credit Documents and in respect of the
Security Documents and their respective rights against one another under the
Credit Documents and in respect of the Security Documents shall be cancelled
(being the “Discharged Rights and Obligations”);

 

(ii)         each of the Credit Parties and the New Lender shall assume
obligations towards one another and/or acquire rights against one another which
differ from the Discharged Rights and Obligations only insofar as that Credit
Party or other member of the NCLC Group and the New Lender have assumed and/or
acquired the same in place of that Credit Party and the Existing Lender;

 

(iii)         the Facility Agent, the Collateral Agent, the Hermes Agent, the
New Lender and the other Lenders shall acquire the same rights and assume the
same obligations between themselves and in respect of the Security Documents as
they would have acquired and assumed had the New Lender been an original Lender
with the rights, and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Facility Agent, the Collateral Agent, the Hermes
Agent and the Existing Lender shall each be released from further obligations to
each other under the Credit Documents, it being understood that the
indemnification provisions under this Agreement (including, without limitation,
Sections 2.09, 2.10, 4.04, 14.01 and 14.05) shall survive as to such Existing
Lender; and

 

(iv)         the New Lender shall become a party to this Agreement as a “Lender”

 

13.07         Procedure and Conditions for Assignment.  (a) Subject to
Section 13.01, an assignment may be effected in accordance with Section 13.07(c)
below when the Facility Agent executes an otherwise duly completed Assignment
Agreement delivered to it by the Existing Lender and the New Lender.  The
Facility Agent shall, subject to Section 13.07(b) below, as soon as reasonably
practicable after receipt by it of a duly completed

 

 -86- 

 

 

Assignment Agreement appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement, execute
that Assignment Agreement.

 

(b)         The Facility Agent shall only be obliged to execute an Assignment
Agreement delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary “know your customer” or similar
checks under all applicable laws and regulations in relation to the assignment
to such New Lender.

 

(c)         On the date of the assignment:

 

(i) the Existing Lender will assign absolutely to the New Lender its rights
under the Credit Documents and in respect of any Lien (or any other security
interest) created pursuant to the Security Documents expressed to be the subject
of the assignment in the Assignment Agreement;

 

(ii) the Existing Lender will be released from the obligations (the “Relevant
Obligations”) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
any Lien (or any other security interest) created pursuant to the Security
Documents), it being understood that the indemnification provisions under this
Agreement (including, without limitation, Sections 2.09, 2.10, 4.04, 14.01 and
14.05) shall survive as to such Existing Lender; and

 

(iii) the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

 

13.08         Copy of Transfer Certificate or Assignment Agreement to
Parent.  The Facility Agent shall, as soon as reasonably practicable after it
has executed a Transfer Certificate or an Assignment Agreement, send to the
Parent a copy of that Transfer Certificate or Assignment Agreement.

 

13.09         Security over Lenders’ Rights.  In addition to the other rights
provided to Lenders under this Section 13, each Lender may without consulting
with or obtaining consent from any Credit Party, at any time charge, assign or
otherwise create a Lien (or any other security interest) or declare a trust in
or over (whether by way of collateral or otherwise) all or any of its rights
under any Credit Document to secure obligations of that Lender including,
without limitation:

 

(i)         any charge, assignment or other Lien (or any other security
interest) or trust to secure obligations to a federal reserve or central bank or
the CIRR Representative; and

 

(ii)         in the case of any Lender which is a fund, any charge, assignment
or other Lien (or any other security interest) granted to any holders (or
trustee or representatives of holders) of obligations owed, or securities
issued, by that Lender as security for those obligations or securities,

 

except that no such charge, assignment or Lien (or any other security interest)
or trust shall:

 

 -87- 

 

 

(i) release a Lender from any of its obligations under the Credit Documents or
substitute the beneficiary of the relevant charge, assignment or other Lien (or
any other security interest) or trust for the Lender as a party to any of the
Credit Documents; or

 

(ii) require any payments to be made by a Credit Party or grant to any person
any more extensive rights than those required to be made or granted to the
relevant Lender under the Credit Documents.

 

13.10         Assignment by a Credit Party.  No Credit Party may assign any of
its rights or transfer by novation any of its rights, obligations or interest
hereunder or under any other Credit Document without the prior written consent
of the Hermes Agent, the CIRR Representative, and the Lenders.

 

13.11         Lender Participations.  (a) Although any Lender may grant
participations in its rights hereunder, such Lender shall remain a “Lender” for
all purposes hereunder (and may not transfer by novation its rights and
obligations or assign its rights under all or any portion of its Commitments
hereunder except as provided in Sections 2.12 and 13.01) and the participant
shall not constitute a “Lender” hereunder; and

 

(b) no Lender shall grant any participation under which the participant shall
have rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (x) extend
the final scheduled maturity of any Loan in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
Commitment Commission thereon (except (m) in connection with a waiver of
applicability of any post-default increase in interest rates and (n) that any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(x)) or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitments shall not constitute a change in the terms of
such participation, and that an increase in any Commitment or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (y) consent to the
assignment  by the Borrower of any of its rights, or transfer by the Borrower of
any of its rights and obligations, under this Agreement or (z) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) securing the Loans hereunder in
which such participant is participating.  In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation.

 

13.12         Increased Costs.  To the extent that a transfer of all or any
portion of a Lender’s Commitments and related outstanding Credit Document
Obligations pursuant to Section 2.12 or Section 13.01  would, at the time of
such assignment, result in increased costs under Section 2.09, 2.10 or 4.04 from
those being charged by the respective assigning Lender prior to such assignment,
then the Borrower shall not be obligated to pay such increased costs

 

 -88- 

 

 

(although the Borrower shall be obligated to pay any other increased costs of
the type described above resulting from changes after the date of the respective
assignment).

 

SECTION 14.        Miscellaneous.

 

14.01         Payment of Expenses, etc.  The Borrower agrees that it
shall:  whether or not the transactions herein contemplated are consummated, (i)
pay all reasonable documented out-of-pocket costs and expenses of each of the
Agents (including, without limitation, the reasonable documented fees and
disbursements of Norton Rose LLP, Bahamian counsel, Bermudian counsel, other
counsel to the Facility Agent and the Lead Arrangers and local counsel) in
connection with (a) the preparation, execution and delivery of this Agreement
and the other Credit Documents and the documents and instruments referred to
herein and therein and any amendment, waiver or consent relating hereto or
thereto, and (b) any initial transfers by KfW IPEX-Bank GmbH as original Lender
pursuant to Section 5.11 carried out during the period falling 6 months after
the Effective Date including, without limitation, all documents requested to be
executed in respect of such transfers, and all respective syndication efforts
with respect to this Agreement; (ii) pay all documented out-of-pocket costs and
expenses of each of the Agents and each of the Lenders in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein (including, without limitation,
the fees and disbursements of counsel (excluding in-house counsel) for each of
the Agents and for each of the Lenders); (iii) pay and hold the Facility Agent
and each of the Lenders harmless from and against any and all present and future
stamp, documentary, transfer, sales and use, value added, excise and other
similar taxes with respect to the foregoing matters, the performance of any
obligation under this Agreement or any Credit Document or any payment
thereunder, and save the Facility Agent and save each of the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay or omission (other than to the extent attributable to the Facility Agent
or such Lender) to pay such taxes; and (iv) other than in respect of a wrongful
failure by any Lender to fund its Commitments as required by this Agreement,
indemnify the Agents and each Lender, and each of their respective officers,
directors, trustees, employees, representatives and agents from and hold each of
them harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
any of the Agents or any Lender is a party thereto) related to the entering into
and/or performance of this Agreement or any other Credit Document or the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated herein, or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged presence of Hazardous Materials on the Vessel or in
the air, surface water or groundwater or on the surface or subsurface of any
property at any time owned or operated by the Borrower, the generation, storage,
transportation, handling, disposal or Environmental Release of Hazardous
Materials at any location, whether or not owned or operated by the Borrower, the
non-compliance of the Vessel or property with foreign, federal, state and local
laws, regulations, and ordinances (including applicable permits thereunder)
applicable to the Vessel or property, or any Environmental Claim asserted
against the Borrower or the Vessel or property at any time owned or operated by
the Borrower, including, without

 

 -89- 

 

 

limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages,
penalties, actions, judgments, suits, costs, disbursements or expenses to the
extent incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified or by reason of a failure by the Person to be
indemnified to fund its Commitments as required by this Agreement).  To the
extent that the undertaking to indemnify, pay or hold harmless each of the
Agents or any Lender set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, the Borrower shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

 

14.02         Right of Set-off.  In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Parent
or any Subsidiary of the Parent or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) and any other Indebtedness at any time held or
owing by such Lender (including, without limitation, by branches and agencies of
such Lender wherever located) to or for the credit or the account of the Parent
or any Subsidiary of the Parent but in any event excluding assets held in trust
for any such Person against and on account of the Credit Document Obligations
and liabilities of the Parent or such Subsidiary of the Parent, as applicable,
to such Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Credit Document Obligations
purchased by such Lender pursuant to Section 14.05(b), and all other claims of
any nature or description arising out of or connected with this Agreement or any
other Credit Document, irrespective of whether or not such Lender shall have
made any demand hereunder and although said Credit Document Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.  Each
Lender upon the exercise of its rights to set-off pursuant to this Section 14.02
shall give notice thereof to the Facility Agent.

 

14.03         Notices.  Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telexed, telegraphic, telecopier or electronic (unless and until
notified to the contrary) communication) and mailed, telexed, telecopied,
delivered or electronic mailed:  if to any Credit Party, at the address
specified on Schedule 14.03A; if to any Lender, at its address specified
opposite its name on Schedule 14.03B; and if to the Facility Agent or the Hermes
Agent, at its Notice Office; or, as to any other Credit Party, at such other
address as shall be designated by such party in a written notice to the other
parties hereto and, as to each Lender, at such other address as shall be
designated by such Lender in a written notice to the Parent, the Borrower and
the Facility Agent; provided that, with respect to all notices and other
communication made by electronic mail or other electronic means, the Facility
Agent, the Hermes Agent, the Lenders, the Parent, the Borrower and the
Pledgor agree that they (x) shall notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means and (y) shall notify each other
of any change to their address or any other such information supplied by
them.  All such notices and communications shall, (i) when mailed, be effective
three Business Days after being deposited in the mails, prepaid and properly

 

 -90- 

 

 

addressed for delivery, (ii) when sent by overnight courier, be effective one
Business Day after delivery to the overnight courier prepaid and properly
addressed for delivery on such next Business Day, (iii) when sent by telex or
telecopier, be effective when sent by telex or telecopier, except that notices
and communications to the Facility Agent or the Hermes Agent shall not be
effective until received by the Facility Agent or the Hermes Agent (as the case
may be), or (iv) when electronic mailed, be effective only when actually
received in readable form and in the case of any electronic communication made
by a Lender, the Parent, the Borrower or the Pledgor to the Facility Agent or
the Hermes Agent, only if it is addressed in such a manner as the Facility Agent
shall specify for this purpose.  A copy of any notice to the Facility Agent
shall be delivered to the Hermes Agent at its Notice Office.  If an Agent is an
Impaired Agent the parties to this Agreement may, instead of communicating with
each other through such Agent, communicate with each other directly and (while
such Agent is an Impaired Agent) all the provisions of the Credit Documents
which require communications to be made or notices to be given to or by such
Agent shall be varied so that communications may be made and notices given to or
by the relevant parties to this Agreement directly.  This provision shall not
operate after a replacement Agent has been appointed.

 

14.04         No Waiver; Remedies Cumulative.  No failure or delay on the part
of an Agent or any Lender in exercising any right, power or privilege hereunder
or under any other Credit Document and no course of dealing between the Borrower
or any other Credit Party and an Agent or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which an Agent or any Lender would otherwise
have.  No notice to or demand on any Credit Party in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of an Agent or any Lender to
any other or further action in any circumstances without notice or demand.

 

14.05         Payments Pro Rata.  (a)  Except as otherwise provided in this
Agreement, the Facility Agent agrees that promptly after its receipt of each
payment from or on behalf of the Borrower in respect of any Credit Document
Obligations hereunder, it shall distribute such payment to the Lenders (other
than any Lender that has consented in writing to waive its pro rata share of any
such payment) pro rata based upon their respective shares, if any, of the Credit
Document Obligations with respect to which such payment was received.

 

(b)         Other than in connection with assignments and participations (which
are governed by Section 13), each of the Lenders agrees that, if it should
receive any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Credit
Documents, or otherwise), which is applicable to the payment of the principal
of, or interest on, the Loans, Commitment Commission, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Credit Document Obligation then owed and due
to such Lender bears to the total of such Credit Document Obligation then owed
and due to all of the Lenders immediately prior to such receipt, then such
Lender receiving such excess payment shall purchase for cash without recourse or

 

 -91- 

 

 

warranty from the other Lenders an interest in the Credit Document Obligations
of the respective Credit Party to such Lenders in such amount as shall result in
a proportional participation by all the Lenders in such amount; provided that if
all or any portion of such excess amount is thereafter recovered from such
Lender, such purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.

 

(c)         Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 14.05(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

14.06         Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Parent to the
Lenders).  In addition, all computations determining compliance with the
financial covenants set forth in Sections 10.06 through 10.09, inclusive, shall
utilize accounting principles and policies in conformity with those used to
prepare the historical financial statements delivered to the Lenders for the
fiscal year of the Parent ended December 31, 2011 (with the foregoing generally
accepted accounting principles, subject to the preceding proviso, herein called
“GAAP”).  Unless otherwise noted, all references in this Agreement to “generally
accepted accounting principles” shall mean generally accepted accounting
principles as in effect in the United States.

 

(b)         All computations of interest and Commitment Commission hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or Commitment Commission are payable.  

 

14.07         Governing Law; Exclusive Jurisdiction of English Courts; Service
of Process. (a) This Agreement and any non-contractual obligations arising out
of or in connection with it are governed by English law.

 

(b)         The courts of England have exclusive jurisdiction to settle any
dispute arising out of or in connection with this agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute”). The parties hereto agree that the courts of England are the most
appropriate and convenient courts to settle disputes and accordingly no party
hereto will argue to the contrary.  This section 14.07 is for the benefit of the
Lenders, Agents and Secured Creditors.  As a result, no such party shall be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction.  To the extent allowed by law, the Lenders, Agents and Secured
Creditors may take concurrent proceedings in any number of jurisdictions.

 

(c)         Without prejudice to any other mode of service allowed under any
relevant law, each Credit Party (other than a Credit Party incorporated in
England and Wales): (i)irrevocably appoints ec3 Services Limited, having its
registered office at The St Botolph

 

 -92- 

 

 

Building, 138 Houndsditch, London, ec3A 7AR, as its agent for service of process
in relation to any proceedings before the English courts in connection with any
credit document and (ii) agrees that failure by an agent for service of process
to notify the relevant Credit Party of the process will not invalidate the
proceedings concerned.  If any person appointed as an agent for service of
process is unable for any reason to act as agent for service of process, the
Parent (on behalf of all the Credit Parties) must immediately (and in any event
within five days of such event taking place) appoint another agent on terms
acceptable to the facility agent.  Failing this, the Facility Agent may appoint
another agent for this purpose.

 

Each party to this Agreement expressly agrees and consents to the provisions of
this Section 14.07.

 

14.08         Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Facility Agent.

 

14.09         Effectiveness.  This Agreement shall take effect as a deed on the
date (the “Effective Date”) on which (i) the Borrower, the Guarantor, the Agents
and each of the Lenders who are initially parties hereto shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered the same to the Facility Agent or, in the case of the Lenders and the
other Agents, shall have given to the Facility Agent written or facsimile notice
(actually received) at such office that the same has been signed and mailed to
it, (ii) the Borrower shall have paid to the Facility Agent for its own account
and/or the account of Lenders and/or Agents, as the case may be, the fees
required to be paid pursuant to the heads of terms, dated September 14, 2012,
among the Parent and KfW IPEX-Bank GmbH (the “Heads of Terms”) and (iii) the
Credit Parties shall have provided (x) the “Know Your Customer” information
required pursuant to the USA Patriot Act (Title III of Pub.: 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) and (y) such other documentation and
evidence necessary in order to carry out and be reasonably satisfied with other
similar checks under all applicable laws and regulations pursuant to the
Transaction and the Hermes Cover, in each case as requested by the Facility
Agent, the Hermes Agent or any Lender in connection with each of the Facility
Agent’s, the Hermes Agent’s, Hermes’ and each Lender’s internal compliance
regulations.  The Facility Agent will give the Parent, the Borrower and each
Lender prompt written notice of the occurrence of the Effective Date.  

 

14.10         Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

14.11         Amendment or Waiver; etc.  (a)  Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto, the Hermes
Agent and the Required Lenders, provided that no such change, waiver, discharge
or termination shall, without the consent of each Lender (other than a
Defaulting Lender), (i) extend the final scheduled maturity of any Loan, extend
the

 

 -93- 

 

 

timing for or reduce the principal amount of any Scheduled Repayment, increase
or extend any Commitment (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Commitments shall not constitute an increase of the Commitment
of any Lender), or reduce the rate (including, without limitation, the
Applicable Margin and the Fixed Rate) or extend the time of payment of interest
on any Loan or Commitment Commission or fees (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates and (y)
any amendment or modification to the definitions used in the financial covenants
set forth in Sections 10.06 through 10.09, inclusive, in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(i)), or reduce the principal amount thereof (except to the extent repaid in
cash), (ii) release any of the Collateral (except as expressly provided in the
Credit Documents) under any of the Security Documents, (iii) amend, modify or
waive any provision of Section 13 or this Section 14.11, (iv) change the
definition of Required Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the extensions of Loans and Commitments are included on the
Effective Date) or a provision which expressly requires the consent of all the
Lenders, (v) consent to the assignment and/or transfer by the Parent and/or
Borrower of any of its rights and obligations under this Agreement, or (vi)
replace the Parent Guaranty or release the Parent Guaranty from the relevant
guarantee to which such Guarantor is a party (other than as provided in such
guarantee); provided, further, that no such change, waiver, discharge or
termination shall (u) without the consent of Hermes, amend, modify or waive any
provision that relates to the rights or obligations of Hermes and (v) without
the consent of each Agent, the CIRR Representative and/or each Lead Arranger, as
applicable, amend, modify or waive any provision relating to the rights or
obligations of such Agent, the CIRR Representative and/or such Lead Arranger, as
applicable.  

 

(b)         If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the first proviso to Section 14.11(a),
the consent of the Required Lenders is obtained but the consent of each Lender
(other than any Defaulting Lender) is not obtained, then the Borrower shall have
the right, so long as all non-consenting Lenders are treated as described in
either clauses (A) or (B) below, to either (A) replace each such non-consenting
Lender or Lenders with one or more Replacement Lenders pursuant to Section 2.12
so long as at the time of such replacement, each such Replacement Lender
consents to the proposed change, waiver, discharge or termination or (B)
terminate such non-consenting Lender’s Commitment (if such Lender’s consent is
required as a result of its Commitment), and/or repay outstanding Loans and
terminate any outstanding Commitments of such Lender which gave rise to the need
to obtain such Lender’s consent, in accordance with Section 4.01(d), provided
that, unless the Commitments are terminated, and Loans repaid, pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Required
Lenders (determined before giving effect to the proposed action) and the Hermes
Agent shall specifically consent thereto, provided, further, that in any event
the Borrower shall not have the right to replace a Lender, terminate its
Commitment or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 14.11(a).

 

 -94- 

 

 

14.12         Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.09, 2.10, 2.11, 4.04, 14.01 and 14.05 shall, subject
to Section 14.13 (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the making and repayment of the Loans.

 

14.13         Domicile of Loans.  Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such
Lender.  Notwithstanding anything to the contrary contained herein, to the
extent that a transfer of Loans pursuant to this Section 14.13 would, at the
time of such transfer, result in increased costs under Section 2.09, 2.10, or
4.04 from those being charged by the respective Lender prior to such transfer,
then the Borrower shall not be obligated to pay such increased costs (although
the Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

 

14.14         Confidentiality.  Each Lender agrees that it will use its best
efforts not to disclose without the prior consent of the Parent or the Borrower
(other than to their respective Affiliates or their respective Affiliates’
employees, auditors, advisors or counsel or to another Lender if the Lender or
such Lender’s holding or parent company, Affiliates or board of trustees in its
sole discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 14.14 to the same extent as such Lender) any information with respect to
the Parent or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that the
Hermes Agent and the CIRR Agent may disclose any information to Hermes or the
CIRR Representative, provided, further, that any Lender may disclose any such
information (a) as has become generally available to the public other than by
virtue of a breach of this Section 14.14 by the respective Lender, (b) as may be
required in any report, statement or testimony submitted to any municipal, state
or Federal regulatory body having or claiming to have jurisdiction over such
Lender or similar organizations (whether in the United States, the United
Kingdom or elsewhere) or their successors, (c) as may be required in respect to
any summons or subpoena or in connection with any litigation, (d) in order to
comply with any law, order, regulation or ruling applicable to such Lender, (e)
to an Agent, (f) to any prospective or actual transferee or participant in
connection with any contemplated transfer or participation of any of the
Commitments or any interest therein by such Lender, provided that such
prospective transferee expressly agrees to be bound by the confidentiality
provisions contained in this Section 14.14 and (g) to Hermes and/or the Federal
Republic of Germany and/or the European Union and/or any agency thereof or any
person acting or purporting to act on any of their behalves.  In the case of
Section 14.14(g), each of the Parent and the Borrower acknowledges and agrees
that any such information may be used by Hermes and/or the Federal Republic of
Germany and/or the European Union and/or any agency thereof or any person acting
or purporting to act on any of their behalves for statistical purposes and/or
for reports of a general nature.

 

14.15         Register.  The Facility Agent shall maintain a register (the
“Register”) on which it will record the Commitments from time to time of each of
the Lenders, the Loans made by each of the Lenders and each repayment and
prepayment in respect of the principal amount of the Loans of each
Lender.  Failure to make any such recordation, or any error in such recordation
shall not affect the Borrower’s obligations in respect of such Loans.  With
respect to

 

 -95- 

 

 

any Lender, the assignment or transfer of the Commitments of such Lender and the
rights to the principal of, and interest on, any Loan made pursuant to such
Commitments shall not be effective until such assignment or transfer is recorded
on the Register maintained by the Facility Agent with respect to ownership of
such Commitments and Loans.  Prior to such recordation all amounts owing to the
transferor with respect to such Commitments and Loans shall remain owing to the
transferor.  The registration of an assignment or transfer of all or part of any
Commitments and Loans (as the case may be) shall be recorded by the Facility
Agent on the Register only upon the acceptance by the Facility Agent of a
properly executed and delivered Transfer Certificate or Assignment Agreement
pursuant to Section 13.06(a) or 13.07(a), respectively.  

 

14.16         Third Party Rights.  Other than the Other Creditors with respect
to Section 4.05 and Hermes with respect to Sections 5.15 and 9.06, a person who
is not a party to this Agreement has no right under the Contracts (Rights of
Third Parties) Act 1999 to enforce or enjoy the benefit of any term of this
Agreement unless expressly provided to the contrary in a Credit
Document.  Notwithstanding any term of any Credit Document, the consent of any
person who is not a party to this Agreement is not required to rescind or vary
this Agreement at any time.

 

14.17         Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Facility Agent could purchase the
specified currency with such other currency at the Facility Agent’s Frankfurt
office on the Business Day preceding that on which final judgment is given.  The
obligations of the Borrower in respect of any sum due to any Lender or an Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or an Agent (as the case may be) of any sum
adjudged to be so due in such other currency such Lender or an Agent (as the
case may be) may in accordance with normal banking procedures purchase the
specified currency with such other currency; if the amount of the specified
currency so purchased is less than the sum originally due to such Lender or an
Agent, as the case may be, in the specified currency, the Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or an Agent, as the
case may be, against such loss, and if the amount of the specified currency so
purchased exceeds the sum originally due to any Lender or an Agent, as the case
may be, in the specified currency, such Lender or an Agent, as the case may be,
agrees to remit such excess to the Borrower.

 

14.18         Language.  All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to an Agent
or any Lender shall, unless otherwise agreed by the respective recipients
thereof, be submitted in the English language or, to the extent the original of
such document is not in the English language, such document shall be delivered
with a certified English translation thereof.  In the event of any conflict
between the English translation and the original text of any document, the
English translation shall prevail unless the original text is a statutory
instrument, legal process or any

 

 -96- 

 

 

other document of a similar type or a notice, demand or other communication from
Hermes or in relation to the Hermes Cover.

 

14.19         Waiver of Immunity.  The Borrower, in respect of itself, each
other Credit Party, its and their process agents, and its and their properties
and revenues, hereby irrevocably agrees that, to the extent that the Borrower,
any other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the United
Kingdom, the United States, Bermuda, the Bahamas, Germany or elsewhere, to
enforce or collect upon the Credit Document Obligations of the Borrower or any
other Credit Party related to or arising from the transactions contemplated by
any of the Credit Documents, including, without limitation, immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, the Borrower, for itself and on behalf of the
other Credit Parties, hereby expressly waives, to the fullest extent permissible
under applicable law, any such immunity, and agrees not to assert any such right
or claim in any such proceeding, whether in the United Kingdom, the United
States, Bermuda, the Bahamas, Germany or elsewhere.

 

14.20         “Know Your Customer” Notice.  Each Lender hereby notifies each
Credit Party that pursuant to the requirements of the Patriot Act and/or other
applicable laws and regulations, it is required to obtain, verify, and record
information that identifies each Credit Party, which information includes the
name of each Credit Party and other information that will allow such Lender to
identify each Credit Party in accordance with the Patriot Act and/or such other
applicable laws and regulations, and each Credit Party agrees to provide such
information from time to time to any Lender.

 

14.21         Release of Liens and the Parent Guaranty; Flag Jurisdiction
Transfer.  (a) In the event that any Person conveys, sells, leases, assigns,
transfers or otherwise disposes of all or any portion of the Collateral to a
Person that is not (and is not required to become) a Credit Party in a
transaction permitted by this Agreement or the Credit Documents (including
pursuant to a valid waiver or consent), each Lender hereby consents to the
release and hereby directs the Collateral Agent to release any Liens created by
any Credit Document in respect of such Collateral, and, in the case of a
disposition of all of the Equity Interests of any Credit Party (other than the
Borrower) in a transaction permitted by this Agreement and as a result of which
such Credit Party would not be required to guaranty the Credit Document
Obligations pursuant to Sections 9.10(c) and 15, each Lender hereby consents to
the release of such Credit Party’s obligations under the relevant guarantee to
which it is a party.  Each Lender hereby directs the Collateral Agent, and the
Collateral Agent agrees, upon receipt of reasonable advance notice from the
Borrower, to execute and deliver or, at the Borrower’s expense, file such
documents and perform other actions reasonably necessary to release the relevant
guarantee, as applicable, and the Liens when and as directed pursuant to this
Section 14.21.   In addition, the Collateral Agent agrees to take such actions
as are reasonably requested by the Borrower and at the Borrower’s expense to
terminate the Liens and security interests created by the Credit Documents when
all the Credit Document Obligations (other than contingent indemnification
Credit Document Obligations and expense reimbursement claims to the extent no
claim therefore has been made) are paid in full and Commitments are
terminated.  Any representation, warranty

 

 -97- 

 

 

or covenant contained in any Credit Document relating to any such Equity
Interests or asset of the Borrower shall no longer be deemed to be made once
such Equity Interests or asset is so conveyed, sold, leased, assigned,
transferred or disposed of.

 

(b)         In the event that the Borrower desires to implement a Flag
Jurisdiction Transfer with respect to the Vessel, upon receipt of reasonable
advance notice thereof from the Borrower, the Collateral Agent shall use
commercially reasonably efforts to provide, or (as necessary) procure the
provision of, all such reasonable assistance as any Credit Party may request
from time to time in relation to (i) the Flag Jurisdiction Transfer, (ii) the
related deregistration of the Vessel from its previous flag jurisdiction, and
(iii) the release and discharge of the related Security Documents provided that
the relevant Credit Party shall pay all documented out of pocket costs and
expenses reasonably incurred by the Collateral Agent or a Secured Creditor in
connection with provision of such assistance.  Each Lender hereby consents, in
connection with any Flag Jurisdiction Transfer and subject to the satisfaction
of the requirements thereof to be satisfied by the relevant Credit Party, to (i)
deregister the Vessel from its previous flag jurisdiction and (ii) release and
hereby direct the Collateral Agent to release the Vessel Mortgage.  Each Lender
hereby directs the Collateral Agent, and the Collateral Agent agrees to execute
and deliver or, at the Borrower’s expense, file such documents and perform other
actions reasonably necessary to release the Vessel Mortgage when and as directed
pursuant to this Section 14.21(b).    

 

14.22         Partial Invalidity.  If, at any time, any provision of the Credit
Documents is or becomes illegal, invalid or unenforceable in any respect under
any law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired.  Any such illegal, invalid or unenforceable provision shall to the
extent possible be substituted by a legal, valid and enforceable provision which
reflects the intention of the parties to this Agreement.

 

SECTION 15.        Parent Guaranty.

 

15.01         Guaranty and Indemnity.  The Parent irrevocably and
unconditionally:  

 

(i)         guarantees to each Lender Creditor punctual performance by each
other Credit Party of all that Credit Party’s Credit Document Obligations under
the Credit Documents; or

 

(ii)         undertakes with each Lender Creditor that whenever another Credit
Party does not pay any amount when due under or in connection with any Credit
Document, the Guarantor shall immediately on demand pay that amount as if it was
the principal obligor; and

 

(iii)         agrees with each Lender Creditor that if any obligation guaranteed
by it is or becomes unenforceable, invalid or illegal, it will, as an
independent and primary obligation, indemnify that Lender Creditor immediately
on demand against any cost, loss or liability it incurs as a result of a Credit
Party not paying any amount which would, but

 

 -98- 

 

 

for such unenforceability, invalidity or illegality, have been payable by it
under any Credit Document on the date when it would have been due.  The amount
payable by the Guarantor under this indemnity will not exceed the amount it
would have had to pay under this Section 15 if the amount claimed had been
recoverable on the basis of a guarantee.

 

15.02         Continuing Guaranty.  This guarantee is a continuing guarantee and
will extend to the ultimate balance of sums payable by any Credit Party under
the Credit Documents, regardless of any intermediate payment or discharge in
whole or in part.

 

15.03         Reinstatement.  If any discharge, release or arrangement (whether
in respect of the obligations of any Credit Party or any security for those
obligations or otherwise) is made by a Lender Creditor in whole or in part on
the basis of any payment, security or other disposition which is avoided or must
be restored in insolvency, liquidation, administration or otherwise, without
limitation, then the liability of the Guarantor under this Section 15 will
continue or be reinstated as if the discharge, release or arrangement had not
occurred.

 

15.04         Waiver of Defenses.  The obligations of the Guarantor under this
Section 15 will not be affected by an act, omission, matter or thing which, but
for this Section 15, would reduce, release or prejudice any of its obligations
under this Section 15 (without limitation and whether or not known to it or any
Lender Creditor) including:

 

(i)         any time, waiver or consent granted to, or composition with, any
Credit Party or other person;

 

(ii)         the release of any other Credit Party or any other person under the
terms of any composition or arrangement with any creditor of any member of the
NCLC Group;

 

(iii)         the taking, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Credit Party or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realize the full value of any
security;

 

(iv)         any incapacity or lack of power, authority or legal personality of
or dissolution or change in the members or status of a Credit Party or any other
person;

 

(v)         any amendment, novation, supplement, extension restatement (however
fundamental and whether or not more onerous) or replacement of a Credit Document
or any other document or security including, without limitation, any change in
the purpose of, any extension of or increase in any facility or the addition of
any new facility under any Credit Document or other document or security;

 

(vi)         any unenforceability, illegality or invalidity of any obligation of
any person under any Credit Document or any other document or security; or

 

(vii)         any insolvency or similar proceedings.

 

 -99- 

 

 

15.05         Guarantor Intent.  Without prejudice to the generality of Section
15.04, the Guarantor expressly confirms that it intends that this guarantee
shall extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Credit Documents and/or any facility
or amount made available under any of the Credit Documents for the purposes of
or in connection with any of the following:  business acquisitions of any
nature; increasing working capital; enabling investor distributions to be made;
carrying out restructurings; refinancing existing facilities; refinancing any
other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing.

 

15.06         Immediate Recourse.  The Guarantor waives any right it may have of
first requiring any Credit Party (or any trustee or agent on its behalf) to
proceed against or enforce any other rights or security or claim payment from
any person before claiming from the Guarantor under this Section 15.  This
waiver applies irrespective of any law or any provision of a Credit Document to
the contrary.

 

15.07         Appropriations.  Until all amounts which may be or become payable
by the Credit Parties under or in connection with the Credit Documents have been
irrevocably paid in full, each Lender Creditor (or any trustee or agent on its
behalf) may:

 

(i)           refrain from applying or enforcing any other moneys, security or
rights held or received by that Lender Creditor (or any trustee or agent on its
behalf) in respect of those amounts, or apply and enforce the same in such
manner and order as it sees fit (whether against those amounts or otherwise) and
the Guarantor shall not be entitled to the benefit of the same; and

 

(ii)         hold in an interest-bearing suspense account any moneys received
from the Guarantor or on account of the Guarantor’s liability under this Section
15.

 

15.08         Deferral of Guarantor’s Rights.  Until all amounts which may be or
become payable by the Credit Parties under or in connection with the Credit
Documents have been irrevocably paid in full and unless the Facility Agent
otherwise directs, the Guarantor will not exercise any rights which it may have
by reason of performance by it of its obligations under the Credit Documents or
by reason of any amount being payable, or liability arising, under this Section
15:

 

(i)           to be indemnified by a Credit Party;

 

(ii)         to claim any contribution from any other guarantor of any Credit
Party’s obligations under the Credit Documents;

 

(iii)         to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Lender Creditors under the Credit
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Credit Documents by any Lender Creditor;

 

 -100- 

 

 

(iv)         to bring legal or other proceedings for an order requiring any
Credit Party to make any payment, or perform any obligation, in respect of which
the Guarantor has given a guarantee, undertaking or indemnity under Section
15.01;

 

(v)          to exercise any right of set-off against any Credit Party; and/or

 

(vi)         to claim or prove as a creditor of any Credit Party in competition
with any Lender Creditor.

 

If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Lender
Creditors by the Credit Parties under or in connection with the Credit Documents
to be repaid in full on trust for the Lender Creditors and shall promptly pay or
transfer the same to the Facility Agent or as the Facility Agent may direct for
application in accordance with Section 4.

 

15.09         Additional Security.  This guarantee is in addition to and is not
in any way prejudiced by any other guarantee or security now or subsequently
held by any Credit Party.

 

*     *     *

 

 -101- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as a deed on the date first above
written.

 

Signed as a deed for and on behalf of NCL CORPORATION LTD., a Bermuda company,
as Parent and Guarantor, by Paul Alan Turner, being a person who, in accordance
with the laws of that territory, is acting under the authority of the company
under a power of attorney dated October ___, 2012

 

By:_____________________

 

Attorney-in-Fact

 

In the presence of:

 

Name:

 

Title:

 

Address:



 

 

 

 

Signed as a deed and delivered on behalf of BREAKAWAY FOUR, LTD., a Bermuda
company, as Borrower, by Paul Alan Turner, being a person who, in accordance
with the laws of that territory, is acting under the authority of the company
under a power of attorney dated October ___, 2012

 



By:_____________________

 

Attorney-in-Fact

 

In the presence of:

 

Name:

 

Title:

 

Address:

 

 

 

 

Signed as a deed and delivered on behalf of KFW IPEX-BANK GMBH, a bank organized
under the laws of Germany, Individually and as Facility Agent, Collateral Agent,
Initial Mandated Lead Arranger, Hermes Agent and CIRR Agent, by Natalie Chanda
Phanekham, being a person who, in accordance with the laws of that territory, is
acting under a power of attorney dated 10 October 2012.  

 



By:_____________________

 

Attorney-in-Fact

 

In the presence of:

 

Name:

 

Title:

 

Address:

 

 

 

 

SCHEDULE 1.01(a)

 

COMMITMENTS

 

Lender  Commitments  KfW IPEX-Bank GmbH  €[*]         Total  €[*] 

 

 

 

 

SCHEDULE 1.01(b)

 

MANDATORY COSTS

 

1.The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2.On the first day of each Interest Period (or as soon as possible thereafter)
the Facility Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Facility Agent as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3.The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Facility Agent.  This percentage will be certified by that Lender in its notice
to the Facility Agent to be its reasonable determination of the cost (expressed
as a percentage of that Lender's participation in all Loans made from that
Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Facility Office.

 

4.The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Facility Agent as follows:

 

[*]

Where:

 

Ais the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

Bis the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in paragraph (b) of Section 2.06 payable for the relevant
Interest Period on the Loan.

 

Cis the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

Dis the percentage rate per annum payable by the Bank of England to the Facility
Agent on interest bearing Special Deposits.

 

Eis designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Facility Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Facility Agent pursuant
to paragraph 7 below and expressed in pounds per £1,000,000.

 

5.For the purposes of this Schedule:

 

 

 

 

SCHEDULE 1.01(b)

 

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

 

“Unpaid Sum” means any sum due and payable but unpaid by any Credit Party under
the Credit Documents.

 

6.In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 

7.If requested by the Facility Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facility Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8.Each Lender shall supply any information required by the Facility Agent for
the purpose of calculating its Additional Cost Rate.  In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

a)the jurisdiction of its Facility Office; and

 

b)any other information that the Facility Agent may reasonably require for such
purpose.

 

 

 

 

SCHEDULE 1.01(b)

 

Each Lender shall promptly notify the Facility Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Facility Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Facility Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10.The Facility Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.  

 

11.The Facility Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.Any determination by the Facility Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all parties to the Credit Agreement.

 

13.The Facility Agent may from time to time, after consultation with the Parent
and the Lenders, determine and notify to all parties to the Credit Agreement any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to the Credit Agreement.

 

 

 

 

SCHEDULE 5.07

 

NOTICES, ACKNOWLEDGMENTS AND CONSENTS

 

Notices

 

1.  Notice of Assignment of the Construction Contract for Breakaway Four, Ltd.
in the form of Part 1 of Schedule 1 to the Assignment of Contracts shall be
delivered to the Yard.

 

2.  Notice of Assignment of Refund Guarantees for Breakaway Four, Ltd. in the
form of Part 2 of Schedule 1 to the Assignment of Contracts or shall be
delivered to the applicable issuer of Refund Guarantees in respect of the Refund
Guarantee(s) issued on or prior to the Initial Borrowing Date.

 

3. Notice of Charge of the Refund Guarantee issued by KfW IPEX-Bank GmbH in the
form of Schedule 4 to the Assignment of Contracts shall be delivered to KfW
IPEX-Bank GmbH as refund guarantor.

 

Financing Statements

 

1.  UCC-1 shall be filed with the Florida Secured Transaction Registry naming
Breakaway Four, Ltd. as Debtor and KfW IPEX-Bank GmbH in its capacity as
Collateral Agent, as Secured Party.

 

 

 

 

SCHEDULE 5.10

 

INITIAL BORROWING DATE OPINIONS

 

Exhibit A
Form of Paul, Weiss, Rifkind, Wharton & Garrison LLP
opinion as to matters of New York law

 

 

 

 

SCHEDULE 5.10

 

Exhibit B
Form of Cox Hallett Wilkinson opinion as to matters of Bermuda law  

 

 

 

 

SCHEDULE 5.10

 

Exhibit C
Form of Norton Rose LLP opinion as to matters of English law  

 

 

 

 

SCHEDULE 5.10

 

Exhibit 4
Matters to be covered by Norton Rose LLP in relation to matters of German law

 

If required pursuant to Section 5.10(d) and subject to the assumptions,
qualifications and definitions set forth in such opinion, German Counsel to the
Facility Agent for the benefit of the Lead Arrangers opine as follows
(capitalized terms have the meanings ascribed to them in such opinion):  

 

The Declaration of Guarantee constitutes a valid and legally binding guarantee
of the Federal Republic of Germany towards [●] subject to the specific
provisions set out in the Declaration of Guarantee and subject to the applicable
General Terms and Conditions and Guidelines.

 

 

 

 

SCHEDULE 5.10

 

Exhibit 5
Form of Holland & Knight opinion as to matters of laws of Florida

 

 

 

 

SCHEDULE 6.09

 

MATERIAL LITIGATION

 

None.

 

 

 

 

SCHEDULE 7.05

 

DELIVERY DATE OPINIONS

 

1.Pursuant to Section 7.05(a) and subject to the assumptions, qualifications and
definitions set forth in such opinion, English Counsel to the Facility Agent for
the benefit of the Lead Arrangers opine as follows (capitalized terms have the
meanings ascribed to them in such opinion):

 

(a)the obligations expressed to be assumed by the Borrower in the Credit
Documents governed by English law constitute its valid, legally binding and
enforceable obligations;

 

(b)there is no requirement under English law for the consent or authorisation
of, or the filing, recording or enrolment of any documents with, any court or
other authority in England and Wales to be obtained or made in order to ensure
the legality, validity, enforceability or admissibility in evidence of the
Credit Documents governed by English law;

 

(c)English courts of competent jurisdiction will give effect to the choice of
English law as the proper law of the Credit Documents governed by English law
and will regard express submission by the Borrower to the jurisdiction contained
in the Credit Documents governed by English law as sufficient to confer
jurisdiction upon them over proceedings within the scope of the submission;

 

(d)no stamp duty or similar tax is payable in the United Kingdom in respect of
the execution or delivery of the Credit Documents governed by English law; and

 

(e)each Assignment Agreement is effective to create valid security interests in
favour of the Collateral Agent.  

 

2.Pursuant to Section 7.05(b) and subject to the assumptions, qualifications and
definitions set forth in such opinion, Paul, Weiss, Rifkind, Wharton & Garrison,
Counsel to the Credit Parties opine as follows (capitalized terms shall have the
meanings ascribed to them in such opinion):  

 

(a)The Transaction Documents provide that they are to be governed by English
law.  To the extent that the Transaction Documents are governed by English law
or the law of any other jurisdiction, we express no opinion as to those laws or
their applicability to matters covered by this opinion, nor do we express any
opinion as to whether or not New York law is applicable to the Transaction
Documents.  However, we are of the opinion that if the Transaction Documents
were governed by the laws of the state of New York (without reference to New
York choice of law principles that would result in the application of the laws
of another jurisdiction), the execution and delivery by each Credit Party of
each Transaction Document to which it is a party and the performance by each
such Credit Party of its obligations under each Transaction Document to which it
is a party do not breach or result in a default under, or result in the creation
of any lien (other than the liens created pursuant to the Transaction Documents)
upon any of the assets of

 

 

 

 

SCHEDULE 7.05

 

that Credit Party pursuant to any agreement listed on Schedule I to this letter
(the “Covered Agreements”) (it being understood that a requirement to prepay
loans under a Covered Agreement is not a breach of such Covered Agreement, and
we express no opinion as to whether a prepayment is required under a Covered
Agreement).  If any Covered Agreement is governed by the laws of a jurisdiction
other than the state of New York, we have assumed such Covered Agreement would
be interpreted in accordance with its plain meaning, except that technical terms
would mean what lawyers generally understand them to mean for agreements
governed by the laws of the state of New York.  We express no opinion with
respect to any provision of any Covered Agreement to the extent that an opinion
with respect to such provision would require making any financial, accounting or
mathematical calculation or determination.

 

3.Pursuant to Section 7.05(c) and subject to the assumptions, qualifications and
definitions set forth in such opinion, Bahamian Counsel to the Credit Parties
opine as follows (capitalized terms have the meanings ascribed to them in such
opinion):

 

(a)Under the laws of the Bahamas the Borrower is the registered owner of record
of sixty-four sixty-fourth shares, being the whole thereof of the [insert vessel
name] and the Vessel Mortgage constitutes the valid and legally binding act of
the Borrower and the Vessel Mortgage is enforceable in accordance with its
terms, and further, the Vessel Mortgage creates in favour of the Mortgagee a
valid and effective first priority legal mortgage over the [insert vessel name]
and there are no other charges, mortgages or encumbrances on record with respect
thereto.  It should be noted that maritime liens as set out in Section 281 of
The Merchant Shipping Act of The Bahamas have priority over mortgages even if
such liens are incurred after a mortgage has been registered.

 

(b)No further registration authorization, approval or consent or other official
action in The Bahamas is necessary to render any of the Documents or the
security respectively created thereby valid, perfected and enforceable.

 

(c)All filing, registration and recording fees required under the laws of The
Bahamas in connection with the Vessel Mortgage and other fees necessary to
ensure the validity, effectiveness and priority of any liens, charges and
encumbrances created under the Vessel Mortgage have been paid.

 

(d)The courts of The Bahamas will recognize as a valid judgment and enforce any
final, conclusive and enforceable judgment obtained against a mortgagor in a
United Kingdom court without re-examination of the merits of the case subject to
registration of the judgment under the provisions of the Reciprocal Enforcements
of Judgments Act of the Bahamas.

 

(e)The Vessel Mortgage constitutes the legal, valid and binding obligations of
the Borrower and is enforceable in accordance with its terms.

 

 

 

 

SCHEDULE 7.05

 

(f)No consents, authorizations or other approvals are required from any
governmental or other authority of The Bahamas for the execution, delivery or
performance of any of the Documents by any of the parties thereto or the
consummation of the transactions contemplated therein.

 

(g)Neither the execution nor delivery of the Documents by the Borrower, nor the
performance of its obligations under the Documents, will contravene any existing
applicable law or regulation of The Bahamas.

 

(h)The Borrower is not entitled or required under any existing applicable law or
regulation of The Bahamas to make any withholding or deduction in respect of any
tax or otherwise from any payment which it is or may be required to make under
the Documents (or any of them) and other than the fees paid in connection with
the registration of the Vessel Mortgage no tax, impost, duty or registration fee
is payable on any of the Documents in The Bahamas save for registration fees on
the Vessel Mortgage.

 

(i)Other than the fees paid in connection with the registration of the Vessel
Mortgage, no stamp or registration duty or similar taxes or charges are payable
in The Bahamas in respect of the Documents.

 

(j)Under the laws of The Bahamas, the Mortgagee will not be deemed to be
resident, domiciled or carrying on any commercial activity in The Bahamas or
subject to any tax of The Bahamas as a result of its entry into the Documents or
the performance of any of the transactions contemplated thereby.  It is not
necessary for the Mortgagee to be authorized or qualified to carry on business
in The Bahamas or establish a place of business in The Bahamas for the entry
into or performance of the Documents.

 

(k)It is not necessary or advisable to take any further action in the future in
order to preserve the security interests referred to above or the priority
thereof in connection with the Vessel Mortgage.

 

4.Pursuant to Section 7.05(d) and subject to the assumptions, qualifications and
definitions set forth in such opinion, Bermudan Counsel to the Credit Parties
opine as follows (capitalized terms shall have the meanings ascribed to them in
such opinion):

 

(a)Each of the Companies is duly incorporated with limited liability and is
existing and in good standing under the laws of Bermuda (meaning that it has not
failed to make any filing with any Bermuda governmental authority or to pay any
Bermuda government fee or tax which might make it liable to be struck off the
Register of Companies and thereby cease to exist under the laws of Bermuda).

 

(b)The entering into of the relevant Opinion Documents and the execution and
delivery of the relevant Opinion Documents by each of the Companies and the
performance by each of the Companies of its obligations thereunder:

 

 

 

 

SCHEDULE 7.05

 

(i)are within its corporate powers and have been duly authorised; and

 

(ii)will not conflict with the memorandum of association or bye-laws of such
Company or violate or result in the breach of any Bermuda law or regulation.

 

(c)The relevant Opinion Documents have been duly executed by each of the
Companies and constitute legal, valid and binding obligations of each of the
Companies, enforceable in Bermuda in accordance with its terms.

 

(d)Based solely on the Litigation Searches, there are no judgments against, nor
legal or governmental actions or proceedings pending in Bermuda to which any of
the Companies is subject.

 

(e)Based solely on the Company Searches, there are no notices to the Registrar
of the passing of a resolution of members or creditors to wind up any of the
Companies and no notice appointing a liquidator or receiver has been provided to
the Registrar.

 

(f)No authorisation, consent, approval, license, qualification or formal
exemption from, or any filing, declaration or registration with any court,
governmental or municipal authority or other public body of Bermuda is required
in connection with the execution and delivery of the Opinion Documents, the
performance by each of the Companies of its obligations under the relevant
Opinion Documents, the enforceability or admissibility in evidence of the
Opinion Documents.

 

(g)It is not necessary or desirable to ensure the enforceability in Bermuda of
the Opinion Documents that they be registered in any register kept by, or filed
with, any governmental or municipal authority or other public or regulatory body
in Bermuda.  However, on the basis that each of the Security Documents creates a
charge over assets of the relevant Companies, it is desirable, in order to
ensure the priority in Bermuda of the charge created, that such document be
registered, and has been duly filed for such registration, in the Register of
Charges in accordance with Section 55 of the Act.  On registration, to the
extent that Bermuda law governs the priority of a charge, such charge will have
priority in Bermuda over any unregistered charges, and over any subsequently
registered charges, in respect of the property subject to such charge.  A
registration fee will be payable in respect of the registration.

 

(h)The Opinion Documents will not be subject to ad valorem stamp duty,
registration, recording, filing or other fees, duties or taxes in Bermuda and no
such fees, duties or taxes are payable in Bermuda in connection with the
execution, delivery or performance of the Opinion Documents.

 

(i)The choice of the English Laws as the governing law of the English Law
Documents is a valid choice of law and the submission by each of the Companies
to the exclusive jurisdiction of the English Courts is valid and binding upon
them

 

 

 

 

SCHEDULE 7.05

 

and would be recognised and given effect to in any action brought before a court
of competent jurisdiction in Bermuda, except for those laws:

 

(i)which such court considers to be procedural in nature;

 

(ii)which are revenue or penal laws; or

 

(iii)the application of which would be inconsistent with public policy, as such
term is interpreted under the laws of Bermuda.

 

(j)The choice of the Bahamian Laws as the governing law of the Bahamian Law
Document is a valid choice of law and the submission by the Borrower to the
jurisdiction of the Bahamian Courts is valid and binding upon the Borrower and
would be recognised and given effect to in any action brought before a court of
competent jurisdiction in Bermuda, except for those laws:

 

(i)which such court considers to be procedural in nature;

 

(ii)which are revenue or penal laws; or

 

(iii)the application of which would be inconsistent with public policy, as such
term is interpreted under the laws of Bermuda.

 

(k)The payment obligations of the Companies under the Opinion Documents are
direct, general and unconditional obligations of such Company and rank at least
pari passu with all other present or future unsecured and unsubordinated
indebtedness of such Company other than indebtedness which is preferred by
virtue of any provision of the laws of Bermuda of general application.

 

(l)None of the Companies nor any of their respective assets are entitled to
immunity from suit, execution, attachment of legal process under the laws of
Bermuda, whether characterised as sovereign immunity or otherwise from any legal
action or proceeding in Bermuda (which shall include, without limitation, suit,
attachment prior to judgment, execution or other enforcement).

 

(m)No Bermuda taxes are imposed by withholding or otherwise on any payment to be
made by any of the Companies under the relevant Opinion Documents or are imposed
on or by virtue of the execution or delivery by the Companies of the Opinion
Documents or any document or instrument to be executed or delivered under the
Opinion Documents.

 

(n)The courts of Bermuda will recognise as a valid judgment any final and
conclusive judgment obtained against the Borrower by any party to the English
Law Documents based upon such document in the English Courts under which a sum
of money is payable (other than a sum of money payable in respect of taxes or
other charges of a like nature or in respect of a fine or other penalty or
multiple damages as defined in the Protection of Trading Interests Act 1981 (the
“1981 Act”)) and such a judgment will be enforced by the Supreme Court of
Bermuda

 

 

 

 

SCHEDULE 7.05

 

under The Judgments (Reciprocal Enforcement) Act 1958 (the “1958 Act”) without
re-examination of the merits of the case provided that:

 

(i)the judgment is final and conclusive notwithstanding that an appeal may be
pending against it or that it may still be subject to an appeal in the relevant
jurisdiction;

 

(ii)the judgment has not been given on appeal from a court which is not a
superior court; and

 

(iii)the judgment is duly registered in the Supreme Court of Bermuda in
circumstances in which its registration is not liable thereafter to be set
aside.

 

(o)The courts of Bermuda will recognise as a valid judgment any final and
conclusive judgment obtained against the Borrower by any party to the Bahamian
Law Document based upon such documents in the Bahamian Courts under which a sum
of money is payable (other than a sum of money payable in respect of taxes or
other charges of a like nature or in respect of a fine or other penalty or
multiple damages as defined in 1981 Act) and such a judgment will be enforced by
the Supreme Court of Bermuda under the 1958 Act without re-examination of the
merits of the case provided that:

 

(i)the judgment is final and conclusive notwithstanding that an appeal may be
pending against it or that it may still be subject to an appeal in the relevant
jurisdiction;

 

(ii)the judgment has not been given on appeal from a court which is not a
superior court; and

 

(iii)the judgment is duly registered in the Supreme Court of Bermuda in
circumstances in which its registration is not liable thereafter to be set
aside.

 

(p)Under Section 3 of the 1958 Act, the registration of the judgment of any of
the courts referred to in paragraphs 14 to 15 in the Supreme Court of Bermuda
involves the conversion of the judgment debt into Bermuda Dollars at the date of
such court’s judgment.  However, the Bermuda Monetary Authority has indicated
that its present policy is to give the consent necessary for the Bermuda dollar
award made by the Supreme Court of Bermuda to be converted into external
currency.  No stamp duty or similar or other tax or duty is payable in Bermuda
on the enforcement of a foreign judgment.  Court fees will be payable in
connection with proceedings for enforcement.

 

(q)No party to the Opinion Documents will be deemed to be resident, domiciled,
carrying on business or subject to taxation in Bermuda by reason only of the

 

 

 

 

SCHEDULE 7.05

 

negotiation, preparation, execution, performance, enforcement of, and or receipt
of any payment due from the Companies under the relevant Opinion Documents.

 

(r)It is not necessary under the laws of Bermuda:

 

(i)in order to enable any party to enforce its rights under the Opinion
Documents; or

 

(ii)by reason of the execution, delivery and performance of the Opinion
Documents by the parties thereto,

 

that such persons should be licensed, qualified or otherwise entitled to carry
on business in Bermuda.

 

 

 

 

SCHEDULE 8.03

 

EXISTING AGREEMENTS

 

None.

 

 

 

 

SCHEDULE 8.12

 

CAPITALIZATION

 

Credit Party  Owner  Type of
Shares  Number of
Shares
Owned   Percent of
Outstanding
Shares 
Owned  Breakaway Four, Ltd.  NCL International, Ltd.  Ordinary   12,000    100%
NCL International, Ltd.  Arrasas Limited  Ordinary   12,000    100% Arrasas
Limited  NCL Corporation Ltd.  Common   997,218,181    100%

 

 

 

 

SCHEDULE 8.13

 

SUBSIDIARIES

 

Name of Subsidiary  Direct Owner(s)  Percent(%)
Ownership   Jurisdiction of
Organization Arrasas Limited  NCL Corporation Ltd.   100   Isle of Man Breakaway
One, Ltd.  NCL International, Ltd.   100   Bermuda Breakaway Two, Ltd.  NCL
International, Ltd.   100   Bermuda Breakaway Three, Ltd.  NCL International,
Ltd.   100   Bermuda Breakaway Four, Ltd.  NCL International, Ltd.   100  
Bermuda Maritime Investment, LLC  NCL America Holdings, LLC   100   Delaware NCL
America Holdings, LLC  Arrasas Limited   100   Delaware NCL America LLC  NCL
America Holdings, LLC   100   Delaware NCL (Bahamas) Ltd.  NCL International,
Ltd.   100   Bermuda NCL Cruises Ltd.  NCL Holding ASA   100   Bermuda NCL
Holding ASA1  Arrasas Limited   100   Norway NCL International, Ltd.  Arrasas
Limited   100   Bermuda Norwegian Dawn Limited  NCL International, Ltd.   100  
Isle of Man Norwegian Epic, Ltd.  NCL International, Ltd.   100   Bermuda
Norwegian Gem, Ltd.  NCL International, Ltd.   100   Bermuda Norwegian Jewel
Limited  NCL International, Ltd.   100   Isle of Man Norwegian Pearl, Ltd.  NCL
International, Ltd.   100   Bermuda Norwegian Spirit, Ltd.  NCL International,
Ltd.   100   Bermuda Norwegian Star Limited  NCL International, Ltd.   100  
Isle of Man Norwegian Sun Limited  NCL International, Ltd.   100   Bermuda
Polynesian Adventure Tours, LLC  NCL America Holdings, LLC   100   Hawaii

 



 



1 This company is under voluntary liquidation.

 

 

 

 

SCHEDULE 8.13

 

Name of Subsidiary  Direct Owner(s)  Percent(%)
Ownership   Jurisdiction of
Organization PAT Tours, LLC  NCL America Holdings, LLC   100   Delaware Pride of
America Ship Holding, LLC  NCL America Holdings, LLC   100   Delaware Pride of
Hawaii, LLC  Arrasas Limited   100   Delaware

 

 

 

 

 

SCHEDULE 8.19

 

VESSEL

 

N/A

 

 

 

 

SCHEDULE 8.21

 

APPROVED CLASSIFICATION SOCIETIES

 

American Bureau of Shipping
Nippon Kaiji Kyokai
Germanischer Lloyd
Lloyd’s Register of Shipping
Bureau Veritas
Det Norske Veritas



 

 

 

SCHEDULE 9.03

 

REQUIRED INSURANCE

 

1.         For the purpose of this Schedule 9.03, the following terms shall have
the meanings ascribed to them as follows:

 

“Compulsory Acquisition Compensation” shall mean all moneys or other
compensation whatsoever payable by reason of the compulsory acquisition of the
Vessel other than by requisition for hire;

 

“Insurances” shall mean all policies and contracts of the insurance and entries
of the Vessel in a protection and indemnity or war risks association which are
effected in respect of the Vessel, its freight, disbursements, profits or
otherwise and all benefits, including all claims and returns of premiums
thereunder and shall also include all Compulsory Acquisition Compensation;

 

“Security Period” shall mean that period from the Delivery Date until the date
on which all Loans shall have been fully paid, satisfied and extinguished.

 

“Total Loss” shall mean any actual or constructive or arranged or agreed or
compromised total loss or compulsory acquisition of the Vessel (excluding any
requisition for hire).

 

2.         From the Delivery Date of the Vessel, the Borrower shall insure the
Vessel, or procure that the Vessel is insured, in its name and keep the Vessel
and procure that the Vessel is kept insured on  an agreed value basis for an
amount in Dollars approved by the Collateral Agent, provided that:

 

(a)         the insured value of the Vessel shall at all times be equal to or
greater than its fair market value,

 

(b)         the insured value of the Vessel shall be equal to or greater than
[*] of the then applicable Total Commitment, and

 

(c)         the hull and machinery insured value for the Vessel shall at all
times be equal to no less than [*] of the total insured value of the Vessel and
no more than [*] of the total insured value of the Vessel shall consist of hull
interest and freight interest insurance

 

through internationally recognized independent first class insurance companies,
underwriters, war risks and protection and indemnity associations reasonably
acceptable to the Collateral Agent in each instance on terms and conditions
approved by the Collateral Agent (with such approval not to be unreasonably
withheld) including as to deductibles but at least in respect of:

 

(1)         marine risks including all risks customarily and usually covered by
first-class and prudent shipowners in the London insurance markets under English
marine policies, or the Norwegian Plan or Collateral Agent-approved policies
containing the ordinary conditions applicable to similar vessels;

 

 

 

 

SCHEDULE 9.03

 

(2)         war risks including the Missing Vessel Clause, terrorism, piracy and
confiscation, and, should Institute War and Strike Clauses, Hulls Conditions
prevail, the London Blocking and Trapping Addendum and war risks (protection and
indemnity) with a separate limit and in excess of the amount for war risks
(hull);

 

(3)         excess risks that is to say the proportion of claims for general
average and salvage charges and under the running down clause not recoverable in
consequence of the value at which the Vessel is assessed for the purpose of such
claims exceeding the insured value;

 

(4)         protection and indemnity risks with full standard coverage and up to
the highest limit of liability available (for oil pollution risk the highest
limit currently available is [*] for pollution risk and this to be increased if
requested by the Collateral Agent and the increase is possible in accordance
with the standard protection and indemnity cover for vessels of its type and is
compatible with prudent insurance practice for first class cruise shipowners or
operators in waters where the Vessel trades from time to time during the
Security Period;

 

(5)         when and while the Vessel is laid-up, in lieu of hull insurance,
normal port risks;

 

(6)         such other risks as the Collateral Agent may from time to time
reasonably require;

 

and in any event in respect of those risks and at those levels covered by first
class and prudent owners and/or financiers in the international market in
respect of similar tonnage, provided that if any of such insurances are also
effected in the name of any other person (other than the Borrower or the
Collateral Agent) such person shall if so required by the Collateral Agent
execute a first priority assignment and/or transfer of its interest in such
insurances in favor of the Collateral Agent in similar terms mutatis mutandis to
the relevant Assignment of Insurances.

  

3.         The Collateral Agent at the cost of the Borrower or the Parent shall
take out, in each case, for an amount in Dollars approved by the Collateral
Agent but not being, collectively, less than [*] of the then applicable Total
Commitment, mortgagee interest insurance and mortgagee additional perils
insurance on such conditions as the Collateral Agent may reasonably require, the
Parent and the Borrower having no interest or entitlement in respect of such
policies; the Collateral Agent undertakes to use its reasonable endeavors to
match the premium level that the Borrower or the Parent would have paid if they
had arranged such cover on such conditions (as demonstrated to the reasonable
satisfaction of the Collateral Agent).

 

4.         If the Vessel shall trade in the United States of America and/or the
Exclusive Economic Zone of the United States of America (the “EEZ”) as such term
is defined in the US Oil Pollution Act 1990 (“OPA”), the Borrower shall comply
strictly with the requirements of OPA and any similar legislation which may from
time to time be enacted in any jurisdiction in which the Vessel presently trades
or may or will trade at any time during the existence of the Vessel Mortgage and
in particular before such trade is commenced and during the entire period during
which such trade is carried on the Borrower shall:

 

(i)         pay any additional premiums required to maintain protection and
indemnity cover for oil pollution up to the limit available to it for the Vessel
in the market;

 

 

 

 

SCHEDULE 9.03

 

(ii)         make all such quarterly or other voyage declarations as may from
time to time be required by the Vessel’s protection and indemnity association
and to comply with all obligations in order to maintain such cover, and promptly
to deliver to the Collateral Agent copies of such declarations;

 

(iii)         submit the Vessel to such additional periodic, classification,
structural or other surveys which may be required by the Vessel’s protection and
indemnity insurers to maintain cover for such trade and promptly to deliver to
the Collateral Agent copies of reports made in respect of such surveys;

 

(iv)         implement any recommendations contained in the reports issued
following the surveys referred to in sub-clause (iii) above within the time
limit specified therein and provide evidence satisfactory to the Collateral
Agent that the protection and indemnity insurers are satisfied that this has
been done;

 

(v)         in particular strictly comply with the requirements of any
applicable law, convention, regulation, proclamation or order with regard to
financial responsibility for liabilities imposed on the Borrower or the Vessel
with respect to pollution by any state or nation or political subdivision
thereof, including but not limited to OPA, and provide the Collateral Agent on
demand with such information or evidence as it may reasonably require of such
compliance;

 

(vi)         procure that the protection and indemnity insurances do not contain
a clause excluding the Vessel from trading in waters of the United States of
America and the EEZ or any other provision analogous thereto and provide the
Collateral Agent with evidence that this is so; and

 

(vii)         strictly comply with any operational or structural regulations
issued from time to time by any relevant authorities under OPA so that at all
times the Vessel falls within the provisions which limit strict liability under
OPA for oil pollution.

 

5.         The Borrower shall give notice forthwith of any assignment and/or
transfer of its interest in the Insurances to the relevant brokers, insurance
companies, underwriters and/or associations in the form reasonably approved by
the Collateral Agent.

 

6.         The Borrower shall execute and deliver all such documents and do all
such things as may be necessary to confer upon the Collateral Agent legal title
to the Insurances in respect of the Vessel and to procure that the interest of
the Collateral Agent is at all times filed with all slips, cover notes, policies
and certificates of entry and to procure (a) that a loss payable clause in the
form reasonably approved by the Collateral Agent and exceeding [*] shall be
filed with all the hull, machinery and equipment and war risks policies in
respect of the Vessel and (b) that a loss payable clause in the form reasonably
approved by the Collateral Agent and exceeding [*] shall be endorsed upon the
protection and indemnity certificates of entry in respect of the Vessel.

 

7.         At the Borrower’s expense the Borrower will cause such insurance
broker and the P & I club or association providing P & I insurance to agree to
advise the Collateral

 

 

 

 

SCHEDULE 9.03

 

Agent by telex or telecopier confirmed by letter of any expiration, termination,
alteration or cancellation of any policy, any default in the payment of any
premium and of any other act or omission on the part of the Borrower of which it
has knowledge and which might invalidate or render unenforceable, in whole or in
part, any insurance on the Vessel, and to provide an opportunity of paying any
such unpaid premium or call, such right being exercisable by the Collateral
Agent on a vessel by vessel and not on a fleet basis.  In addition, the Borrower
or the Parent shall promptly provide the Collateral Agent with any information
which the Collateral Agent reasonably requests for the purpose of obtaining or
preparing any report from an independent marine insurance consultant as to the
adequacy of the insurances effected or proposed to be effected in accordance
with the provisions contained herein as of the date hereof or in connection with
any renewal thereof, and the Borrower or the Parent shall upon demand indemnify
the Collateral Agent in respect of all reasonable fees and other expenses
incurred by or for the account of the Collateral Agent in connection with any
such report;  provided the Collateral Agent shall be entitled to such indemnity
only for one such report during any period of twelve months.

 

8.         The Borrower shall procure that each of the relevant brokers and
associations furnish the Collateral Agent with a letter of undertaking in such
usual form as may be reasonably required by the Collateral Agent and waives any
lien for premiums or calls except in relation to premiums or calls attributable
to the Vessel.

 

9.         The Borrower shall punctually pay all premiums, calls, contributions
or other sums payable in respect of the Insurances on the Vessel and to produce
all relevant receipts when so required by the Collateral Agent;

 

10.         The Borrower shall renew each of the Insurances on the Vessel at
least [*] Business Days before the expiry thereof and give immediate notice to
the Collateral Agent of such renewal and procure that the relevant brokers or
associations shall promptly confirm in writing to the Collateral Agent that such
renewal is effected, it being understood by the Borrower that any failure to
renew the Insurances on the Vessel at least [*] Business Days before the expiry
thereof or to give or procure the relevant notices of such renewal shall
constitute an Event of Default.

 

11.         The Borrower shall arrange for the execution of such guarantees as
may from time to time be required by any protection and indemnity and/or war
risks association.

 

12.         The Borrower shall furnish to the Collateral Agent from time to time
on request with full information about all Insurances maintained on the Vessel
and the names of the offices, companies, underwriters, associations or clubs
with which such Insurances are placed.

 

13.         The Borrower shall not agree to any variation in the terms of any of
the Insurances on the Vessel without the prior approval of the Collateral Agent
(which approval shall not be unreasonably withheld) (save in circumstances where
the variation is imposed by the insurers or reinsurers without requiring the
Borrower’s consent, in which case the Borrower shall notify the Collateral Agent
of such variation in a timely manner) nor do any act or voluntarily suffer or
permit any act to be done whereby any Insurances shall or may be rendered
invalid, void, voidable, suspended, defeated or unenforceable and not to suffer
or permit the Vessel to engage in any voyage nor to carry any cargo not
permitted under any of the Insurances without first obtaining the consent of the
insurers or reinsurers concerned and complying with such

 

 

 

 

SCHEDULE 9.03

 

requirements as to payment of extra premiums or otherwise as the insurers or
reinsurers may impose.  If a variation in the terms of the Insurances is imposed
as aforesaid and in the absolute opinion of the Collateral Agent its interest in
the Insurances is thereby materially adversely affected and/or the proceeds of
the Insurances payable to the Collateral Agent would be adversely affected, the
Borrower undertakes promptly to make such changes to the Insurances, or such
alternative Insurance arrangements, provided that such alternative Insurance
arrangements are available in the insurance market to the Borrower at that time,
as the Collateral Agent shall reasonably require.

 

14.         The Borrower shall not, without the prior written consent of the
Collateral Agent, settle, compromise or abandon any claim in respect of any of
the Insurances on the Vessel other than a claim of less than [*] or the
equivalent in any other currency and not being a claim arising out of a Total
Loss.

 

15.         The Borrower shall promptly furnish the Collateral Agent with full
information regarding any casualties or other accidents or damage to the Vessel
involving an amount in excess of [*].

 

16.         The Borrower shall apply or ensure the appliance of all such sums
receivable in respect of the Insurances on the Vessel for the purpose of making
good the loss and fully repairing all damage in respect whereof the insurance
moneys shall have been received.

 

17.         In the event of the Borrower defaulting in insuring and keeping
insured its Vessel as hereinbefore provided then the Collateral Agent may (but
shall not be bound to) insure the Vessel or enter the Vessel in such manner and
to such extent as the Collateral Agent in its discretion thinks fit and in such
case all the cost of effecting and maintaining such Insurance together with
interest thereon shall be paid on demand by the Borrower to the Collateral
Agent.

 

 

 

 

SCHEDULE 10.01

 

EXISTING LIENS

 

None.

 

 

 

 

SCHEDULE 14.03A

 

CREDIT PARTY ADDRESSES

 

If to any Credit Party:

7665 Corporate Center Drive

Miami, Florida 33126

United States of America

Attn: Chief Financial Officer and General Counsel

 

With copies to:

Apollo Management, L.P.

9 West 57th Street

New York, NY 10019

Attn: Steve Martinez

Tel. No.: (212) 515-3200

Fax No.: (212) 515-3288

 

and

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York

NY 10019-6064

Tel No: (212) 373-3074

Fax No: (212) 492-0074

Attn: Brad Finkelstein

 

 

 

 

SCHEDULE 14.03B

 

LENDER ADDRESSES

 

INSTITUTIONS ADDRESSES     KFW IPEX-BANK GMBH

Palmengartenstrasse 5-9

60325 Frankfurt am Main

Germany

Telephone: +49 69 7431 4636/ 4970

Fax: +49 69 7431 4466 / 3768

Attn:       Mr André Mutter /

 Ms Martina Heckroth

email:     andre.mutter@kfw.de /

 Martina.Heckroth@kfw.de

 



   

 

 

EXECUTION PAGE – SUPPLEMENTAL AGREEMENT RE: Hull No. [*]

 

The Borrower

 

SIGNED by )   for and on behalf of )   BREAKAWAY FOUR, LTD. ) /s/Amanda Gara    
Authorised signatory     Amanda Gara     Attorney-in-fact

 

The Guarantor

 

SIGNED by )   for and on behalf of )   NCL CORPORATION LTD. ) /s/Amanda Gara    
Authorised signatory     Amanda Gara     Attorney-in-fact

 

The Shareholder

 

SIGNED by )   for and on behalf of )   NCL INTERNATIONAL, LTD. ) /s/Amanda Gara
    Authorised signatory     Amanda Gara     Attorney-in-fact

 

As Facility Agent, Hermes Agent, Collateral Agent, CIRR Agent, Initial Mandated
Lead Arranger and Lender

 

SIGNED by )   for and on behalf of )   KFW IPEX-BANK GMBH ) /s/Delphine Deroche
    Authorised signatory     Delphine Deroche     Director           /s/André
Tiele     André Tiele     Vice President

 

 10 

 

